/:4<3769"09=58:;5"2/+",'$)&%-$#&$$.#'*%1#*$'/#$)&-(.**(%'.
                Case 20-31139-hdh7 Doc 1 Filed 04/08/20                                 Entered 04/08/20 15:17:28                Page 1 of 175
         Fill in this information to identify the case:

         United States Bankruptcy Court for the:
         Northern
         ____________________              Texas
                              District of _________________
                                              (State)
         Case number (If known): _________________________ Chapter _____
                                                                           7

                                                                                                                                           # Check if this is an
                                                                                                                                               amended filing
    Official Form 205
    Involuntary Petition Against a Non-Individual                                                                                                           12/15

    Use this form to begin a bankruptcy case against a non-individual you allege to be a debtor subject to an involuntary case. If you want to begin
    a case against an individual, use the Involuntary Petition Against an Individual (Official Form 105). Be as complete and accurate as possible. If
    more space is needed, attach any additional sheets to this form. On the top of any additional pages, write debtor’s name and case number (if
    known).


    Part 1:      Identify the Chapter of the Bankruptcy Code Under Which Petition Is Filed


    1.   Chapter of the                    Check one:
         Bankruptcy Code
                                           X
                                           #     Chapter 7
                                           #     Chapter 11


    Part 2:      Identify the Debtor


    2.   Debtor’s name                     WALL017 LLC
                                           ______________________________________________________________________________________________________



    3.   Other names you know              __________________________________________________
         the debtor has used in
         the last 8 years                  __________________________________________________

                                           __________________________________________________
         Include any assumed
         names, trade names, or
         doing business as names.

    4.   Debtor’s federal
                                           x Unknown
                                           #
         Employer Identification
         Number (EIN)
                                           ___ ___ – ___ ___ ___ ___ ___ ___ ___
                                           EIN

                                           Principal place of business                                    Mailing address, if different
    5.   Debtor’s address

                                           13901 Midway Rd., Ste. 102
                                           ________________________________________________               _________________________________________________
                                           Number     Street                                              Number     Street


                                                                                                          _________________________________________________
                                           _________________________________________________
                                                                                                          P.O. Box

                                           Dallas
                                           ______________________________       TX      75244
                                                                                _______ _________         _____________________________ _______ _________
                                           City                                 State     ZIP Code        City                          State   ZIP Code



                                                                                                          Location of principal assets, if different from
                                                                                                          principal place of business

                                           Dallas
                                           _________________________________________________              _________________________________________________
                                           County                                                         Number     Street

                                                                                                          _________________________________________________

                                                                                                          _____________________________ _______ _________
                                                                                                          City                          State   ZIP Code


    Official Form 205                                         Involuntary Petition Against a Non-Individual                                    page 1
/:4<3769"09=58:;5"2/+",'$)&%-$#&$$.#'*%1#*$'/#$)&-(.**(%'.
               Case 20-31139-hdh7 Doc 1 Filed 04/08/20                                Entered 04/08/20 15:17:28                  Page 2 of 175

    Debtor          WALL017 LLC
                   _______________________________________________________                          Case number (if known)_____________________________________
                   Name




    6.    Debtor’s website (URL)        N/A
                                        _____________________________________________________________________________________________________



                                        x
                                        #     Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
    7.    Type of debtor
                                        #     Partnership (excluding LLP)
                                        #     Other type of debtor. Specify: __________________________________________________________________________


    8.    Type of debtor’s
                                        Check one:
          business
                                        # Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                        X Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                        #
                                        # Railroad (as defined in 11 U.S.C. § 101(44))
                                        # Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                        # Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                        # Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                        # None of the types of business listed.
                                        # Unknown type of business.

    9.    To the best of your           x
                                        #     No
          knowledge, are any
          bankruptcy cases              #     Yes. Debtor _________________________________________________ Relationship __________________________
          pending by or against
                                                   District __________________________ Date filed _______________ Case number, if known____________________
          any partner or affiliate
                                                                                                  MM / DD / YYYY
          of this debtor?

                                                   Debtor _________________________________________________           Relationship __________________________

                                                   District __________________________ Date filed _______________ Case number, if known____________________
                                                                                                  MM / DD / YYYY




    Part 3:        Report About the Case

    10.   Venue                         Check one:
                                        x Over the last 180 days before the filing of this bankruptcy, the debtor had a domicile, principal place of
                                        #
                                            business, or principal assets in this district longer than in any other district.

                                        # A bankruptcy case concerning debtor’s affiliates, general partner, or partnership is pending in this district.

    11.   Allegations                   Each petitioner is eligible to file this petition under 11 U.S.C. § 303(b).
                                        The debtor may be the subject of an involuntary case under 11 U.S.C. § 303(a).

                                        At least one box must be checked:
                                        x The debtor is generally not paying its debts as they become due, unless they are the subject of a bona
                                        #
                                            fide dispute as to liability or amount.

                                        # Within 120 days before the filing of this petition, a custodian, other than a trustee, receiver, or an
                                            agent appointed or authorized to take charge of less than substantially all of the property of the
                                            debtor for the purpose of enforcing a lien against such property, was appointed or took possession.

    12.   Has there been a              x No
                                        #
          transfer of any claim
          against the debtor by or      # Yes. Attach all documents that evidence the transfer and any statements required under Bankruptcy
          to any petitioner?                Rule 1003(a).


    Official Form 205                                      Involuntary Petition Against a Non-Individual                                       page 2
/:4<3769"09=58:;5"2/+",'$)&%-$#&$$.#'*%1#*$'/#$)&-(.**(%'.
                 Case 20-31139-hdh7 Doc 1 Filed 04/08/20                                     Entered 04/08/20 15:17:28                      Page 3 of 175

    Debtor            WALL017 LLC
                      _______________________________________________________                                  Case number (if known)_____________________________________
                      Name




    13.   Each petitioner’s claim                     Name of petitioner                                    Nature of petitioner’s claim              Amount of the claim
                                                                                                                                                      above the value of
                                                                                                                                                      any lien


                                                      Xiaomin Fan
                                                      ______________________________________                Loan Debt
                                                                                                            _________________________________            70,000.00
                                                                                                                                                      $ ________________

                                                       Di Tang                                              Loan Debt
                                                                                                            _________________________________         $
                                                                                                                                                          22,000.00

                                                       *See attached list of additional Petitioning Creditors                                         $ ________________

                                                                                                                  Total of petitioners’ claims           319,533.33*
                                                                                                                                                      $ ________________




          WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
          $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

          Petitioners request that an order for relief be entered against the debtor under the chapter of 11 U.S.C. specified in this petition. If a
          petitioning creditor is a corporation, attach the corporate ownership statement required by Bankruptcy Rule 1010(b). If any petitioner is a
          foreign representative appointed in a foreign proceeding, attach a certified copy of the order of the court granting recognition.

          I have examined the information in this document and have a reasonable belief that the information is true and correct.

          Petitioners or Petitioners’ Representative                                             Attorneys


          Name and mailing address of petitioner

          Xiaomin Fan
          ______________________________________________________________                         Jiangang Ou, Esquire
                                                                                                 ________________________________________________________________
          Name                                                                                   Printed name

                                                                                                  Nguyen & Chen, LLP
                                                                                                 ________________________________________________________________
          E-8D Huating Jiayuan, No. 6 Middle North Forth Ring Road
          ______________________________________________________________                         Firm name, if any
          Number Street

          Chaoyang District, Beijing, China                                                       11200 Westheimer, Ste. 120
                                                                                                 ________________________________________________________________
          _________________________________ ______________ _____________
          City                              State          ZIP Code                              Number Street

                                                                                                  Houston                                  TX              77042
                                                                                                 _________________________________ ______________ _____________
                                                                                                 City                              State          ZIP Code
          Name and mailing address of petitioner’s representative, if any

          ______________________________________________________________                         Contact phone    832-767-0339
                                                                                                                  _________________        jou@nguyen-chen.com
                                                                                                                                    Email ___________________________
          Name

                                                                                                 Bar number      5451133
                                                                                                                 ___________________________________________________
          ______________________________________________________________
          Number Street

                                                                                                 State
                                                                                                                  NY
                                                                                                                 _________________
          _________________________________ ______________ _____________
          City                              State          ZIP Code

          I declare under penalty of perjury that the foregoing is true and correct.

                      3/25/2020
          Executed on _________________
                      MM / DD / YYYY                                                          " /s/ Jiangang Ou
                                                                                                  ________________________________________________________________
                                                                                                 Signature of attorney

    "     ______________________________________________________________
                                                                                                 Date signed      04/08/2020         _
          Signature of petitioner or representative, including representative’s title
                                                                                                                  MM / DD / YYYY



    Official Form 205                                                 Involuntary Petition Against a Non-Individual                                       page 3
1;5=487:"2:>69;<6"31-"%1&00++2#2%&(#'1*+#,($&#/,02)2.'%2$1
              Case 20-31139-hdh7 Doc 1 Filed 04/08/20                                     Entered 04/08/20 15:17:28                     Page 4 of 175

    Debtor         WALL017 LLC
                   _______________________________________________________                                  Case number (if known)_____________________________________
                   Name




       Name and mailing address of petitioner
                                                                                               Stephen M. Packman, Esquire
                                                                                              ________________________________________________________________
       Name                                                                                   Printed name

                                                                                               Archer & Greiner, P.C.
                                                                                              ________________________________________________________________
                                                                                              Firm name, if any
       Number     Street                                                                      Three Logan Square
                                                                                              1717 Arch St., Ste. 3500
                                                                                              ________________________________________________________________
       City                                          State               ZIP Code             Number     Street

                                                                                              Philadelphia
                                                                                              _________________________________  PA
                                                                                                                                ______________  19103
                                                                                                                                               _____________
                                                                                              City                              State          ZIP Code
       Name and mailing address of petitioner’s representative, if any
                                                                                              Contact phone       215-246-3147
                                                                                                                  _________________       spackman@archerlaw.com
                                                                                                                                    Email ___________________________
       ______________________________________________________________
       Name
                                                                                              Bar number
                                                                                                              018271989; 57283; 2749356
                                                                                                              ___________________________________________________
       ______________________________________________________________
       Number Street
                                                                                              State           NJ; PA; NY
                                                                                                              _________________
       _________________________________ ______________ _____________
       City                              State          ZIP Code


        I declare under penalty of perjury that the foregoing is true and correct.

       Executed on _________________
                   MM / DD / YYYY
                                                                                           " /s/ Stephen M. Packman
                                                                                               ________________________________________________________________
                                                                                              Signature of attorney


    "   ______________________________________________________________                        Date signed
                                                                                                                  04/08/2020
                                                                                                                  _________________
       Signature of petitioner or representative, including representative’s title                                MM / DD / YYYY




       Name and mailing address of petitioner

        Di Tang
       ______________________________________________________________                         ________________________________________________________________
       Name                                                                                   Printed name


       F05-05C, Fenglin Lvzhou, Datun Rd.                                                     ________________________________________________________________
       ______________________________________________________________                         Firm name, if any
       Number Street

       Chaoyang District, Beijing, China ______________ _____________
       _________________________________                                                      ________________________________________________________________
       City                              State          ZIP Code                              Number Street

                                                                                              _________________________________ ______________ _____________
                                                                                              City                              State          ZIP Code
       Name and mailing address of petitioner’s representative, if any
                                                                                              Contact phone       _________________ Email ___________________________
       ______________________________________________________________
       Name
                                                                                              Bar number      ___________________________________________________
       ______________________________________________________________
       Number Street
                                                                                              State           _________________
       _________________________________ ______________ _____________
       City                              State          ZIP Code

        I declare under penalty of perjury that the foregoing is true and correct.

                   3/31/2020
       Executed on _________________
                   MM / DD / YYYY
                                                                                           "   ________________________________________________________________
                                                                                              Signature of attorney


    "   ______________________________________________________________                        Date signed         _________________
       Signature of petitioner or representative, including representative’s title                                MM / DD / YYYY




    Official Form 205                                              Involuntary Petition Against a Non-Individual                                       page 4
1;5=487:"2:>69;<6"31."$$%+'+)/#1/(-#(022#/&2/#(+&(1,$$**,0
            Case 20-31139-hdh7 Doc 1 Filed 04/08/20              Entered 04/08/20 15:17:28    Page 5 of 175
                                       ADDITIONAL PETITIONING CREDITORS


              Name of petitioner                  Nature of petitioner’s claim   Amount of the claim
                                                                                 above the value of
                                                                                 any lien
              Jialin Hu                           Loan Debt                      $22,000.00
              Qin Chu                             Loan Debt                      $20,000.00
              Jiaxiang Lu                         Loan Debt                      $18,200.00
              Fuqing Chen                         Loan Debt                      $12,000.00
              Hanjiang Fu                         Loan Debt                      $11,000.00
              Aiguo Luo                           Loan Debt                      $10,000.00
              Fang Ding                           Loan Debt                      $10,000.00
              Xiangdong Zhu                       Loan Debt                      $10,000.00
              Wai Ying                            Loan Debt                      $9,000.00
              Yuan Yuan                           Loan Debt                      $8,333.33
              Chao Xu                             Loan Debt                      $5,500.00
              Name and mailing address of petitioner
              Jialin Hu
              No 7, Longteng Road Maoshan Industry
              Zone, Jiangshan Village, Jinzhou
              District,Ningbo, Zhejiang Province, China


                                           3/23/2020
              X___________________________________

              Name and mailing address of petitioner
              Qin Chu
              No.13 Plant Building, No. 8 Hangdu Rd.,
              Damaiwan Industrial District, Hangtou Town,
              Pudong New Area, Shanghai, China


              X___________________________________

              Name and mailing address of petitioner
              Jiaxiang Lu
              Room 196, 1st Xiyuan District, Luojia
              Village, Wenxin Street, Xihu District,
              Hangzhou, Zhejiang Province, China


              X___________________________________




            WALL017 LLC
1<6>598;"2;?7:<=7"41-",+0,&13*#&*,+#''(+#/3.+#'20+%+%)032$
            Case 20-31139-hdh7 Doc 1 Filed 04/08/20              Entered 04/08/20 15:17:28    Page 6 of 175
                                       ADDITIONAL PETITIONING CREDITORS


              Name of petitioner                  Nature of petitioner’s claim   Amount of the claim
                                                                                 above the value of
                                                                                 any lien
              Jialin Hu                           Loan Debt                      $22,000.00
              Qin Chu                             Loan Debt                      $20,000.00
              Jiaxiang Lu                         Loan Debt                      $18,200.00
              Fuqing Chen                         Loan Debt                      $12,000.00
              Hanjiang Fu                         Loan Debt                      $11,000.00
              Aiguo Luo                           Loan Debt                      $10,000.00
              Fang Ding                           Loan Debt                      $10,000.00
              Xiangdong Zhu                       Loan Debt                      $10,000.00
              Wai Ying                            Loan Debt                      $9,000.00
              Yuan Yuan                           Loan Debt                      $8,333.33
              Chao Xu                             Loan Debt                      $5,500.00
              Name and mailing address of petitioner
              Jialin Hu
              No 7, Longteng Road Maoshan Industry
              Zone, Jiangshan Village, Jinzhou
              District,Ningbo, Zhejiang Province, China


              X___________________________________

              Name and mailing address of petitioner
              Qin Chu
              No.13 Plant Building, No. 8 Hangdu Rd.,
              Damaiwan Industrial District, Hangtou Town,
              Pudong New Area, Shanghai, China


                                            3/23/2020
              X___________________________________

              Name and mailing address of petitioner
              Jiaxiang Lu
              Room 196, 1st Xiyuan District, Luojia
              Village, Wenxin Street, Xihu District,
              Hangzhou, Zhejiang Province, China


              X___________________________________




            WALL017 LLC
2=7?6:9<"3<@8;=>8"52."+1&4'2'&#/03'#(42&#,$2&#4,))4+%-3+*$
            Case 20-31139-hdh7 Doc 1 Filed 04/08/20              Entered 04/08/20 15:17:28    Page 7 of 175
                                       ADDITIONAL PETITIONING CREDITORS


              Name of petitioner                  Nature of petitioner’s claim   Amount of the claim
                                                                                 above the value of
                                                                                 any lien
              Jialin Hu                           Loan Debt                      $22,000.00
              Qin Chu                             Loan Debt                      $20,000.00
              Jiaxiang Lu                         Loan Debt                      $18,200.00
              Fuqing Chen                         Loan Debt                      $12,000.00
              Hanjiang Fu                         Loan Debt                      $11,000.00
              Aiguo Luo                           Loan Debt                      $10,000.00
              Fang Ding                           Loan Debt                      $10,000.00
              Xiangdong Zhu                       Loan Debt                      $10,000.00
              Wai Ying                            Loan Debt                      $9,000.00
              Yuan Yuan                           Loan Debt                      $8,333.33
              Chao Xu                             Loan Debt                      $5,500.00
              Name and mailing address of petitioner
              Jialin Hu
              No 7, Longteng Road Maoshan Industry
              Zone, Jiangshan Village, Jinzhou
              District,Ningbo, Zhejiang Province, China


              X___________________________________

              Name and mailing address of petitioner
              Qin Chu
              No.13 Plant Building, No. 8 Hangdu Rd.,
              Damaiwan Industrial District, Hangtou Town,
              Pudong New Area, Shanghai, China


              X___________________________________

              Name and mailing address of petitioner
              Jiaxiang Lu
              Room 196, 1st Xiyuan District, Luojia
              Village, Wenxin Street, Xihu District,
              Hangzhou, Zhejiang Province, China


                                            3/21/2020
              X___________________________________




            WALL017 LLC
1<6>598;"2;?7:<=7"41-"/,'%*3+(#(&)$#'0+2#+)$/#(000).%%$&'0
            Case 20-31139-hdh7 Doc 1 Filed 04/08/20          Entered 04/08/20 15:17:28   Page 8 of 175
                                       ADDITIONAL PETITIONING CREDITORS


              Name and mailing address of petitioner
              Fuqing Chen
              Room 808, Building 5B, Qianhejiayuan, No.
              108, East Road, North Fourth Ring Road,
              Beijing, China


              X___________________________________
                                           3/23/2020


              Name and mailing address of petitioner
              Hanjiang Fu
              Room 201, Gate 1, Building 1, Yaojiangfu
              Village, Shangcheng District, Hangzhou,
              Zhejiang Province, China

              X___________________________________

              Name and mailing address of petitioner
              Aiguo Luo
              2-2-1401 West Garden, Jialvjingyuan, Xihu
              District, Hangzhou, Zhejiang Province, China


              X___________________________________

              Name and mailing address of petitioner
              Fang Ding
              No. 2, Lane 218, West Xiuyan Road, Pudong
              District, Shanghai, China


              X___________________________________

              Name and mailing address of petitioner
              Xiangdong Zhu
              Room 1705, No. 8 Building 2, Lvdi
              Haiwaitan Huayuan, Yunfei Road, Jiangbei
              District, Ningbo, Zhejiang Province, China


              X___________________________________




            WALL017 LLC
0:4<3769"19=58:;5"20,".-&*+0&)#)%'*#(-+(#-+*$#/+/*$**/*-*.
            Case 20-31139-hdh7 Doc 1 Filed 04/08/20          Entered 04/08/20 15:17:28   Page 9 of 175
                                       ADDITIONAL PETITIONING CREDITORS


              Name and mailing address of petitioner
              Fuqing Chen
              Room 808, Building 5B, Qianhejiayuan, No.
              108, East Road, North Fourth Ring Road,
              Beijing, China


              X___________________________________

              Name and mailing address of petitioner
              Hanjiang Fu
              Room 201, Gate 1, Building 1, Yaojiangfu
              Village, Shangcheng District, Hangzhou,
              Zhejiang Province, China

              X___________________________________
                                           3/22/2020


              Name and mailing address of petitioner
              Aiguo Luo
              2-2-1401 West Garden, Jialvjingyuan, Xihu
              District, Hangzhou, Zhejiang Province, China


              X___________________________________

              Name and mailing address of petitioner
              Fang Ding
              No. 2, Lane 218, West Xiuyan Road, Pudong
              District, Shanghai, China


              X___________________________________

              Name and mailing address of petitioner
              Xiangdong Zhu
              Room 1705, No. 8 Building 2, Lvdi
              Haiwaitan Huayuan, Yunfei Road, Jiangbei
              District, Ningbo, Zhejiang Province, China


              X___________________________________




            WALL017 LLC
0;5=487:"1:>69;<6"30."-1+((/%$#,2*)#('/$#/2'0#/&$(,',&+1&-
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20           Entered 04/08/20 15:17:28   Page 10 of 175
                                        ADDITIONAL PETITIONING CREDITORS


              Name and mailing address of petitioner
              Fuqing Chen
              Room 808, Building 5B, Qianhejiayuan, No.
              108, East Road, North Fourth Ring Road,
              Beijing, China


              X___________________________________

              Name and mailing address of petitioner
              Hanjiang Fu
              Room 201, Gate 1, Building 1, Yaojiangfu
              Village, Shangcheng District, Hangzhou,
              Zhejiang Province, China

              X___________________________________

              Name and mailing address of petitioner
              Aiguo Luo
              2-2-1401 West Garden, Jialvjingyuan, Xihu
              District, Hangzhou, Zhejiang Province, China


              X___________________________________
                                           3/22/2020


              Name and mailing address of petitioner
              Fang Ding
              No. 2, Lane 218, West Xiuyan Road, Pudong
              District, Shanghai, China


              X___________________________________

              Name and mailing address of petitioner
              Xiangdong Zhu
              Room 1705, No. 8 Building 2, Lvdi
              Haiwaitan Huayuan, Yunfei Road, Jiangbei
              District, Ningbo, Zhejiang Province, China


              X___________________________________




            WALL017 LLC
0:4<3769"19=58:;5"20,"$.&-$//+#--''#&%1'#*/+0#*/+'(01)%&-)
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20           Entered 04/08/20 15:17:28   Page 11 of 175
                                       ADDITIONAL PETITIONING CREDITORS


             Name and mailing address of petitioner
             Fuqing Chen
             Room 808, Building 5B, Qianhejiayuan, No.
             108, East Road, North Fourth Ring Road,
             Beijing, China


             X___________________________________

             Name and mailing address of petitioner
             Hanjiang Fu
             Room 201, Gate 1, Building 1, Yaojiangfu
             Village, Shangcheng District, Hangzhou,
             Zhejiang Province, China

             X___________________________________

             Name and mailing address of petitioner
             Aiguo Luo
             2-2-1401 West Garden, Jialvjingyuan, Xihu
             District, Hangzhou, Zhejiang Province, China


             X___________________________________

             Name and mailing address of petitioner
             Fang Ding
             No. 2, Lane 218, West Xiuyan Road, Pudong
             District, Shanghai, China


             X___________________________________
                                          3/22/2020


             Name and mailing address of petitioner
             Xiangdong Zhu
             Room 1705, No. 8 Building 2, Lvdi
             Haiwaitan Huayuan, Yunfei Road, Jiangbei
             District, Ningbo, Zhejiang Province, China


             X___________________________________




            WALL017 LLC
2=7?6:9<"3<@8;=>8"52."1,)&0402#1)(+#(-((#-$+1#23/-*&,-*(%'
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20           Entered 04/08/20 15:17:28   Page 12 of 175
                                       ADDITIONAL PETITIONING CREDITORS


              Name and mailing address of petitioner
              Fuqing Chen
              Room 808, Building 5B, Qianhejiayuan, No.
              108, East Road, North Fourth Ring Road,
              Beijing, China


              X___________________________________

              Name and mailing address of petitioner
              Hanjiang Fu
              Room 201, Gate 1, Building 1, Yaojiangfu
              Village, Shangcheng District, Hangzhou,
              Zhejiang Province, China

              X___________________________________

              Name and mailing address of petitioner
              Aiguo Luo
              2-2-1401 West Garden, Jialvjingyuan, Xihu
              District, Hangzhou, Zhejiang Province, China


              X___________________________________

              Name and mailing address of petitioner
              Fang Ding
              No. 2, Lane 218, West Xiuyan Road, Pudong
              District, Shanghai, China


              X___________________________________

              Name and mailing address of petitioner
              Xiangdong Zhu
              Room 1705, No. 8 Building 2, Lvdi
              Haiwaitan Huayuan, Yunfei Road, Jiangbei
              District, Ningbo, Zhejiang Province, China


              X___________________________________
                                           3/22/2020




            WALL017 LLC
0;5=487:"1:>69;<6"30-")1'%*01)#2&&$#('&)#.++&#110$%&%/,*12
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20           Entered 04/08/20 15:17:28   Page 13 of 175
                                       ADDITIONAL PETITIONING CREDITORS


              Name and mailing address of petitioner
              Wai Ying
              Room 502, Gate 3, Building 13,
              Lefujiangnan, No B1 Yongding Road,
              Haidian District, Beijing, China


              X___________________________________
                                           3/23/2020


              Name and mailing address of petitioner
              Yuan Yuan
              7-1, Ruili Zhongyang Huacheng, Jiangling
              Road, Binjiang District, Hangzhou, Zhejiang
              Province, China


              X___________________________________

              Name and mailing address of petitioner
              Chao Xu
              6A1203 Knode Building, Road Qianhai Lake
              Intersection, Nanshan District, Shenzhen,
              Guangdong Province, China


              X___________________________________

            218163640v2




            WALL017 LLC
DocuSign Envelope ID: EBF25AAB-B0C3-4EC4-B7FA-FAAB1FDF5F6A
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20           Entered 04/08/20 15:17:28   Page 14 of 175
                                      ADDITIONAL PETITIONING CREDITORS


             Name and mailing address of petitioner
             Wai Ying
             Room 502, Gate 3, Building 13,
             Lefujiangnan, No B1 Yongding Road,
             Haidian District, Beijing, China


             X___________________________________

             Name and mailing address of petitioner
             Yuan Yuan
             7-1, Ruili Zhongyang Huacheng, Jiangling
             Road, Binjiang District, Hangzhou, Zhejiang
             Province, China

                                                 3/26/2020
             X___________________________________

             Name and mailing address of petitioner
             Chao Xu
             6A1203 Knode Building, Road Qianhai Lake
             Intersection, Nanshan District, Shenzhen,
             Guangdong Province, China


             X___________________________________

            218163640v2




            WALL017 LLC
1<6>598;"2;?7:<=7"41."0'&0322,#)2+-#($01#-0'3#3$*/'%,'$00(
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20           Entered 04/08/20 15:17:28   Page 15 of 175
                                       ADDITIONAL PETITIONING CREDITORS


              Name and mailing address of petitioner
              Wai Ying
              Room 502, Gate 3, Building 13,
              Lefujiangnan, No B1 Yongding Road,
              Haidian District, Beijing, China


              X___________________________________

              Name and mailing address of petitioner
              Yuan Yuan
              7-1, Ruili Zhongyang Huacheng, Jiangling
              Road, Binjiang District, Hangzhou, Zhejiang
              Province, China


              X___________________________________

              Name and mailing address of petitioner
              Chao Xu
              6A1203 Knode Building, Road Qianhai Lake
              Intersection, Nanshan District, Shenzhen,
              Guangdong Province, China


              X___________________________________
                                           3/23/2020


            218163640v2




            WALL017 LLC
DocuSign Envelope ID: 0BA9AECD-1956-4F67-B8F3-9E1CA787B98F
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20              Entered 04/08/20 15:17:28     Page 16 of 175
                                       ADDITIONAL PETITIONING CREDITORS


              Name of petitioner                  Nature of petitioner’s claim   Amount of the claim
                                                                                 above the value of
                                                                                 any lien
              Guoqin Zhou                         Loan Debt                      $9,000.00
              Yijing Wu                           Loan Debt                      $82,500.00
              Name and mailing address of petitioner
              Guoqin Zhou
              22-2, Xinda Yinjun Xiangyuan, No.777
              Xijiao Rd., Yuecheng District, Shaoxing City,
              Zhejiang Province, China


                                            4/7/2020
              X___________________________________

              Name and mailing address of petitioner
              Yijing Wu
              8-2607, Xuante Jiayuan, No.1 Shilibao,
              Chaoyang District, Beijing, China


              X___________________________________

            218292359v1




            WALL017 LLC
DocuSign Envelope ID: 552B0CF4-3072-4BE7-BDCE-AD217DE339E0
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20                 Entered 04/08/20 15:17:28   Page 17 of 175
                                       ADDITIONAL PETITIONING CREDITORS


             Name of petitioner                  Nature of petitioner’s claim    Amount of the claim
                                                                                 above the value of
                                                                                 any lien
             Guoqin Zhou                         Loan Debt                       $9,000.00
             Yijing Wu                           Loan Debt                       $82,500.00
             Name and mailing address of petitioner
             Guoqin Zhou
             22-2, Xinda Yinjun Xiangyuan, No.777
             Xijiao Rd., Yuecheng District, Shaoxing City,
             Zhejiang Province, China


             X___________________________________

             Name and mailing address of petitioner
             Yijing Wu
             8-2607, Xuante Jiayuan, No.1 Shilibao,
             Chaoyang District, Beijing, China

                                                        4/6/2020
             X___________________________________

            218292359v1




            WALL017 LLC
/:4<3769"09=58:;5"2/+",'$)&%-$#&$$.#'*%1#*$'/#$)&-(.**(%'.
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28        Page 18 of 175



                                         UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS


            In re:                                                Chapter 7

            WALL017, LLC,                                         Case No.

                     Alleged Debtor.


                 DECLARATION OF XIAOMIN FAN !" SUPPORT OF INVOLUNTARY PETITION


                     Petitioning Creditor below, pursuant to 28 U.S.C. § 1746, hereby declares under penalty

            of perjury under the laws of the United States, as follows:

                     1.      I am a citizen of the People’s Republic of China, and I am a Petitioning Creditor

            of the above-captioned alleged debtor (the “Alleged Debtor”). I have firsthand knowledge of the

            facts as set forth herein.

                     2.      Pursuant to a certain Loan Agreement, by and between Petitioning Creditor on the

            one hand, and the Alleged Debtor on the other hand (the “Loan Agreement”), Petitioning

            Creditor loaned monies to the Alleged Debtor on the terms and conditions more fully set forth in

            the Loan Agreement. A true and correct copy of the Loan Agreement is attached hereto as

            Exhibit “A.”

                     3.      The Alleged Debtor is in default of the Loan Agreement as a result of, among

            other things, its failure to repay sums as and when due thereunder.

                     4.      More specifically, one or more interest payment(s) came due under the Loan

            Agreement and remain unpaid.

                     5.      As of the date hereof, Petitioning Creditor holds a claim against the Alleged

            Debtor for the principal amount set forth, interest and other charges as may be applicable under

            the Loan Agreement and/or under applicable law (the “Claim”).
/:4<3769"09=58:;5"2/+",'$)&%-$#&$$.#'*%1#*$'/#$)&-(.**(%'.
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20              Entered 04/08/20 15:17:28        Page 19 of 175



                     6.      The Claim of Petitioning Creditor is not contingent as to liability, nor is the Claim

            subject to a bona fide dispute as to the liability or amount thereof.

                     I certify pursuant 28 U.S.C. § 1746 under penalty of perjury under the laws of the United

            States of America that the foregoing is true and correct.



            Dated: 3/25/2020                                               _____________________________
                                                                           XIAOMIN FAN


            218182938v1




                                                               2
/:4<3769"09=58:;5"2/+",'$)&%-$#&$$.#'*%1#*$'/#$)&-(.**(%'.
DocuSign Envelope ID: 6913F947-FD94-46E0-BEDB-C7D37DD24105
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20               Entered 04/08/20 15:17:28        Page 20 of 175



                                           AGENCY AND LOAN AGREEMENT


                   THIS AGREEMENT is dated __December 26_, 2018, and is between _Fan Xiaomin_
            (Passport No: _ E26113857__)( &mCo-DW`VWd(n', PLATINUM INVESTMENT CORPORATION
            &mAgentn' and WALL 017( DD; &m:addaiWdn'.


                                                         ARTICLE ONE

                                                             The Loan

            1.1     The Loan.     Co-Lender, faYWfZWd i[fZ afZWd ^W`VWde &mAdditional Co-Lendersn'( upon
            the terms and subject to the conditions hereinafter set forth and on the date of this Agreement,
            SYdWWe fa _S]W S ^aS` fa :addaiWd &fZW mDaS`n' Xad fZW bgdbaeW Se eWf XadfZ ZWdW[n.

                     (a)     Agency: Co-Lender, hereby appoints Agent, who will act as agent for Co-Lender
                             and the Additional Co-Lenders for the purpose of entering into the loan documents
                             for the Loan. Co-Lender acknowledges that Agent has no liability for the
                             repayment of the Loan, and that such obligation will be the responsibility of
                             Borrower.

                     (b)     Terms of Lender Commitment: Co-Lender agrees to lend $ _300,000____ of the
                             total loan amount of $8,800,000 &m;a__[f_W`fn'* ;a-Lender acknowledges that
                             a condition of the Loan being made is that the Additional Co-Lenders fund
                             sufficient amounts &m9VV[f[a`S^ DaS`en' to total the Commitment. If the Loan is
                             funded, interest and principal shall be paid by Borrower to Co-Lender as follows:

                                     Principal and interest:

                                     Principal: USD $_300,000_- Three Hundred Thousand and No/100 Dollars

                                     Interest: Interest amount equal to _Fourteen percent (_14_%) per annum
                                     commencing on _January 1st, 2019__, or such later date that the Loan is
                                     funded to Borrower. The first yearoe interest will be due to the Lender,
                                     within ten (10) business days after _ January 1st, 2020___. The second
                                     yearoe interest, together with the total principal shall be paid to the Lender
                                     within ten (10) business days of _ January 1st, 2021___. Sums not paid by
                                     such times, shall bear interest at the rate of _Sixteen__ percent (_16_%) per
                                     annum from the dates payments were due.

                             Agent shall serve as administrator on behalf of the Co-Lender and Additional Co-
                             Lenders, in the administration of the Loan and Additional Loans. 9YW`foe XWW Xad
                             such services shall be paid by Borrower. Wherever this Agreement requires
                             payment to Co-Lender, such payments shall be made to Agent on behalf of Co-
                             Lender and the Additional Co-Lenders.

                                                                1
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
/:4<3769"09=58:;5"2/+",'$)&%-$#&$$.#'*%1#*$'/#$)&-(.**(%'.
DocuSign Envelope ID: 6913F947-FD94-46E0-BEDB-C7D37DD24105
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20            Entered 04/08/20 15:17:28       Page 21 of 175



                     (c)     Loan Purpose:

                             (i)     The Loan shall be evidenced by this Agreement. The Loans and the
                                     Additional Loans shall be used to acquire 200 acres located in Forney,
                                     Kaufman County, State of Texas for residential lot development known as
                                     Windmill Farms &mHdabWdfkn'. The Property has a purchase price of
                                     $11,000,000 and the balance of funds will be provided by Borrower.

                             (ii)    No Commitment for Additional/Permanent Financing: BORROWER
                                     ACKNOWLEDGES AND AGREES THAT LENDER HAS NOT
                                     MADE ANY COMMITMENTS EITHER EXPRESS OR IMPLIED,
                                     TO EXTEND THE TERM OF THE LOAN PAST ITS STATED
                                     MATURITY DATE OR TO PROVIDE BORROWER WITH
                                     PERMANENT FINANCING ONCE THE INITIAL TERM OF THE
                                     LOAN HAS EXPIRED OR WITH ANY ADDITIONAL FINANCING
                                     WHICH BORROWER MAY NEED.

            1.2.    Pre-payment. Borrower may prepay the Loan in part or in full without penalty at any time
            before final maturity, by cash or check. Prepayment in full shall consist of payment of the
            remaining unpaid principal balance together with all accrued and unpaid interest to the date of
            repayment and all other amounts, costs and expenses for which Borrower is responsible under any
            other agreement with Lender pertaining to the Loan, and in no event will Borrower ever be required
            to pay any unearned interest. Any prepayments shall be applied first to charges for which
            Borrower is responsible, then to interest and then to principal. Prepayments shall be applied to
            payments next due under the Loan.


                                                        ARTICLE TWO

                                                 Representations of Borrower

                     Borrower represents, covenants, and warrants that:

            2.1   Representations. All representations and warranties made by Borrower pursuant to this
            Loan Agreement are true and correct.

            2.2      Power and Authority: Borrower is a limited liability company duly organized, validly
            existing and in good standing under the laws of the State of Texas and is duly qualified to do
            business and in good standing in all states in which the conduct of its operations or the ownership
            of its properties requires such qualification. The execution, delivery and performance by Borrower
            of this Agreement and all other Loan Papers to which it is a party have been duly authorized by all
            necessary corporate action and they have full power and authority to conduct their business and to
            carry out all of the terms and conditions hereof.

            2.3   Violation of Law; Breach of Agreements. The execution, delivery and performance by
            Borrower of the Loan Papers do not and will not:

                                                             2
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
/:4<3769"09=58:;5"2/+",'$)&%-$#&$$.#'*%1#*$'/#$)&-(.**(%'.
DocuSign Envelope ID: 6913F947-FD94-46E0-BEDB-C7D37DD24105
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20              Entered 04/08/20 15:17:28          Page 22 of 175



                     (a)     Violate any provision of any law, rule, regulation, order, judgment, injunction, or
                             determination presently in effect having applicability to Borrower; or

                     (b)     Result in the breach of or constitute a default under the certificate of incorporation,
                             bylaws, any indenture, agreement, or instrument to which Borrower is a party or by
                             which its properties may be bound or affected.

            2.4     Enforceability. The Loan Papers constitute legal, valid, and binding obligations of
            Borrower, enforceable against Borrower, in accordance with their respective terms, except to the
            extent that such enforcement may be limited by applicable Bankruptcy, insolvency, and other
            e[_[^Sd ^Sie SXXWUf[`Y UdWV[fadeo d[YZfe YW`WdS^^k*

            2.5    Taxes. All Federal and State tax returns of Borrower have been appropriately filed and the
            taxes paid except those for which extensions have been obtained.


                                                       ARTICLE THREE

                                             Affirmative Covenants of Borrower

            3.1      Covenants

                     (a)     Borrower shall not effectuate a change in its businesses as is conducted on the date
                             of this Agreement.

                     (b)     All financial information prepared by Borrower and delivered to Lender, shall be
                             prepared in accordance with sound accounting principles, consistently applied.

                     (c)     Without limiting the terms of this Agreement or any of the other Loan Papers, to
                             the extent not prohibited by applicable law, Borrower will pay all reasonable costs
                             and expenses and reimburse Lender for any and all reasonable out-of-pocket
                             expenditures incurred or expended from time to time, in connection with expenses
                             relating ta DW`VWdoe WjWdU[e[`Y S`k aX [fe d[YZfe S`V dW_WV[We g`VWd fZW DaS` HSbWde
                             or at law, including, without limitation, all filing fees, taxes, Uniform Commercial
                             Code search fees, other fees and expenses incident to title searches, reports and
                             security interWefe( WeUdai XWWe( dWSea`ST^W Sffad`Wkeo XWWe( dWSea`ST^W ^WYS^
                             expenses, court costs, fees and expenses incurred in connection with any complete
                             or partial liquidation of such property, and all fees and expenses for any
                             professional service relating to such property or any operations conducted in
                             connection with it.

            3.2     Borrower shall immediately notify Lender upon the occurrence of any condition, event or
            act that would constitute a Default or any Event of Default under this Agreement or upon the
            occurrence of any change in the condition (financial or otherwise) of Borrower that would
            _SfWd[S^^k SXXWUf :addaiWdoe ST[^[fk fa dWbSk fZW [`VWTfWV`Wee UdWSfWV ZWdWTk*


                                                               3
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
/:4<3769"09=58:;5"2/+",'$)&%-$#&$$.#'*%1#*$'/#$)&-(.**(%'.
DocuSign Envelope ID: 6913F947-FD94-46E0-BEDB-C7D37DD24105
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20              Entered 04/08/20 15:17:28       Page 23 of 175



            3.3    Borrower will pay the Loan according to its terms and will do and perform every act and
            discharge all of the obligations provided to be performed and discharged under this Agreement
            and any and all of the instruments referred to or mentioned herein at the time or times and in the
            manner herein specified.

            3.4    Borrower will promptly cure any defects in the execution and delivery of this Agreement
            and any other instrument or instruments referred to or mentioned herein and will immediately
            execute and deliver to Lender, upon request, any instrument required to accomplish the covenants
            and agreements of Borrower.

            3.5     Borrower will, in the Event of Default, upon request, within ten (10) days from said request,
            reimburse Lender for all amounts extended, advanced or incurred by Lender to satisfy any
            obligation of Borrower under this Agreement, or to protect the properties, assets or business of
            Borrower or to enforce the rights of Lender under this Agreement or any other instrument referred
            to or mentioned herein or executed or to be executed in connection herewith, which amounts will
            include all court Uaefe( dWSea`ST^W Sffad`Wkoe XWWe( dWSea`ST^W XWWe aX SgV[fade S`V SUUag`fS`fe( S`V
            investigation expenses reasonably incurred by Lender in connection with any such matters,
            together with interest at the contract rate on each such amount from the date that the same is due
            and payable to Lender until the date it is repaid to Lender.

            3.6     Borrower will maintain its legal existence, remain in good standing in each jurisdiction in
            which it is required to be qualified, maintain all franchises and licenses necessary in its business,
            and comply with all valid and applicable statutes, rules and regulations, and it will maintain or
            cause to be maintained its properties and equipment in good and workable condition at all times.


                                                       ARTICLE FOUR
                                                    Default and Acceleration

            4.1     Events of Default.     An event of default shall exist if any one or more of the following
            WhW`fe &ZWdW[`SXfWd Ua^^WUf[hW^k dWXWddWV fa Se m=hW`fe aX <WXSg^fn' eZS^^ aUUgd S`V TW Ua`f[`g[`Y6

                     (a)     Failure to pay any principal or interest on any Indebtedness to Lender when due or
                             declared due and such failure shall continue for fifteen (15) days following written
                             notice of such failure is given by Lender to Borrower.

                     (b)     Default in the observance or performance of any of the covenants, terms or
                             agreements of this Agreement or any other document or instrument executed by
                             Borrower, and such failure shall continue for thirty (30) days following written
                             notice of such failure is given by Lender to Borrower.

            4.2     Optional Acceleration. Upon the aUUgddW`UW aX S`k =hW`f aX <WXSg^f( Sf DW`VWdoe abf[a`(
            all or any part of this Indebtedness owing to Lender shall forthwith become due and payable,
            without prior presentment, demand, notice of default, notice of acceleration, or notice of any kind,
            all of which are hereby waived.


                                                               4
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
/:4<3769"09=58:;5"2/+",'$)&%-$#&$$.#'*%1#*$'/#$)&-(.**(%'.
DocuSign Envelope ID: 6913F947-FD94-46E0-BEDB-C7D37DD24105
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20                 Entered 04/08/20 15:17:28      Page 24 of 175



            4.3     Automatic Acceleration. All Indebtedness owing to Lender shall automatically and
            immediately become due and payable in full, without notice or demand, upon the appointment of
            a receiver or a liquidator for benefit of creditors, whether voluntary or involuntary, for Borrower,
            or surety or for any of their property or upon the commencement of any proceeding under any
            Bankruptcy or insolvency law by or against Borrower or surety for Borrower.

            4.4      Right of Set Off. Upon the occurrence and during the continuance of any Event of Default,
            the Lender is hereby authorized at any time and from time to time, without notice to the Borrower
            to set off and apply any and all deposits of Borrower at any time held and other indebtedness at
            any time owing by the Lender to or for the credit or the account of the Borrower against any and
            all of the obligations of the Borrower now or hereafter existing under this Agreement, irrespective
            of whether or not the Lender shall have made any demand under this Agreement and although such
            obligations may be unmatured. The Lender agrees promptly to notify the Borrower after any such
            set off and application, provided that the failure to give such notice shall not affect the validity of
            such set off and application or otherwise result in liability to the secured party. The rights of the
            Lender under this paragraph are in addition to other rights and remedies (including without
            limitation other rights of set off) which the Lender may have.

            4.5     Progress Reporting. Borrower shall agree to provide quarterly progress reports to Lender
            outlining the ongoing status of the development, which shall include: the platting, design,
            W`Y[`WWd[`Y( S`V Ua`efdgUf[a` VdSi[`Ye( S^^ aX iZ[UZ eZS^^ Ua`ef[fgfW mSUf[h[fkn fa fZW land prior to
            actual physical development of the land.


                                                        ARTICLE FIVE

                                                             Miscellaneous

            5.1     Definitions. Indebtedness as used in this Loan Agreement means all present and future
            debt, obligations and liabilities of Borrower to Lender presently existing or which may in any
            manner or means hereafter be incurred or evidenced, including but not limited to notes, advances,
            overdrafts, bookkeeping entries, renewals, extensions, endorsements, and guaranties, plus costs
            and expenses to obtain, preserve and enforce this Loan Agreement and all agreements and
            instruments, and to collect the Indebtedness and to secure, maintain, preserve, and dispose of
            Ua^^SfWdS^( faYWfZWd i[fZ S^^ [`fWdWef S`V dWSea`ST^W Sffad`Wkeo XWWe*

            5.2     Construing Loan Papers. This Loan Agreement, and all other loan documents, papers and
            [`efdg_W`fe &mDaS` HSbWden' Ua^^WUf[hW^k Ua`ef[fgfW fZW Wh[VW`UW aX A`VWTfWV`Wee ai[`Y fa DW`VWd
            and the rights and obligations of the parties hereto, and are to be construed as supplemental to each
            other.

            5.3    Renewals and Extensions. This Loan Agreement shall also apply to any and all renewals
            and extensions, loans and advancements to Borrower.

            5.4    Texas Law. This Loan Agreement, and the other Loan Papers shall be construed under the
            laws of the State of Texas.

                                                                  5
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
/:4<3769"09=58:;5"2/+",'$)&%-$#&$$.#'*%1#*$'/#$)&-(.**(%'.
DocuSign Envelope ID: 6913F947-FD94-46E0-BEDB-C7D37DD24105
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20               Entered 04/08/20 15:17:28        Page 25 of 175



            5.5     Maximum Rate of Interest. The terms of this Loan Agreement have been made on the
            assumption that all payments will be made as scheduled. In the event any interest paid to Lender
            is in excess of the maximum non-usurious rate permitted by the usury laws of Texas and the United
            States as construed by courts having jurisdiction thereof, whether by reason of prepayment,
            acceleration or otherwise, such interest shall be considered for all purposes as payment on principal
            and so credited to the Loan. The right to demand any such excess interest shall be and is hereby
            waived and any payment of any amount in excess of the legal rate shall be considered a mistake
            with the excess being applied to the principal of the Loan, and if all Indebtedness is paid, the excess
            shall be refunded to Maker.

            5.6    Collateral. -,,% aX fZW _W_TWdeZ[b [`fWdWefe [` :addaiWd &m;a^^SfWdS^n' eZS^^ TW b^WVYWV
            fa eWUgdW fZW DaS` S`V fZW 9VV[f[a`S^ DaS`e bgdegS`f fa S H^WVYW 9YdWW_W`f &mH^WVYW
            9YdWW_W`fn' fZSf will be given to Agent on behalf of the Lender and Co-Lenders. Each of the
            Lender and Co-Lenders shall share pro rata in the Collateral pursuant to the Pledge Agreement.


            5.7     Notice. Unless otherwise provided herein, all notices, requests, consents and demands
            shall be in writing and shall be mailed, postage prepaid, addressed as follows:

                     TO AGENT:                        Platinum Investment Corporation
                                                      Attn: Michael Fu
                                                      B4-1015 West Lake International
                                                      Hangzhou
                                                      Michael@yding.cn
                                                      281-318-8611

                     TO BORROWER:                     Wall 017, LLC
                                                      c/o Tim Barton
                                                      1755 Wittington Place, Suite 340
                                                      Dallas, TX 75234
                                                      tbarton@jmjdevelopment.net
                                                      972-385-9934 (office)

                     TO CO-LENDER:                    Fan Xiaomin
                                                      E-8D, Huating Jiayuan, No. 6 Beisihuan Zhonglu,
                                                      Chaoyang District, Beijing, China
                                                      wangzhiqing220@163.com
                                                      (86) 18601199358

            5.8     Place of Payment. All sums payable hereunder to Lender shall be payable at the offices of
            Lender at the address indicated above or such other place as the owner shall hereafter designate by
            written notice to Borrower.

            5.9     Representations Survive. All covenants, agreements, representations and warranties made
            herein shall survive the execution and delivery of this Agreement in the making of the Loan. All


                                                                6
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
/:4<3769"09=58:;5"2/+",'$)&%-$#&$$.#'*%1#*$'/#$)&-(.**(%'.
DocuSign Envelope ID: 6913F947-FD94-46E0-BEDB-C7D37DD24105
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28       Page 26 of 175



            statements contained in any certificate or other instrument delivered by Borrower, hereunder shall
            be deemed to constitute representation and warranties made by Borrower.

            5.10 No Waiver. No waiver or consent by Lender with respect to any act or omission of
            Borrower on one occasion shall constitute a waiver or consent with respect to any other act or
            omission by Borrower on the same or any other occasion, and no failure on the part of Lender to
            exercise and no delay in exercising any right hereunder shall operate as a waiver thereof, nor shall
            any single or partial exercise by Lender of any right hereunder preclude any other or further right
            of exercise thereof or the exercise of any other right.

            5.11 Confidentiality. The Lender agrees to keep the contents of all financial documents and
            other information delivered to Lender as part of this agreement confidential and to request its
            agents and representatives to keep such information confidential provided that nothing contained
            in this Agreement shall prohibit disclosure of any matter to the extent required by law or order of
            any court or administrative agency. The provisions of the Section shall survive Closing or any
            termination of this Agreement.

                 THIS WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL
            AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
            EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
            AGREEMENTS OF THE PARTIES.

                 THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
            PARTIES.


                                             [Signatures appear on following page]




                                                              7
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
/:4<3769"09=58:;5"2/+",'$)&%-$#&$$.#'*%1#*$'/#$)&-(.**(%'.
DocuSign Envelope ID: 6913F947-FD94-46E0-BEDB-C7D37DD24105
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20                 Entered 04/08/20 15:17:28   Page 27 of 175



            QCO-1+3*+7R

                                                      $%"%'"%#$(
            ____________________________________


            m(4774<+7R

            WALL 017, LLC

                                                        $"'"%#$)
            By:      ____________________________________
                     Tim Barton as President of Carnegie Development, LLC,
                     The Managing Member of Wall 017, LLC


            m'-+39R

            PLATINUM INVESTMENT CORPORATION

                                                             $%"%&"%#$(
            By:    ____________________________________
            Name: Michael Fu
            Title: Chief Executive Officer




                                                                  8
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
/:4<3769"09=58:;5"2/+",'$)&%-$#&$$.#'*%1#*$'/#$)&-(.**(%'.
DocuSign Envelope ID: 1B59B121-FF48-4826-BFC9-3BDC1CA7B199
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20               Entered 04/08/20 15:17:28        Page 28 of 175



                                           AGENCY AND LOAN AGREEMENT


                   THIS AGREEMENT is dated __January 16_, 2019, and is between _Fan Xiaomin_
            (Passport No: _ E26113857__)( &mCo-DW`VWd(n', PLATINUM INVESTMENT CORPORATION
            &mAgentn' and WALL 017( DD; &m:addaiWdn'.


                                                         ARTICLE ONE

                                                             The Loan

            1.1     The Loan.     Co-Lender, faYWfZWd i[fZ afZWd ^W`VWde &mAdditional Co-Lendersn'( upon
            the terms and subject to the conditions hereinafter set forth and on the date of this Agreement,
            SYdWWe fa _S]W S ^aS` fa :addaiWd &fZW mDaS`n' Xad fZW bgdbaeW Se eWf XadfZ ZWdW[`.

                     (a)     Agency: Co-Lender, hereby appoints Agent, who will act as agent for Co-Lender
                             and the Additional Co-Lenders for the purpose of entering into the loan documents
                             for the Loan. Co-Lender acknowledges that Agent has no liability for the
                             repayment of the Loan, and that such obligation will be the responsibility of
                             Borrower.

                     (b)     Terms of Lender Commitment: Co-Lender agrees to lend $ _200,000____ of the
                             total loan amount of $8,800,000 &m;a__[f_W`fn'* ;a-Lender acknowledges that
                             a condition of the Loan being made is that the Additional Co-Lenders fund
                             sufficient amounts &m9VV[f[a`S^ DaS`en' to total the Commitment. If the Loan is
                             funded, interest and principal shall be paid by Borrower to Co-Lender as follows:

                                     Principal and interest:

                                     Principal: USD $_200,000_- Two Hundred Thousand and No/100 Dollars

                                     Interest: Interest amount equal to _Fourteen percent (_14_%) per annum
                                     commencing on _February 1st, 2019__, or such later date that the Loan is
                                     funded to Borrower. The first yearoe interest will be due to the Lender,
                                     within ten (10) business days after _ February 1st, 2020___. The second
                                     yearoe interest, together with the total principal shall be paid to the Lender
                                     within ten (10) business days of _ February 1st, 2021___. Sums not paid
                                     by such times, shall bear interest at the rate of _Sixteen__ percent (_16_%)
                                     per annum from the dates payments were due.

                             Agent shall serve as administrator on behalf of the Co-Lender and Additional Co-
                             Lenders, in the administration of the Loan and Additional Loans. 9YW`foe XWW Xad
                             such services shall be paid by Borrower. Wherever this Agreement requires
                             payment to Co-Lender, such payments shall be made to Agent on behalf of Co-
                             Lender and the Additional Co-Lenders.

                                                                1
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
/:4<3769"09=58:;5"2/+",'$)&%-$#&$$.#'*%1#*$'/#$)&-(.**(%'.
DocuSign Envelope ID: 1B59B121-FF48-4826-BFC9-3BDC1CA7B199
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20            Entered 04/08/20 15:17:28       Page 29 of 175



                     (c)     Loan Purpose:

                             (i)     The Loan shall be evidenced by this Agreement. The Loans and the
                                     Additional Loans shall be used to acquire 200 acres located in Forney,
                                     Kaufman County, State of Texas for residential lot development known as
                                     Windmill Farms &mHdabWdfkn'. The Property has a purchase price of
                                     $11,000,000 and the balance of funds will be provided by Borrower.

                             (ii)    No Commitment for Additional/Permanent Financing: BORROWER
                                     ACKNOWLEDGES AND AGREES THAT LENDER HAS NOT
                                     MADE ANY COMMITMENTS EITHER EXPRESS OR IMPLIED,
                                     TO EXTEND THE TERM OF THE LOAN PAST ITS STATED
                                     MATURITY DATE OR TO PROVIDE BORROWER WITH
                                     PERMANENT FINANCING ONCE THE INITIAL TERM OF THE
                                     LOAN HAS EXPIRED OR WITH ANY ADDITIONAL FINANCING
                                     WHICH BORROWER MAY NEED.

            1.2.    Pre-payment. Borrower may prepay the Loan in part or in full without penalty at any time
            before final maturity, by cash or check. Prepayment in full shall consist of payment of the
            remaining unpaid principal balance together with all accrued and unpaid interest to the date of
            repayment and all other amounts, costs and expenses for which Borrower is responsible under any
            other agreement with Lender pertaining to the Loan, and in no event will Borrower ever be required
            to pay any unearned interest. Any prepayments shall be applied first to charges for which
            Borrower is responsible, then to interest and then to principal. Prepayments shall be applied to
            payments next due under the Loan.


                                                        ARTICLE TWO

                                                 Representations of Borrower

                     Borrower represents, covenants, and warrants that:

            2.1   Representations. All representations and warranties made by Borrower pursuant to this
            Loan Agreement are true and correct.

            2.2      Power and Authority: Borrower is a limited liability company duly organized, validly
            existing and in good standing under the laws of the State of Texas and is duly qualified to do
            business and in good standing in all states in which the conduct of its operations or the ownership
            of its properties requires such qualification. The execution, delivery and performance by Borrower
            of this Agreement and all other Loan Papers to which it is a party have been duly authorized by all
            necessary corporate action and they have full power and authority to conduct their business and to
            carry out all of the terms and conditions hereof.

            2.3   Violation of Law; Breach of Agreements. The execution, delivery and performance by
            Borrower of the Loan Papers do not and will not:

                                                             2
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
/:4<3769"09=58:;5"2/+",'$)&%-$#&$$.#'*%1#*$'/#$)&-(.**(%'.
DocuSign Envelope ID: 1B59B121-FF48-4826-BFC9-3BDC1CA7B199
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20              Entered 04/08/20 15:17:28          Page 30 of 175



                     (a)     Violate any provision of any law, rule, regulation, order, judgment, injunction, or
                             determination presently in effect having applicability to Borrower; or

                     (b)     Result in the breach of or constitute a default under the certificate of incorporation,
                             bylaws, any indenture, agreement, or instrument to which Borrower is a party or by
                             which its properties may be bound or affected.

            2.4     Enforceability. The Loan Papers constitute legal, valid, and binding obligations of
            Borrower, enforceable against Borrower, in accordance with their respective terms, except to the
            extent that such enforcement may be limited by applicable Bankruptcy, insolvency, and other
            e[_[^Sd ^Sie SXXWUf[`Y UdWV[fadeo d[YZfe YW`WdS^^k*

            2.5    Taxes. All Federal and State tax returns of Borrower have been appropriately filed and the
            taxes paid except those for which extensions have been obtained.


                                                       ARTICLE THREE

                                             Affirmative Covenants of Borrower

            3.1      Covenants

                     (a)     Borrower shall not effectuate a change in its businesses as is conducted on the date
                             of this Agreement.

                     (b)     All financial information prepared by Borrower and delivered to Lender, shall be
                             prepared in accordance with sound accounting principles, consistently applied.

                     (c)     Without limiting the terms of this Agreement or any of the other Loan Papers, to
                             the extent not prohibited by applicable law, Borrower will pay all reasonable costs
                             and expenses and reimburse Lender for any and all reasonable out-of-pocket
                             expenditures incurred or expended from time to time, in connection with expenses
                             relating ta DW`VWdoe WjWdU[e[`Y S`k aX [fe d[YZfe S`V dW_WV[We g`VWd fZW DaS` HSbWde
                             or at law, including, without limitation, all filing fees, taxes, Uniform Commercial
                             Code search fees, other fees and expenses incident to title searches, reports and
                             security interWefe( WeUdai XWWe( dWSea`ST^W Sffad`Wkeo XWWe( dWSea`ST^W ^WYS^
                             expenses, court costs, fees and expenses incurred in connection with any complete
                             or partial liquidation of such property, and all fees and expenses for any
                             professional service relating to such property or any operations conducted in
                             connection with it.

            3.2     Borrower shall immediately notify Lender upon the occurrence of any condition, event or
            act that would constitute a Default or any Event of Default under this Agreement or upon the
            occurrence of any change in the condition (financial or otherwise) of Borrower that would
            _SfWd[S^^k SXXWUf :addaiWdoe ST[^[fk fa dWbSk fZW [`VWTfWV`Wee UdWSfWV ZWdWTk*


                                                               3
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
/:4<3769"09=58:;5"2/+",'$)&%-$#&$$.#'*%1#*$'/#$)&-(.**(%'.
DocuSign Envelope ID: 1B59B121-FF48-4826-BFC9-3BDC1CA7B199
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20              Entered 04/08/20 15:17:28       Page 31 of 175



            3.3    Borrower will pay the Loan according to its terms and will do and perform every act and
            discharge all of the obligations provided to be performed and discharged under this Agreement
            and any and all of the instruments referred to or mentioned herein at the time or times and in the
            manner herein specified.

            3.4    Borrower will promptly cure any defects in the execution and delivery of this Agreement
            and any other instrument or instruments referred to or mentioned herein and will immediately
            execute and deliver to Lender, upon request, any instrument required to accomplish the covenants
            and agreements of Borrower.

            3.5     Borrower will, in the Event of Default, upon request, within ten (10) days from said request,
            reimburse Lender for all amounts extended, advanced or incurred by Lender to satisfy any
            obligation of Borrower under this Agreement, or to protect the properties, assets or business of
            Borrower or to enforce the rights of Lender under this Agreement or any other instrument referred
            to or mentioned herein or executed or to be executed in connection herewith, which amounts will
            include all court Uaefe( dWSea`ST^W Sffad`Wkoe XWWe( dWSea`ST^W XWWe aX SgV[fade S`V SUUag`fS`fe( S`V
            investigation expenses reasonably incurred by Lender in connection with any such matters,
            together with interest at the contract rate on each such amount from the date that the same is due
            and payable to Lender until the date it is repaid to Lender.

            3.6     Borrower will maintain its legal existence, remain in good standing in each jurisdiction in
            which it is required to be qualified, maintain all franchises and licenses necessary in its business,
            and comply with all valid and applicable statutes, rules and regulations, and it will maintain or
            cause to be maintained its properties and equipment in good and workable condition at all times.


                                                       ARTICLE FOUR
                                                    Default and Acceleration

            4.1     Events of Default.     An event of default shall exist if any one or more of the following
            WhW`fe &ZWdW[`SXfWd Ua^^WUf[hW^k dWXWddWV fa Se m=hW`fe aX <WXSg^fn' eZS^^ aUUgd S`V TW Ua`f[`g[`Y6

                     (a)     Failure to pay any principal or interest on any Indebtedness to Lender when due or
                             declared due and such failure shall continue for fifteen (15) days following written
                             notice of such failure is given by Lender to Borrower.

                     (b)     Default in the observance or performance of any of the covenants, terms or
                             agreements of this Agreement or any other document or instrument executed by
                             Borrower, and such failure shall continue for thirty (30) days following written
                             notice of such failure is given by Lender to Borrower.

            4.2     Optional Acceleration. Upon the aUUgddW`UW aX S`k =hW`f aX <WXSg^f( Sf DW`VWdoe abf[a`(
            all or any part of this Indebtedness owing to Lender shall forthwith become due and payable,
            without prior presentment, demand, notice of default, notice of acceleration, or notice of any kind,
            all of which are hereby waived.


                                                               4
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
/:4<3769"09=58:;5"2/+",'$)&%-$#&$$.#'*%1#*$'/#$)&-(.**(%'.
DocuSign Envelope ID: 1B59B121-FF48-4826-BFC9-3BDC1CA7B199
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20                 Entered 04/08/20 15:17:28      Page 32 of 175



            4.3     Automatic Acceleration. All Indebtedness owing to Lender shall automatically and
            immediately become due and payable in full, without notice or demand, upon the appointment of
            a receiver or a liquidator for benefit of creditors, whether voluntary or involuntary, for Borrower,
            or surety or for any of their property or upon the commencement of any proceeding under any
            Bankruptcy or insolvency law by or against Borrower or surety for Borrower.

            4.4      Right of Set Off. Upon the occurrence and during the continuance of any Event of Default,
            the Lender is hereby authorized at any time and from time to time, without notice to the Borrower
            to set off and apply any and all deposits of Borrower at any time held and other indebtedness at
            any time owing by the Lender to or for the credit or the account of the Borrower against any and
            all of the obligations of the Borrower now or hereafter existing under this Agreement, irrespective
            of whether or not the Lender shall have made any demand under this Agreement and although such
            obligations may be unmatured. The Lender agrees promptly to notify the Borrower after any such
            set off and application, provided that the failure to give such notice shall not affect the validity of
            such set off and application or otherwise result in liability to the secured party. The rights of the
            Lender under this paragraph are in addition to other rights and remedies (including without
            limitation other rights of set off) which the Lender may have.

            4.5     Progress Reporting. Borrower shall agree to provide quarterly progress reports to Lender
            outlining the ongoing status of the development, which shall include: the platting, design,
            W`Y[`WWd[`Y( S`V Ua`efdgUf[a` VdSi[`Ye( S^^ aX iZ[UZ eZS^^ Ua`ef[fgfW mSUf[h[fkn fa fZW land prior to
            actual physical development of the land.


                                                         ARTICLE FIVE

                                                             Miscellaneous

            5.1     Definitions. Indebtedness as used in this Loan Agreement means all present and future
            debt, obligations and liabilities of Borrower to Lender presently existing or which may in any
            manner or means hereafter be incurred or evidenced, including but not limited to notes, advances,
            overdrafts, bookkeeping entries, renewals, extensions, endorsements, and guaranties, plus costs
            and expenses to obtain, preserve and enforce this Loan Agreement and all agreements and
            instruments, and to collect the Indebtedness and to secure, maintain, preserve, and dispose of
            Ua^^SfWdS^( faYWfZWd i[fZ S^^ [`fWdWef S`V dWSea`ST^W Sffad`Wkeo XWWe*

            5.2     Construing Loan Papers. This Loan Agreement, and all other loan documents, papers and
            [`efdg_W`fe &mDaS` HSbWden' Ua^^WUf[hW^k Ua`ef[fgfW fZW Wh[VW`UW aX A`VWTfWV`Wee ai[`Y fa DW`VWd
            and the rights and obligations of the parties hereto, and are to be construed as supplemental to each
            other.

            5.3    Renewals and Extensions. This Loan Agreement shall also apply to any and all renewals
            and extensions, loans and advancements to Borrower.

            5.4    Texas Law. This Loan Agreement, and the other Loan Papers shall be construed under the
            laws of the State of Texas.

                                                                  5
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
/:4<3769"09=58:;5"2/+",'$)&%-$#&$$.#'*%1#*$'/#$)&-(.**(%'.
DocuSign Envelope ID: 1B59B121-FF48-4826-BFC9-3BDC1CA7B199
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20               Entered 04/08/20 15:17:28        Page 33 of 175



            5.5     Maximum Rate of Interest. The terms of this Loan Agreement have been made on the
            assumption that all payments will be made as scheduled. In the event any interest paid to Lender
            is in excess of the maximum non-usurious rate permitted by the usury laws of Texas and the United
            States as construed by courts having jurisdiction thereof, whether by reason of prepayment,
            acceleration or otherwise, such interest shall be considered for all purposes as payment on principal
            and so credited to the Loan. The right to demand any such excess interest shall be and is hereby
            waived and any payment of any amount in excess of the legal rate shall be considered a mistake
            with the excess being applied to the principal of the Loan, and if all Indebtedness is paid, the excess
            shall be refunded to Maker.

            5.6    Collateral. -,,% aX fZW _W_TWdeZ[b [`fWdWefe [` :addaiWd &m;a^^SfWdS^n' eZS^^ TW b^WVYWV
            fa eWUgdW fZW DaS` S`V fZW 9VV[f[a`S^ DaS`e bgdegS`f fa S H^WVYW 9YdWW_W`f &mH^WVYW
            9YdWW_W`fn' fZSf will be given to Agent on behalf of the Lender and Co-Lenders. Each of the
            Lender and Co-Lenders shall share pro rata in the Collateral pursuant to the Pledge Agreement.


            5.7     Notice. Unless otherwise provided herein, all notices, requests, consents and demands
            shall be in writing and shall be mailed, postage prepaid, addressed as follows:

                     TO AGENT:                        Platinum Investment Corporation
                                                      Attn: Michael Fu
                                                      B4-1015 West Lake International
                                                      Hangzhou
                                                      Michael@yding.cn
                                                      281-318-8611

                     TO BORROWER:                     Wall 017, LLC
                                                      c/o Tim Barton
                                                      1755 Wittington Place, Suite 340
                                                      Dallas, TX 75234
                                                      tbarton@jmjdevelopment.net
                                                      972-385-9934 (office)

                     TO CO-LENDER:                    Fan Xiaomin
                                                      E-8D, Huating Jiayuan, No. 6 Beisihuan Zhonglu,
                                                      Chaoyang District, Beijing, China
                                                      wangzhiqing220@163.com
                                                      (86) 18601199358

            5.8     Place of Payment. All sums payable hereunder to Lender shall be payable at the offices of
            Lender at the address indicated above or such other place as the owner shall hereafter designate by
            written notice to Borrower.

            5.9     Representations Survive. All covenants, agreements, representations and warranties made
            herein shall survive the execution and delivery of this Agreement in the making of the Loan. All


                                                                6
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
/:4<3769"09=58:;5"2/+",'$)&%-$#&$$.#'*%1#*$'/#$)&-(.**(%'.
DocuSign Envelope ID: 1B59B121-FF48-4826-BFC9-3BDC1CA7B199
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28       Page 34 of 175



            statements contained in any certificate or other instrument delivered by Borrower, hereunder shall
            be deemed to constitute representation and warranties made by Borrower.

            5.10 No Waiver. No waiver or consent by Lender with respect to any act or omission of
            Borrower on one occasion shall constitute a waiver or consent with respect to any other act or
            omission by Borrower on the same or any other occasion, and no failure on the part of Lender to
            exercise and no delay in exercising any right hereunder shall operate as a waiver thereof, nor shall
            any single or partial exercise by Lender of any right hereunder preclude any other or further right
            of exercise thereof or the exercise of any other right.

            5.11 Confidentiality. The Lender agrees to keep the contents of all financial documents and
            other information delivered to Lender as part of this agreement confidential and to request its
            agents and representatives to keep such information confidential provided that nothing contained
            in this Agreement shall prohibit disclosure of any matter to the extent required by law or order of
            any court or administrative agency. The provisions of the Section shall survive Closing or any
            termination of this Agreement.

                 THIS WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL
            AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
            EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
            AGREEMENTS OF THE PARTIES.

                 THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
            PARTIES.


                                             [Signatures appear on following page]




                                                              7
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
/:4<3769"09=58:;5"2/+",'$)&%-$#&$$.#'*%1#*$'/#$)&-(.**(%'.
DocuSign Envelope ID: 1B59B121-FF48-4826-BFC9-3BDC1CA7B199
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20              Entered 04/08/20 15:17:28   Page 35 of 175



            QCO-1+3*+7R

                                                    $"$'"%#$(
            ____________________________________


            m(4774<+7R

            WALL 017, LLC

                                                    $"%&"%#$(
            By:      ____________________________________
                     Tim Barton as President of Carnegie Development, LLC,
                     The Managing Member of Wall 017, LLC


            m'-+39R

            PLATINUM INVESTMENT CORPORATION

                                                    $"$'"%#$(
            By:    ____________________________________
            Name: Michael Fu
            Title: Chief Executive Officer




                                                                8
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
1;5=487:"2:>69;<6"31-"%1&00++2#2%&(#'1*+#,($&#/,02)2.'%2$1
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28        Page 36 of 175



                                         UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS


            In re:                                                Chapter 7

            WALL017, LLC,                                         Case No.

                     Alleged Debtor.


                     DECLARATION OF DI TANG !" SUPPORT OF INVOLUNTARY PETITION


                     Petitioning Creditor below, pursuant to 28 U.S.C. § 1746, hereby declares under penalty

            of perjury under the laws of the United States, as follows:

                     1.      I am a citizen of the People’s Republic of China, and I am a Petitioning Creditor

            of the above-captioned alleged debtor (the “Alleged Debtor”). I have firsthand knowledge of the

            facts as set forth herein.

                     2.      Pursuant to a certain Loan Agreement, by and between Petitioning Creditor on the

            one hand, and the Alleged Debtor on the other hand (the “Loan Agreement”), Petitioning

            Creditor loaned monies to the Alleged Debtor on the terms and conditions more fully set forth in

            the Loan Agreement. A true and correct copy of the Loan Agreement is attached hereto as

            Exhibit “A.”

                     3.      The Alleged Debtor is in default of the Loan Agreement as a result of, among

            other things, its failure to repay sums as and when due thereunder.

                     4.      More specifically, one or more interest payment(s) came due under the Loan

            Agreement and remain unpaid.

                     5.      As of the date hereof, Petitioning Creditor holds a claim against the Alleged

            Debtor for the principal amount set forth, interest and other charges as may be applicable under

            the Loan Agreement and/or under applicable law (the “Claim”).
1;5=487:"2:>69;<6"31-"%1&00++2#2%&(#'1*+#,($&#/,02)2.'%2$1
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20              Entered 04/08/20 15:17:28        Page 37 of 175



                     6.      The Claim of Petitioning Creditor is not contingent as to liability, nor is the Claim

            subject to a bona fide dispute as to the liability or amount thereof.

                     I certify pursuant 28 U.S.C. § 1746 under penalty of perjury under the laws of the United

            States of America that the foregoing is true and correct.



            Dated:   3/31/2020                                             _____________________________
                                                                           DI TANG


            218182970v1




                                                               2
1;5=487:"2:>69;<6"31-"%1&00++2#2%&(#'1*+#,($&#/,02)2.'%2$1
DocuSign Envelope ID: B1F4BCFC-BB97-4F71-BAF9-8FA73F54C77F
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20               Entered 04/08/20 15:17:28        Page 38 of 175



                                           AGENCY AND LOAN AGREEMENT


                   THIS AGREEMENT is dated __January 23__, 2019, and is between __Tang Di ___
            (Passport No: _ ED8190323 _)( &lCo-DV_UVc(m', PLATINUM INVESTMENT CORPORATION
            &lAgentm' and WALL 017( DD; &l:`cc`hVcm'.


                                                        ARTICLE ONE

                                                             The Loan

            1.1     The Loan.     Co-Lender, e`XVeYVc hZeY `eYVc ]V_UVcd &lAdditional Co-Lendersm'( upon
            the terms and subject to the conditions hereinafter set forth and on the date of this Agreement,
            RXcVVd e` ^R\V R ]`R_ e` :`cc`hVc &eYV lD`R_m' W`c eYV afca`dV Rd dVe W`ceY YVcVZn.

                    (a)      Agency: Co-Lender, hereby appoints Agent, who will act as agent for Co-Lender
                             and the Additional Co-Lenders for the purpose of entering into the loan
                             documents for the Loan. Co-Lender acknowledges that Agent has no liability for
                             the repayment of the Loan, and that such obligation will be the responsibility of
                             Borrower.

                    (b)      Terms of Lender Commitment: Co-Lender agrees to lend $ _200,000____ of the
                             total loan amount of $8,800,000 &l;`^^Ze^V_em'* ;`-Lender acknowledges that
                             a condition of the Loan being made is that the Additional Co-Lenders fund
                             sufficient amounts &l9UUZeZ`_R] D`R_dm' to total the Commitment. In the event the
                             loan is not fully funded within a 4 month period, then upon request, the Co-
                             Lender shall be entitled to receive their initial funded amount within a five days
                             following the end of the 4 month period. If the Loan is funded, interest and
                             principal shall be paid by Borrower to Co-Lender as follows:

                                     Principal and interest:

                                     Principal: USD $_200,000_- _Two Hundred Thousand                 and No/100
                                     Dollars

                                     Interest: Interest amount equal to _Eleven percent (_11_%) per annum
                                     commencing on _February 1st, 2019__, or such later date that the Loan is
                                     funded to Borrower. The first yearnd interest will be due to the Lender,
                                     within ten (10) business days after _ February 1st, 2020___. The second
                                     yearnd interest, together with the total principal shall be paid to the Lender
                                     within ten (10) business days of _ February 1st, 2021___. Sums not paid
                                     by such times, shall bear interest at the rate of _Thirteen__ percent
                                     (_13_%) per annum from the dates payments were due.

                             Agent shall serve as administrator on behalf of the Co-Lender and Additional Co-
                             Lenders, in the administration of the Loan and Additional Loans. 9XV_end WVV W`c
                                                                1
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
1;5=487:"2:>69;<6"31-"%1&00++2#2%&(#'1*+#,($&#/,02)2.'%2$1
DocuSign Envelope ID: B1F4BCFC-BB97-4F71-BAF9-8FA73F54C77F
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20            Entered 04/08/20 15:17:28     Page 39 of 175



                             such services shall be paid by Borrower. Wherever this Agreement requires
                             payment to Co-Lender, such payments shall be made to Agent on behalf of Co-
                             Lender and the Additional Co-Lenders.

                    (c)      Loan Purpose:

                             (i)     The Loan shall be evidenced by this Agreement. The Loans and the
                                     Additional Loans shall be used to acquire 200 acres located in Forney,
                                     Kaufman County, State of Texas for residential lot development known as
                                     Windmill Farms &lHc`aVcejm'. The Property has a purchase price of
                                     $11,000,000 and the balance of funds will be provided by Borrower.

                             (ii)    No Commitment for Additional/Permanent Financing: BORROWER
                                     ACKNOWLEDGES AND AGREES THAT LENDER HAS NOT
                                     MADE ANY COMMITMENTS EITHER EXPRESS OR IMPLIED,
                                     TO EXTEND THE TERM OF THE LOAN PAST ITS STATED
                                     MATURITY DATE OR TO PROVIDE BORROWER WITH
                                     PERMANENT FINANCING ONCE THE INITIAL TERM OF THE
                                     LOAN HAS EXPIRED OR WITH ANY ADDITIONAL FINANCING
                                     WHICH BORROWER MAY NEED.

            1.2.   Pre-payment. Borrower may prepay the Loan in part or in full without penalty at any
            time before final maturity, by cash or check. Prepayment in full shall consist of payment of the
            remaining unpaid principal balance together with all accrued and unpaid interest to the date of
            repayment and all other amounts, costs and expenses for which Borrower is responsible under
            any other agreement with Lender pertaining to the Loan, and in no event will Borrower ever be
            required to pay any unearned interest. Any prepayments shall be applied first to charges for
            which Borrower is responsible, then to interest and then to principal. Prepayments shall be
            applied to payments next due under the Loan.


                                                        ARTICLE TWO

                                                 Representations of Borrower

                    Borrower represents, covenants, and warrants that:

            2.1   Representations. All representations and warranties made by Borrower pursuant to this
            Loan Agreement are true and correct.

            2.2     Power and Authority: Borrower is a limited liability company duly organized, validly
            existing and in good standing under the laws of the State of Texas and is duly qualified to do
            business and in good standing in all states in which the conduct of its operations or the
            ownership of its properties requires such qualification. The execution, delivery and performance
            by Borrower of this Agreement and all other Loan Papers to which it is a party have been duly
            authorized by all necessary corporate action and they have full power and authority to conduct
            their business and to carry out all of the terms and conditions hereof.
                                                             2
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
1;5=487:"2:>69;<6"31-"%1&00++2#2%&(#'1*+#,($&#/,02)2.'%2$1
DocuSign Envelope ID: B1F4BCFC-BB97-4F71-BAF9-8FA73F54C77F
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28       Page 40 of 175




            2.3   Violation of Law; Breach of Agreements. The execution, delivery and performance by
            Borrower of the Loan Papers do not and will not:

                    (a)      Violate any provision of any law, rule, regulation, order, judgment, injunction, or
                             determination presently in effect having applicability to Borrower; or

                    (b)      Result in the breach of or constitute a default under the certificate of
                             incorporation, bylaws, any indenture, agreement, or instrument to which
                             Borrower is a party or by which its properties may be bound or affected.

            2.4     Enforceability. The Loan Papers constitute legal, valid, and binding obligations of
            Borrower, enforceable against Borrower, in accordance with their respective terms, except to the
            extent that such enforcement may be limited by applicable Bankruptcy, insolvency, and other
            dZ^Z]Rc ]Rhd RWWVTeZ_X TcVUZe`cdn cZXYed XV_VcR]]j*

            2.5     Taxes. All Federal and State tax returns of Borrower have been appropriately filed and
            the taxes paid except those for which extensions have been obtained.


                                                       ARTICLE THREE

                                             Affirmative Covenants of Borrower

            3.1     Covenants

                    (a)      Borrower shall not effectuate a change in its businesses as is conducted on the
                             date of this Agreement.

                    (b)      All financial information prepared by Borrower and delivered to Lender, shall be
                             prepared in accordance with sound accounting principles, consistently applied.

                    (c)      Without limiting the terms of this Agreement or any of the other Loan Papers, to
                             the extent not prohibited by applicable law, Borrower will pay all reasonable costs
                             and expenses and reimburse Lender for any and all reasonable out-of-pocket
                             expenditures incurred or expended from time to time, in connection with expenses
                             relating t` DV_UVcnd ViVcTZdZ_X R_j `W Zed cZXYed R_U cV^VUZVd f_UVc eYV D`R_
                             Papers or at law, including, without limitation, all filing fees, taxes, Uniform
                             Commercial Code search fees, other fees and expenses incident to title searches,
                             reports and security interVded( VdTc`h WVVd( cVRd`_RS]V Ree`c_Vjdn WVVd( cVRd`_RS]V
                             legal expenses, court costs, fees and expenses incurred in connection with any
                             complete or partial liquidation of such property, and all fees and expenses for any
                             professional service relating to such property or any operations conducted in
                             connection with it.

            3.2     Borrower shall immediately notify Lender upon the occurrence of any condition, event or
            act that would constitute a Default or any Event of Default under this Agreement or upon the
                                                              3
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
1;5=487:"2:>69;<6"31-"%1&00++2#2%&(#'1*+#,($&#/,02)2.'%2$1
DocuSign Envelope ID: B1F4BCFC-BB97-4F71-BAF9-8FA73F54C77F
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28        Page 41 of 175



            occurrence of any change in the condition (financial or otherwise) of Borrower that would
            ^ReVcZR]]j RWWVTe :`cc`hVcnd RSZ]Zej e` cVaRj eYV Z_UVSeVU_Vdd TcVReVU YVcVSj*

            3.3    Borrower will pay the Loan according to its terms and will do and perform every act and
            discharge all of the obligations provided to be performed and discharged under this Agreement
            and any and all of the instruments referred to or mentioned herein at the time or times and in the
            manner herein specified.

            3.4    Borrower will promptly cure any defects in the execution and delivery of this Agreement
            and any other instrument or instruments referred to or mentioned herein and will immediately
            execute and deliver to Lender, upon request, any instrument required to accomplish the
            covenants and agreements of Borrower.

            3.5     Borrower will, in the Event of Default, upon request, within ten (10) days from said
            request, reimburse Lender for all amounts extended, advanced or incurred by Lender to satisfy
            any obligation of Borrower under this Agreement, or to protect the properties, assets or business
            of Borrower or to enforce the rights of Lender under this Agreement or any other instrument
            referred to or mentioned herein or executed or to be executed in connection herewith, which
            amounts will include all coure T`ded( cVRd`_RS]V Ree`c_Vjnd WVVd( cVRd`_RS]V WVVd `W RfUZe`cd R_U
            accountants, and investigation expenses reasonably incurred by Lender in connection with any
            such matters, together with interest at the contract rate on each such amount from the date that
            the same is due and payable to Lender until the date it is repaid to Lender.

            3.6     Borrower will maintain its legal existence, remain in good standing in each jurisdiction in
            which it is required to be qualified, maintain all franchises and licenses necessary in its business,
            and comply with all valid and applicable statutes, rules and regulations, and it will maintain or
            cause to be maintained its properties and equipment in good and workable condition at all times.


                                                      ARTICLE FOUR
                                                   Default and Acceleration

            4.1     Events of Default.     An event of default shall exist if any one or more of the following
            VgV_ed &YVcVZ_RWeVc T`]]VTeZgV]j cVWVccVU e` Rd l=gV_ed `W <VWRf]em' dYR]] `TTfc R_U SV T`_eZ_fZ_X6

                    (a)      Failure to pay any principal or interest on any Indebtedness to Lender when due
                             or declared due and such failure shall continue for fifteen (15) days following
                             written notice of such failure is given by Lender to Borrower.

                    (b)      Default in the observance or performance of any of the covenants, terms or
                             agreements of this Agreement or any other document or instrument executed by
                             Borrower, and such failure shall continue for thirty (30) days following written
                             notice of such failure is given by Lender to Borrower.

            4.2     Optional Acceleration. Upon the occfccV_TV `W R_j =gV_e `W <VWRf]e( Re DV_UVcnd `aeZ`_(
            all or any part of this Indebtedness owing to Lender shall forthwith become due and payable,

                                                              4
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
1;5=487:"2:>69;<6"31-"%1&00++2#2%&(#'1*+#,($&#/,02)2.'%2$1
DocuSign Envelope ID: B1F4BCFC-BB97-4F71-BAF9-8FA73F54C77F
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20                 Entered 04/08/20 15:17:28      Page 42 of 175



            without prior presentment, demand, notice of default, notice of acceleration, or notice of any
            kind, all of which are hereby waived.

            4.3     Automatic Acceleration. All Indebtedness owing to Lender shall automatically and
            immediately become due and payable in full, without notice or demand, upon the appointment of
            a receiver or a liquidator for benefit of creditors, whether voluntary or involuntary, for Borrower,
            or surety or for any of their property or upon the commencement of any proceeding under any
            Bankruptcy or insolvency law by or against Borrower or surety for Borrower.

            4.4     Right of Set Off. Upon the occurrence and during the continuance of any Event of
            Default, the Lender is hereby authorized at any time and from time to time, without notice to the
            Borrower to set off and apply any and all deposits of Borrower at any time held and other
            indebtedness at any time owing by the Lender to or for the credit or the account of the Borrower
            against any and all of the obligations of the Borrower now or hereafter existing under this
            Agreement, irrespective of whether or not the Lender shall have made any demand under this
            Agreement and although such obligations may be unmatured. The Lender agrees promptly to
            notify the Borrower after any such set off and application, provided that the failure to give such
            notice shall not affect the validity of such set off and application or otherwise result in liability to
            the secured party. The rights of the Lender under this paragraph are in addition to other rights
            and remedies (including without limitation other rights of set off) which the Lender may have.

            4.5     Progress Reporting. Borrower shall agree to provide quarterly progress reports to Lender
            outlining the ongoing status of the development, which shall include: the platting, design,
            V_XZ_VVcZ_X( R_U T`_decfTeZ`_ UcRhZ_Xd( R]] `W hYZTY dYR]] T`_deZefeV lRTeZgZejm e` eYV ]Rnd prior
            to actual physical development of the land.


                                                        ARTICLE FIVE

                                                             Miscellaneous

            5.1     Definitions. Indebtedness as used in this Loan Agreement means all present and future
            debt, obligations and liabilities of Borrower to Lender presently existing or which may in any
            manner or means hereafter be incurred or evidenced, including but not limited to notes,
            advances, overdrafts, bookkeeping entries, renewals, extensions, endorsements, and guaranties,
            plus costs and expenses to obtain, preserve and enforce this Loan Agreement and all agreements
            and instruments, and to collect the Indebtedness and to secure, maintain, preserve, and dispose of
            T`]]ReVcR]( e`XVeYVc hZeY R]] Z_eVcVde R_U cVRd`_RS]V Ree`c_Vjdn WVVd*

            5.2    Construing Loan Papers. This Loan Agreement, and all other loan documents, papers
            R_U Z_decf^V_ed &lD`R_ HRaVcdm' T`]]VTeZgV]j T`_deZefeV eYV VgZUV_TV `W A_UVSeVU_Vdd `hZ_X e`
            Lender and the rights and obligations of the parties hereto, and are to be construed as
            supplemental to each other.

            5.3    Renewals and Extensions. This Loan Agreement shall also apply to any and all renewals
            and extensions, loans and advancements to Borrower.

                                                                  5
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
1;5=487:"2:>69;<6"31-"%1&00++2#2%&(#'1*+#,($&#/,02)2.'%2$1
DocuSign Envelope ID: B1F4BCFC-BB97-4F71-BAF9-8FA73F54C77F
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20               Entered 04/08/20 15:17:28   Page 43 of 175



            5.4    Texas Law. This Loan Agreement, and the other Loan Papers shall be construed under
            the laws of the State of Texas.

            5.5     Maximum Rate of Interest. The terms of this Loan Agreement have been made on the
            assumption that all payments will be made as scheduled. In the event any interest paid to Lender
            is in excess of the maximum non-usurious rate permitted by the usury laws of Texas and the
            United States as construed by courts having jurisdiction thereof, whether by reason of
            prepayment, acceleration or otherwise, such interest shall be considered for all purposes as
            payment on principal and so credited to the Loan. The right to demand any such excess interest
            shall be and is hereby waived and any payment of any amount in excess of the legal rate shall be
            considered a mistake with the excess being applied to the principal of the Loan, and if all
            Indebtedness is paid, the excess shall be refunded to Maker.

            5.6    Collateral. -,,% `W eYV ^V^SVcdYZa Z_eVcVded Z_ :`cc`hVc &l;`]]ReVcR]m' dYR]] SV a]VUXVU
            e` dVTfcV eYV D`R_ R_U eYV 9UUZeZ`_R] D`R_d afcdfR_e e` R H]VUXV 9XcVV^V_e &lH]VUXV
            9XcVV^V_em' eYRe hZ]] SV XZgV_ e` 9XVnt on behalf of the Lender and Co-Lenders. Each of the
            Lender and Co-Lenders shall share pro rata in the Collateral pursuant to the Pledge Agreement.


            5.7    Guarantee. JMJ Holdings, as Guarantor, hereby provides a corporate guarantee up to the
            principal loan amount in the event of default by Borrower.

            5.8       Notice. Unless otherwise provided herein, all notices, requests, consents and demands
            shall be in writing and shall be mailed, postage prepaid, addressed as follows:

                    TO AGENT:                         Platinum Investment Corporation
                                                      Attn: Michael Fu
                                                      B4-1015 West Lake International
                                                      Hangzhou
                                                      Michael@yding.cn
                                                      281-318-8611

                    TO BORROWER:                      Wall 017, LLC
                                                      c/o Tim Barton
                                                      1755 Wittington Place, Suite 340
                                                      Dallas, TX 75234
                                                      tbarton@jmjdevelopment.net
                                                      972-385-9934 (office)

                    TO CO-LENDER:                     Tang Di
                                                      F05-05C,Fenglin Lvzhou,Datun Rd,Chaoyang
                                                      District,Beijing, China
                                                      tangdi98@gmail.com
                                                      (86) 13901032830



                                                                6
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
1;5=487:"2:>69;<6"31-"%1&00++2#2%&(#'1*+#,($&#/,02)2.'%2$1
DocuSign Envelope ID: B1F4BCFC-BB97-4F71-BAF9-8FA73F54C77F
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20            Entered 04/08/20 15:17:28       Page 44 of 175



            5.9    Place of Payment. All sums payable hereunder to Lender shall be payable at the offices
            of Lender at the address indicated above or such other place as the owner shall hereafter
            designate by written notice to Borrower.

            5.10 Representations Survive. All covenants, agreements, representations and warranties
            made herein shall survive the execution and delivery of this Agreement in the making of the
            Loan. All statements contained in any certificate or other instrument delivered by Borrower,
            hereunder shall be deemed to constitute representation and warranties made by Borrower.

            5.11 No Waiver. No waiver or consent by Lender with respect to any act or omission of
            Borrower on one occasion shall constitute a waiver or consent with respect to any other act or
            omission by Borrower on the same or any other occasion, and no failure on the part of Lender to
            exercise and no delay in exercising any right hereunder shall operate as a waiver thereof, nor
            shall any single or partial exercise by Lender of any right hereunder preclude any other or further
            right of exercise thereof or the exercise of any other right.

            5.12 Confidentiality. The Lender agrees to keep the contents of all financial documents and
            other information delivered to Lender as part of this agreement confidential and to request its
            agents and representatives to keep such information confidential provided that nothing contained
            in this Agreement shall prohibit disclosure of any matter to the extent required by law or order of
            any court or administrative agency. The provisions of the Section shall survive Closing or any
            termination of this Agreement.

                 THIS WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL
            AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
            EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
            AGREEMENTS OF THE PARTIES.

                 THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
            PARTIES.


                                            [Signatures appear on following page]




                                                             7
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
1;5=487:"2:>69;<6"31-"%1&00++2#2%&(#'1*+#,($&#/,02)2.'%2$1
DocuSign Envelope ID: B1F4BCFC-BB97-4F71-BAF9-8FA73F54C77F
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20                 Entered 04/08/20 15:17:28   Page 45 of 175



            QCO-1+3*+7R

                                                        $"%&"%#$(
            ____________________________________



            l(4774<+7R

            WALL 017, LLC

                                                              $"%'"%#$(
            By:     ____________________________________
                    Tim Barton as President of Carnegie Development, LLC,
                    The Managing Member of Wall 017, LLC


            l'-+39R

            PLATINUM INVESTMENT CORPORATION

                                                             $"%&"%#$(
            By:    ____________________________________
            Name: Michael Fu
            Title: Chief Executive Officer




                                                                  8
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
1;5=487:"2:>69;<6"31."$$%+'+)/#1/(-#(022#/&2/#(+&(1,$$**,0
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28        Page 46 of 175



                                         UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS


            In re:                                                Chapter 7

            WALL017, LLC,                                         Case No.

                     Alleged Debtor.


                     DECLARATION OF JIALIN HU !" SUPPORT OF INVOLUNTARY PETITION


                     Petitioning Creditor below, pursuant to 28 U.S.C. § 1746, hereby declares under penalty

            of perjury under the laws of the United States, as follows:

                     1.      I am a citizen of the People’s Republic of China, and I am a Petitioning Creditor

            of the above-captioned alleged debtor (the “Alleged Debtor”). I have firsthand knowledge of the

            facts as set forth herein.

                     2.      Pursuant to a certain Loan Agreement, by and between Petitioning Creditor on the

            one hand, and the Alleged Debtor on the other hand (the “Loan Agreement”), Petitioning

            Creditor loaned monies to the Alleged Debtor on the terms and conditions more fully set forth in

            the Loan Agreement. A true and correct copy of the Loan Agreement is attached hereto as

            Exhibit “A.”

                     3.      The Alleged Debtor is in default of the Loan Agreement as a result of, among

            other things, its failure to repay sums as and when due thereunder.

                     4.      More specifically, one or more interest payment(s) came due under the Loan

            Agreement and remain unpaid.

                     5.      As of the date hereof, Petitioning Creditor holds a claim against the Alleged

            Debtor for the principal amount set forth, interest and other charges as may be applicable under

            the Loan Agreement and/or under applicable law (the “Claim”).
1;5=487:"2:>69;<6"31."$$%+'+)/#1/(-#(022#/&2/#(+&(1,$$**,0
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20              Entered 04/08/20 15:17:28        Page 47 of 175



                     6.      The Claim of Petitioning Creditor is not contingent as to liability, nor is the Claim

            subject to a bona fide dispute as to the liability or amount thereof.

                     I certify pursuant 28 U.S.C. § 1746 under penalty of perjury under the laws of the United

            States of America that the foregoing is true and correct.



            Dated:   3/23/2020                                             _____________________________
                                                                           JIALIN HU


            218183174v1




                                                               2
1;5=487:"2:>69;<6"31."$$%+'+)/#1/(-#(022#/&2/#(+&(1,$$**,0
DocuSign Envelope ID: 9D132C4F-01ED-4726-B677-FBE402CFF84E
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20               Entered 04/08/20 15:17:28        Page 48 of 175



                                           AGENCY AND LOAN AGREEMENT


                   THIS AGREEMENT is dated __January_16__, 2018, and is between __Hu Jialin__
            (Passport No: __E28511084__)( &mCo-DW`VWd(n', PLATINUM INVESTMENT CORPORATION
            &mAgentn' and WALL 017( DD; &m:addaiWdn'.


                                                         ARTICLE ONE

                                                             The Loan

            1.1     The Loan.     Co-Lender, faYWfZWd i[fZ afZWd ^W`VWde &mAdditional Co-Lendersn'( upon
            the terms and subject to the conditions hereinafter set forth and on the date of this Agreement,
            SYdWWe fa _S]W S ^aS` fa :addaiWd &fZW mDaS`n' Xad fZW bgdbaeW Se eWf XadfZ ZWdW[n.

                     (a)     Agency: Co-Lender, hereby appoints Agent, who will act as agent for Co-Lender
                             and the Additional Co-Lenders for the purpose of entering into the loan
                             documents for the Loan. Co-Lender acknowledges that Agent has no liability for
                             the repayment of the Loan, and that such obligation will be the responsibility of
                             Borrower.

                     (b)     Terms of Lender Commitment: Co-Lender agrees to lend $ _200,000 of the total
                             loan amount of $8,800,000 &m;a__[f_W`fn'* ;a-Lender acknowledges that a
                             condition of the Loan being made is that the Additional Co-Lenders fund
                             sufficient amounts &m9VV[f[a`S^ DaS`en' to total the Commitment. In the event
                             the loan is not fully funded within a 4 month period, then upon request, the Co-
                             Lender shall be entitled to receive their initial funded amount within a five days
                             following the end of the 4 month period. If the Loan is funded, interest and
                             principal shall be paid by Borrower to Co-Lender as follows:

                                     Principal and interest:

                                     Principal: USD $__200,0000___- _Two Hundred Thousand and No/100
                                     Dollars

                                     Interest: Interest amount equal to _Eleven _ percent (_11_%) per annum
                                     commencing on __ February 1st, 2019___, or such later date that the Loan
                                     is funded to Borrower. The first yearoe interest will be due to the Lender,
                                     within ten (10) business days after __ February 1st, 2020__. The second
                                     yearoe interest, together with the total principal shall be paid to the Lender
                                     within ten (10) business days of _ February 1st, 2021___. Sums not paid
                                     by such times, shall bear interest at the rate of _ Thirteen_ percent
                                     (_13_%) per annum from the dates payments were due.

                             Agent shall serve as administrator on behalf of the Co-Lender and Additional Co-
                             Lenders, in the administration of the Loan and Additional Loans. 9YW`foe XWW Xad
                                                                1
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
1;5=487:"2:>69;<6"31."$$%+'+)/#1/(-#(022#/&2/#(+&(1,$$**,0
DocuSign Envelope ID: 9D132C4F-01ED-4726-B677-FBE402CFF84E
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20            Entered 04/08/20 15:17:28     Page 49 of 175



                             such services shall be paid by Borrower. Wherever this Agreement requires
                             payment to Co-Lender, such payments shall be made to Agent on behalf of Co-
                             Lender and the Additional Co-Lenders.

                     (c)     Loan Purpose:

                             (i)     The Loan shall be evidenced by this Agreement. The Loans and the
                                     Additional Loans shall be used to acquire 200 acres located in Forney,
                                     Kaufman County, State of Texas for residential lot development known as
                                     Windmill Farms &mHdabWdfkn'. The Property has a transactional cost of
                                     $11,000,000 and the balance of funds will be provided by Borrower.

                             (ii)    No Commitment for Additional/Permanent Financing: BORROWER
                                     ACKNOWLEDGES AND AGREES THAT LENDER HAS NOT
                                     MADE ANY COMMITMENTS EITHER EXPRESS OR IMPLIED,
                                     TO EXTEND THE TERM OF THE LOAN PAST ITS STATED
                                     MATURITY DATE OR TO PROVIDE BORROWER WITH
                                     PERMANENT FINANCING ONCE THE INITIAL TERM OF THE
                                     LOAN HAS EXPIRED OR WITH ANY ADDITIONAL FINANCING
                                     WHICH BORROWER MAY NEED.

            1.2.   Pre-payment. Borrower may prepay the Loan in part or in full without penalty at any
            time before final maturity, by cash or check. Prepayment in full shall consist of payment of the
            remaining unpaid principal balance together with all accrued and unpaid interest to the date of
            repayment and all other amounts, costs and expenses for which Borrower is responsible under
            any other agreement with Lender pertaining to the Loan, and in no event will Borrower ever be
            required to pay any unearned interest. Any prepayments shall be applied first to charges for
            which Borrower is responsible, then to interest and then to principal. Prepayments shall be
            applied to payments next due under the Loan.


                                                         ARTICLE TWO

                                                 Representations of Borrower

                     Borrower represents, covenants, and warrants that:

            2.1   Representations. All representations and warranties made by Borrower pursuant to this
            Loan Agreement are true and correct.

            2.2     Power and Authority: Borrower is a limited liability company duly organized, validly
            existing and in good standing under the laws of the State of Texas and is duly qualified to do
            business and in good standing in all states in which the conduct of its operations or the
            ownership of its properties requires such qualification. The execution, delivery and performance
            by Borrower of this Agreement and all other Loan Papers to which it is a party have been duly
            authorized by all necessary corporate action and they have full power and authority to conduct
            their business and to carry out all of the terms and conditions hereof.
                                                              2
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
1;5=487:"2:>69;<6"31."$$%+'+)/#1/(-#(022#/&2/#(+&(1,$$**,0
DocuSign Envelope ID: 9D132C4F-01ED-4726-B677-FBE402CFF84E
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28       Page 50 of 175




            2.3   Violation of Law; Breach of Agreements. The execution, delivery and performance by
            Borrower of the Loan Papers do not and will not:

                     (a)     Violate any provision of any law, rule, regulation, order, judgment, injunction, or
                             determination presently in effect having applicability to Borrower; or

                     (b)     Result in the breach of or constitute a default under the certificate of
                             incorporation, bylaws, any indenture, agreement, or instrument to which
                             Borrower is a party or by which its properties may be bound or affected.

            2.4     Enforceability. The Loan Papers constitute legal, valid, and binding obligations of
            Borrower, enforceable against Borrower, in accordance with their respective terms, except to the
            extent that such enforcement may be limited by applicable Bankruptcy, insolvency, and other
            e[_[^Sd ^Sie SXXWUf[`Y UdWV[fadeo d[YZfe YW`WdS^^k*

            2.5     Taxes. All Federal and State tax returns of Borrower have been appropriately filed and
            the taxes paid except those for which extensions have been obtained.


                                                       ARTICLE THREE

                                             Affirmative Covenants of Borrower

            3.1      Covenants

                     (a)     Borrower shall not effectuate a change in its businesses as is conducted on the
                             date of this Agreement.

                     (b)     All financial information prepared by Borrower and delivered to Lender, shall be
                             prepared in accordance with sound accounting principles, consistently applied.

                     (c)     Without limiting the terms of this Agreement or any of the other Loan Papers, to
                             the extent not prohibited by applicable law, Borrower will pay all reasonable costs
                             and expenses and reimburse Lender for any and all reasonable out-of-pocket
                             expenditures incurred or expended from time to time, in connection with expenses
                             dW^Sf[`Y fa DW`VWdoe WjWdU[e[`Y S`k aX [fe d[YZfe S`V dW_WV[We g`VWd fZW DaS`
                             Papers or at law, including, without limitation, all filing fees, taxes, Uniform
                             Commercial Code search fees, other fees and expenses incident to title searches,
                             dWbadfe S`V eWUgd[fk [`fWdWefe( WeUdai XWWe( dWSea`ST^W Sffad`Wkeo XWWe( dWSea`ST^W
                             legal expenses, court costs, fees and expenses incurred in connection with any
                             complete or partial liquidation of such property, and all fees and expenses for any
                             professional service relating to such property or any operations conducted in
                             connection with it.

            3.2     Borrower shall immediately notify Lender upon the occurrence of any condition, event or
            act that would constitute a Default or any Event of Default under this Agreement or upon the
                                                              3
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
1;5=487:"2:>69;<6"31."$$%+'+)/#1/(-#(022#/&2/#(+&(1,$$**,0
DocuSign Envelope ID: 9D132C4F-01ED-4726-B677-FBE402CFF84E
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20              Entered 04/08/20 15:17:28       Page 51 of 175



            occurrence of any change in the condition (financial or otherwise) of Borrower that would
            _SfWd[S^^k SXXWUf :addaiWdoe ST[^[fk fa dWbSk fZW [`VWTfWV`Wee UdWSfWV ZWdWTk*

            3.3    Borrower will pay the Loan according to its terms and will do and perform every act and
            discharge all of the obligations provided to be performed and discharged under this Agreement
            and any and all of the instruments referred to or mentioned herein at the time or times and in the
            manner herein specified.

            3.4    Borrower will promptly cure any defects in the execution and delivery of this Agreement
            and any other instrument or instruments referred to or mentioned herein and will immediately
            execute and deliver to Lender, upon request, any instrument required to accomplish the
            covenants and agreements of Borrower.

            3.5     Borrower will, in the Event of Default, upon request, within ten (10) days from said
            request, reimburse Lender for all amounts extended, advanced or incurred by Lender to satisfy
            any obligation of Borrower under this Agreement, or to protect the properties, assets or business
            of Borrower or to enforce the rights of Lender under this Agreement or any other instrument
            referred to or mentioned herein or executed or to be executed in connection herewith, which
            S_ag`fe i[^^ [`U^gVW S^^ Uagdf Uaefe( dWSea`ST^W Sffad`Wkoe XWWe( dWSea`ST^W XWWe aX SgV[fade S`V
            accountants, and investigation expenses reasonably incurred by Lender in connection with any
            such matters, together with interest at the contract rate on each such amount from the date that
            the same is due and payable to Lender until the date it is repaid to Lender.

            3.6     Borrower will maintain its legal existence, remain in good standing in each jurisdiction in
            which it is required to be qualified, maintain all franchises and licenses necessary in its business,
            and comply with all valid and applicable statutes, rules and regulations, and it will maintain or
            cause to be maintained its properties and equipment in good and workable condition at all times.


                                                       ARTICLE FOUR
                                                    Default and Acceleration

            4.1     Events of Default.     An event of default shall exist if any one or more of the following
            WhW`fe &ZWdW[`SXfWd Ua^^WUf[hW^k dWXWddWV fa Se m=hW`fe aX <WXSg^fn' eZS^^ aUUgd S`V TW Ua`f[`uing:

                     (a)     Failure to pay any principal or interest on any Indebtedness to Lender when due
                             or declared due and such failure shall continue for fifteen (15) days following
                             written notice of such failure is given by Lender or Agent to Borrower.

                     (b)     Default in the observance or performance of any of the covenants, terms or
                             agreements of this Agreement or any other document or instrument executed by
                             Borrower, and such failure shall continue for thirty (30) days following written
                             notice of such failure is given by Lender or Agent to Borrower.

            4.2     Optional Acceleration* Lba` fZW aUUgddW`UW aX S`k =hW`f aX <WXSg^f( Sf DW`VWdoe abf[a`(
            all or any part of this Indebtedness owing to Lender shall forthwith become due and payable,

                                                               4
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
1;5=487:"2:>69;<6"31."$$%+'+)/#1/(-#(022#/&2/#(+&(1,$$**,0
DocuSign Envelope ID: 9D132C4F-01ED-4726-B677-FBE402CFF84E
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20                 Entered 04/08/20 15:17:28      Page 52 of 175



            without prior presentment, demand, notice of default, notice of acceleration, or notice of any
            kind, all of which are hereby waived.

            4.3     Automatic Acceleration. All Indebtedness owing to Lender shall automatically and
            immediately become due and payable in full, without notice or demand, upon the appointment of
            a receiver or a liquidator for benefit of creditors, whether voluntary or involuntary, for Borrower,
            or surety or for any of their property or upon the commencement of any proceeding under any
            Bankruptcy or insolvency law by or against Borrower or surety for Borrower.

            4.4     Right of Set Off. Upon the occurrence and during the continuance of any Event of
            Default, the Lender is hereby authorized at any time and from time to time, without notice to the
            Borrower to set off and apply any and all deposits of Borrower at any time held and other
            indebtedness at any time owing by the Lender to or for the credit or the account of the Borrower
            against any and all of the obligations of the Borrower now or hereafter existing under this
            Agreement, irrespective of whether or not the Lender shall have made any demand under this
            Agreement and although such obligations may be unmatured. The Lender agrees promptly to
            notify the Borrower after any such set off and application, provided that the failure to give such
            notice shall not affect the validity of such set off and application or otherwise result in liability to
            the secured party. The rights of the Lender under this paragraph are in addition to other rights
            and remedies (including without limitation other rights of set off) which the Lender may have.

            4.5     Progress Reporting. Borrower shall agree to provide quarterly progress reports to Lender
            outlining the ongoing status of the development, which shall include: the platting, design,
            engineering, and construction drawings, al^ aX iZ[UZ eZS^^ Ua`ef[fgfW mSUf[h[fkn fa fZW ^S`V bd[ad
            to actual physical development of the land.


                                                         ARTICLE FIVE

                                                             Miscellaneous

            5.1     Definitions. Indebtedness as used in this Loan Agreement means all present and future
            debt, obligations and liabilities of Borrower to Lender presently existing or which may in any
            manner or means hereafter be incurred or evidenced, including but not limited to notes,
            advances, overdrafts, bookkeeping entries, renewals, extensions, endorsements, and guaranties,
            plus costs and expenses to obtain, preserve and enforce this Loan Agreement and all agreements
            and instruments, and to collect the Indebtedness and to secure, maintain, preserve, and dispose of
            collateral, together with all interest and reasonab^W Sffad`Wkeo XWWe*

            5.2    Construing Loan Papers. This Loan Agreement, and all other loan documents, papers
            S`V [`efdg_W`fe &mDaS` HSbWden' Ua^^WUf[hW^k Ua`ef[fgfW fZW Wh[VW`UW aX A`VWTfWV`Wee ai[`Y fa
            Lender and the rights and obligations of the parties hereto, and are to be construed as
            supplemental to each other.

            5.3    Renewals and Extensions. This Loan Agreement shall also apply to any and all renewals
            and extensions, loans and advancements to Borrower.

                                                                  5
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
1;5=487:"2:>69;<6"31."$$%+'+)/#1/(-#(022#/&2/#(+&(1,$$**,0
DocuSign Envelope ID: 9D132C4F-01ED-4726-B677-FBE402CFF84E
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20               Entered 04/08/20 15:17:28   Page 53 of 175



            5.4    Texas Law. This Loan Agreement, and the other Loan Papers shall be construed under
            the laws of the State of Texas.

            5.5     Maximum Rate of Interest. The terms of this Loan Agreement have been made on the
            assumption that all payments will be made as scheduled. In the event any interest paid to Lender
            is in excess of the maximum non-usurious rate permitted by the usury laws of Texas and the
            United States as construed by courts having jurisdiction thereof, whether by reason of
            prepayment, acceleration or otherwise, such interest shall be considered for all purposes as
            payment on principal and so credited to the Loan. The right to demand any such excess interest
            shall be and is hereby waived and any payment of any amount in excess of the legal rate shall be
            considered a mistake with the excess being applied to the principal of the Loan, and if all
            Indebtedness is paid, the excess shall be refunded to Maker.

            5.6    Collateral. -,,% aX fZW _W_TWdeZ[b [`fWdWefe [` :addaiWd &m;a^^SfWdS^n' eZS^^ TW b^WVYWV
            to secure the Loan and the Additional Loans pursuant to a Pledge Agreement &mH^WVYW
            9YdWW_W`fn' fZSf i[^^ TW Y[hW` fa 9YW`f a` TWZS^X aX fZW DW`VWd S`V ;a-Lenders. Each of the
            Lender and Co-Lenders shall share pro rata in the Collateral pursuant to the Pledge Agreement.


            5.7     Notice. Unless otherwise provided herein, all notices, requests, consents and demands
            shall be in writing and shall be mailed, postage prepaid, addressed as follows:

                     TO AGENT:                        Platinum Investment Corporation
                                                      Attn: Michael Fu
                                                      B4-1015 West Lake International
                                                      Hangzhou
                                                      Michael@yding.cn
                                                      281-318-8611

                     TO BORROWER:                     Wall 017, LLC
                                                      c/o Tim Barton
                                                      1755 Wittington Place, Suite 340
                                                      Dallas, TX 75234
                                                      tbarton@jmjdevelopment.net
                                                      972-385-9934 (office)

                     TO CO-LENDER:                    Hu Jialin
                                                      No.7 Longteng Rd., Maoshan Industrial Zone, Jiangshan
                                                      County, Yinzhou District, Ningbo, Zhejiang, China
                                                      edgar1@vip.163.com
                                                       (86) 13805881990

            5.8    Place of Payment. All sums payable hereunder to Lender shall be payable at the offices
            of Lender at the address indicated above or such other place as the owner shall hereafter
            designate by written notice to Borrower.


                                                                6
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
1;5=487:"2:>69;<6"31."$$%+'+)/#1/(-#(022#/&2/#(+&(1,$$**,0
DocuSign Envelope ID: 9D132C4F-01ED-4726-B677-FBE402CFF84E
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28      Page 54 of 175



            5.9    Representations Survive. All covenants, agreements, representations and warranties
            made herein shall survive the execution and delivery of this Agreement in the making of the
            Loan. All statements contained in any certificate or other instrument delivered by Borrower,
            hereunder shall be deemed to constitute representation and warranties made by Borrower.

            5.10 No Waiver. No waiver or consent by Lender with respect to any act or omission of
            Borrower on one occasion shall constitute a waiver or consent with respect to any other act or
            omission by Borrower on the same or any other occasion, and no failure on the part of Lender to
            exercise and no delay in exercising any right hereunder shall operate as a waiver thereof, nor
            shall any single or partial exercise by Lender of any right hereunder preclude any other or further
            right of exercise thereof or the exercise of any other right.

            5.11 Confidentiality. The Lender agrees to keep the contents of all financial documents and
            other information delivered to Lender as part of this agreement confidential and to request its
            agents and representatives to keep such information confidential provided that nothing contained
            in this Agreement shall prohibit disclosure of any matter to the extent required by law or order of
            any court or administrative agency. The provisions of the Section shall survive Closing or any
            termination of this Agreement.

                 THIS WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL
            AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
            EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
            AGREEMENTS OF THE PARTIES.

                 THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
            PARTIES.


                                             [Signatures appear on following page]




                                                              7
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
1;5=487:"2:>69;<6"31."$$%+'+)/#1/(-#(022#/&2/#(+&(1,$$**,0
DocuSign Envelope ID: 9D132C4F-01ED-4726-B677-FBE402CFF84E
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20                  Entered 04/08/20 15:17:28   Page 55 of 175



            QCO-1+3*+7R

                                                     $"%%"%#$(
            ____________________________________



            m(4774<+7R

            WALL 017, LLC

                                                        $"%&"%#$(
            By:      ____________________________________
                     Tim Barton as President of Carnegie Development, LLC,
                     The Managing Member of Wall 017, LLC


            m'-+39R

            PLATINUM INVESTMENT CORPORATION

                                                             $"$'"%#$(
            By:    ____________________________________
            Name: Michael Fu
            Title: Chief Executive Officer




                                                                   8
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
1<6>598;"2;?7:<=7"41-",+0,&13*#&*,+#''(+#/3.+#'20+%+%)032$
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28        Page 56 of 175



                                         UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS


            In re:                                                Chapter 7

            WALL017, LLC,                                         Case No.

                     Alleged Debtor.


                     DECLARATION OF QIN CHU !" SUPPORT OF INVOLUNTARY PETITION


                     Petitioning Creditor below, pursuant to 28 U.S.C. § 1746, hereby declares under penalty

            of perjury under the laws of the United States, as follows:

                     1.      I am a citizen of the People’s Republic of China, and I am a Petitioning Creditor

            of the above-captioned alleged debtor (the “Alleged Debtor”). I have firsthand knowledge of the

            facts as set forth herein.

                     2.      Pursuant to a certain Loan Agreement, by and between Petitioning Creditor on the

            one hand, and the Alleged Debtor on the other hand (the “Loan Agreement”), Petitioning

            Creditor loaned monies to the Alleged Debtor on the terms and conditions more fully set forth in

            the Loan Agreement. A true and correct copy of the Loan Agreement is attached hereto as

            Exhibit “A.”

                     3.      The Alleged Debtor is in default of the Loan Agreement as a result of, among

            other things, its failure to repay sums as and when due thereunder.

                     4.      More specifically, one or more interest payment(s) came due under the Loan

            Agreement and remain unpaid.

                     5.      As of the date hereof, Petitioning Creditor holds a claim against the Alleged

            Debtor for the principal amount set forth, interest and other charges as may be applicable under

            the Loan Agreement and/or under applicable law (the “Claim”).
1<6>598;"2;?7:<=7"41-",+0,&13*#&*,+#''(+#/3.+#'20+%+%)032$
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20              Entered 04/08/20 15:17:28        Page 57 of 175



                     6.      The Claim of Petitioning Creditor is not contingent as to liability, nor is the Claim

            subject to a bona fide dispute as to the liability or amount thereof.

                     I certify pursuant 28 U.S.C. § 1746 under penalty of perjury under the laws of the United

            States of America that the foregoing is true and correct.



            Dated:   3/23/2020                                             _____________________________
                                                                           QIN CHU


            218183193v1




                                                               2
1<6>598;"2;?7:<=7"41-",+0,&13*#&*,+#''(+#/3.+#'20+%+%)032$
DocuSign Envelope ID: 2774FCF6-63FF-41C2-BC57-EE3F46A34D06
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20               Entered 04/08/20 15:17:28        Page 58 of 175



                                           AGENCY AND LOAN AGREEMENT


                   THIS AGREEMENT is dated __December 5__, 2018, and is between __Chu Qin ___
            (Passport No: _ G35777596_)( &nCo-DXaWXe(o', PLATINUM INVESTMENT CORPORATION
            &nAgento' and WALL 017( DD; &n:beebjXeo'.


                                                         ARTICLE ONE

                                                             The Loan

            1.1     The Loan.     Co-Lender, gbZXg[Xe j\g[ bg[Xe _XaWXef &nAdditional Co-Lenderso'( upon
            the terms and subject to the conditions hereinafter set forth and on the date of this Agreement,
            TZeXXf gb `T^X T _bTa gb :beebjXe &g[X nDbTao' Ybe g[X checbfX Tf fXg Ybeg[ [XeX\a.

                     (a)     Agency: Co-Lender, hereby appoints Agent, who will act as agent for Co-Lender
                             and the Additional Co-Lenders for the purpose of entering into the loan
                             documents for the Loan. Co-Lender acknowledges that Agent has no liability for
                             the repayment of the Loan, and that such obligation will be the responsibility of
                             Borrower.

                     (b)     Terms of Lender Commitment: Co-Lender agrees to lend $ _200,000____ of the
                             total loan amount of $8,800,000 &n;b``\g`Xago'* ;b-Lender acknowledges that
                             a condition of the Loan being made is that the Additional Co-Lenders fund
                             sufficient amounts &n9WW\g\baT_ DbTafo' to total the Commitment. If the Loan is
                             funded, interest and principal shall be paid by Borrower to Co-Lender as follows:

                                     Principal and interest:

                                     Principal: USD $_200,000_- _Two Hundred Thousand                 and No/100
                                     Dollars

                                     Interest: Interest amount equal to _Ten percent (_10_%) per annum
                                     commencing on _January 1st, 2019__, or such later date that the Loan is
                                     funded to Borrower. The first yearpf interest will be due to the Lender,
                                     within ten (10) business days after _ January 1st, 2020___. The second
                                     yearpf interest, together with the total principal shall be paid to the Lender
                                     within ten (10) business days of _ January 1st, 2021___. Sums not paid by
                                     such times, shall bear interest at the rate of _Twelve__ percent (_12_%)
                                     per annum from the dates payments were due.

                             Agent shall serve as administrator on behalf of the Co-Lender and Additional Co-
                             Lenders, in the administration of the Loan and Additional Loans. 9ZXagpf YXX Ybe
                             such services shall be paid by Borrower. Wherever this Agreement requires
                             payment to Co-Lender, such payments shall be made to Agent on behalf of Co-
                             Lender and the Additional Co-Lenders.
                                                                1
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
1<6>598;"2;?7:<=7"41-",+0,&13*#&*,+#''(+#/3.+#'20+%+%)032$
DocuSign Envelope ID: 2774FCF6-63FF-41C2-BC57-EE3F46A34D06
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28    Page 59 of 175




                     (c)     Loan Purpose:

                             (i)     The Loan shall be evidenced by this Agreement. The Loans and the
                                     Additional Loans shall be used to acquire 200 acres located in Forney,
                                     Kaufman County, State of Texas for residential lot development known as
                                     Windmill Farms &nHebcXeglo'. The Property has a purchase price of
                                     $11,000,000 and the balance of funds will be provided by Borrower.

                             (ii)    No Commitment for Additional/Permanent Financing: BORROWER
                                     ACKNOWLEDGES AND AGREES THAT LENDER HAS NOT
                                     MADE ANY COMMITMENTS EITHER EXPRESS OR IMPLIED,
                                     TO EXTEND THE TERM OF THE LOAN PAST ITS STATED
                                     MATURITY DATE OR TO PROVIDE BORROWER WITH
                                     PERMANENT FINANCING ONCE THE INITIAL TERM OF THE
                                     LOAN HAS EXPIRED OR WITH ANY ADDITIONAL FINANCING
                                     WHICH BORROWER MAY NEED.

            1.2.   Pre-payment. Borrower may prepay the Loan in part or in full without penalty at any
            time before final maturity, by cash or check. Prepayment in full shall consist of payment of the
            remaining unpaid principal balance together with all accrued and unpaid interest to the date of
            repayment and all other amounts, costs and expenses for which Borrower is responsible under
            any other agreement with Lender pertaining to the Loan, and in no event will Borrower ever be
            required to pay any unearned interest. Any prepayments shall be applied first to charges for
            which Borrower is responsible, then to interest and then to principal. Prepayments shall be
            applied to payments next due under the Loan.


                                                         ARTICLE TWO

                                                  Representations of Borrower

                     Borrower represents, covenants, and warrants that:

            2.1   Representations. All representations and warranties made by Borrower pursuant to this
            Loan Agreement are true and correct.

            2.2     Power and Authority: Borrower is a limited liability company duly organized, validly
            existing and in good standing under the laws of the State of Texas and is duly qualified to do
            business and in good standing in all states in which the conduct of its operations or the
            ownership of its properties requires such qualification. The execution, delivery and performance
            by Borrower of this Agreement and all other Loan Papers to which it is a party have been duly
            authorized by all necessary corporate action and they have full power and authority to conduct
            their business and to carry out all of the terms and conditions hereof.

            2.3   Violation of Law; Breach of Agreements. The execution, delivery and performance by
            Borrower of the Loan Papers do not and will not:
                                                              2
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
1<6>598;"2;?7:<=7"41-",+0,&13*#&*,+#''(+#/3.+#'20+%+%)032$
DocuSign Envelope ID: 2774FCF6-63FF-41C2-BC57-EE3F46A34D06
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28       Page 60 of 175




                     (a)     Violate any provision of any law, rule, regulation, order, judgment, injunction, or
                             determination presently in effect having applicability to Borrower; or

                     (b)     Result in the breach of or constitute a default under the certificate of
                             incorporation, bylaws, any indenture, agreement, or instrument to which
                             Borrower is a party or by which its properties may be bound or affected.

            2.4     Enforceability. The Loan Papers constitute legal, valid, and binding obligations of
            Borrower, enforceable against Borrower, in accordance with their respective terms, except to the
            extent that such enforcement may be limited by applicable Bankruptcy, insolvency, and other
            similar laws affecting creditorsp e\Z[gf ZXaXeT__l*

            2.5     Taxes. All Federal and State tax returns of Borrower have been appropriately filed and
            the taxes paid except those for which extensions have been obtained.


                                                       ARTICLE THREE

                                              Affirmative Covenants of Borrower

            3.1      Covenants

                     (a)     Borrower shall not effectuate a change in its businesses as is conducted on the
                             date of this Agreement.

                     (b)     All financial information prepared by Borrower and delivered to Lender, shall be
                             prepared in accordance with sound accounting principles, consistently applied.

                     (c)     Without limiting the terms of this Agreement or any of the other Loan Papers, to
                             the extent not prohibited by applicable law, Borrower will pay all reasonable costs
                             and expenses and reimburse Lender for any and all reasonable out-of-pocket
                             expenditures incurred or expended from time to time, in connection with expenses
                             eX_Tg\aZ gb DXaWXepf XkXeV\f\aZ Tal bY \gf e\Z[gf TaW eX`XW\Xf haWXe g[X DbTa
                             Papers or at law, including, without limitation, all filing fees, taxes, Uniform
                             Commercial Code search fees, other fees and expenses incident to title searches,
                             eXcbegf TaW fXVhe\gl \agXeXfgf( XfVebj YXXf( eXTfbaTU_X TggbeaXlfp YXXf( eXTfbaTU_X
                             legal expenses, court costs, fees and expenses incurred in connection with any
                             complete or partial liquidation of such property, and all fees and expenses for any
                             professional service relating to such property or any operations conducted in
                             connection with it.

            3.2     Borrower shall immediately notify Lender upon the occurrence of any condition, event or
            act that would constitute a Default or any Event of Default under this Agreement or upon the
            occurrence of any change in the condition (financial or otherwise) of Borrower that would
            `TgXe\T__l TYYXVg :beebjXepf TU\_\gl gb eXcTl g[X \aWXUgXWaXff VeXTgXW [XeXUl*

                                                              3
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
1<6>598;"2;?7:<=7"41-",+0,&13*#&*,+#''(+#/3.+#'20+%+%)032$
DocuSign Envelope ID: 2774FCF6-63FF-41C2-BC57-EE3F46A34D06
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20              Entered 04/08/20 15:17:28       Page 61 of 175



            3.3    Borrower will pay the Loan according to its terms and will do and perform every act and
            discharge all of the obligations provided to be performed and discharged under this Agreement
            and any and all of the instruments referred to or mentioned herein at the time or times and in the
            manner herein specified.

            3.4    Borrower will promptly cure any defects in the execution and delivery of this Agreement
            and any other instrument or instruments referred to or mentioned herein and will immediately
            execute and deliver to Lender, upon request, any instrument required to accomplish the
            covenants and agreements of Borrower.

            3.5     Borrower will, in the Event of Default, upon request, within ten (10) days from said
            request, reimburse Lender for all amounts extended, advanced or incurred by Lender to satisfy
            any obligation of Borrower under this Agreement, or to protect the properties, assets or business
            of Borrower or to enforce the rights of Lender under this Agreement or any other instrument
            referred to or mentioned herein or executed or to be executed in connection herewith, which
            T`bhagf j\__ \aV_hWX T__ Vbheg Vbfgf( eXTfbaTU_X TggbeaXlpf YXXf( eXTfbaTU_X YXXf bY ThW\gbef TaW
            accountants, and investigation expenses reasonably incurred by Lender in connection with any
            such matters, together with interest at the contract rate on each such amount from the date that
            the same is due and payable to Lender until the date it is repaid to Lender.

            3.6     Borrower will maintain its legal existence, remain in good standing in each jurisdiction in
            which it is required to be qualified, maintain all franchises and licenses necessary in its business,
            and comply with all valid and applicable statutes, rules and regulations, and it will maintain or
            cause to be maintained its properties and equipment in good and workable condition at all times.


                                                       ARTICLE FOUR
                                                    Default and Acceleration

            4.1     Events of Default.     An event of default shall exist if any one or more of the following
            XiXagf &[XeX\aTYgXe Vb__XVg\iX_l eXYXeeXW gb Tf n=iXagf bY <XYTh_go' shall occur and be continuing:

                     (a)     Failure to pay any principal or interest on any Indebtedness to Lender when due
                             or declared due and such failure shall continue for fifteen (15) days following
                             written notice of such failure is given by Lender to Borrower.

                     (b)     Default in the observance or performance of any of the covenants, terms or
                             agreements of this Agreement or any other document or instrument executed by
                             Borrower, and such failure shall continue for thirty (30) days following written
                             notice of such failure is given by Lender to Borrower.

            4.2     Optional Acceleration* Mcba g[X bVVheeXaVX bY Tal =iXag bY <XYTh_g( Tg DXaWXepf bcg\ba(
            all or any part of this Indebtedness owing to Lender shall forthwith become due and payable,
            without prior presentment, demand, notice of default, notice of acceleration, or notice of any
            kind, all of which are hereby waived.


                                                               4
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
1<6>598;"2;?7:<=7"41-",+0,&13*#&*,+#''(+#/3.+#'20+%+%)032$
DocuSign Envelope ID: 2774FCF6-63FF-41C2-BC57-EE3F46A34D06
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20                 Entered 04/08/20 15:17:28      Page 62 of 175



            4.3     Automatic Acceleration. All Indebtedness owing to Lender shall automatically and
            immediately become due and payable in full, without notice or demand, upon the appointment of
            a receiver or a liquidator for benefit of creditors, whether voluntary or involuntary, for Borrower,
            or surety or for any of their property or upon the commencement of any proceeding under any
            Bankruptcy or insolvency law by or against Borrower or surety for Borrower.

            4.4     Right of Set Off. Upon the occurrence and during the continuance of any Event of
            Default, the Lender is hereby authorized at any time and from time to time, without notice to the
            Borrower to set off and apply any and all deposits of Borrower at any time held and other
            indebtedness at any time owing by the Lender to or for the credit or the account of the Borrower
            against any and all of the obligations of the Borrower now or hereafter existing under this
            Agreement, irrespective of whether or not the Lender shall have made any demand under this
            Agreement and although such obligations may be unmatured. The Lender agrees promptly to
            notify the Borrower after any such set off and application, provided that the failure to give such
            notice shall not affect the validity of such set off and application or otherwise result in liability to
            the secured party. The rights of the Lender under this paragraph are in addition to other rights
            and remedies (including without limitation other rights of set off) which the Lender may have.

            4.5     Progress Reporting. Borrower shall agree to provide quarterly progress reports to Lender
            outlining the ongoing status of the development, which shall include: the platting, design,
            engineee\aZ( TaW VbafgehVg\ba WeTj\aZf( T__ bY j[\V[ f[T__ Vbafg\ghgX nTVg\i\glo gb g[X _TaW ce\be
            to actual physical development of the land.


                                                         ARTICLE FIVE

                                                             Miscellaneous

            5.1     Definitions. Indebtedness as used in this Loan Agreement means all present and future
            debt, obligations and liabilities of Borrower to Lender presently existing or which may in any
            manner or means hereafter be incurred or evidenced, including but not limited to notes,
            advances, overdrafts, bookkeeping entries, renewals, extensions, endorsements, and guaranties,
            plus costs and expenses to obtain, preserve and enforce this Loan Agreement and all agreements
            and instruments, and to collect the Indebtedness and to secure, maintain, preserve, and dispose of
            collateral, together with all intXeXfg TaW eXTfbaTU_X TggbeaXlfp YXXf*

            5.2    Construing Loan Papers. This Loan Agreement, and all other loan documents, papers
            TaW \afgeh`Xagf &nDbTa HTcXefo' Vb__XVg\iX_l Vbafg\ghgX g[X Xi\WXaVX bY AaWXUgXWaXff bj\aZ gb
            Lender and the rights and obligations of the parties hereto, and are to be construed as
            supplemental to each other.

            5.3    Renewals and Extensions. This Loan Agreement shall also apply to any and all renewals
            and extensions, loans and advancements to Borrower.

            5.4    Texas Law. This Loan Agreement, and the other Loan Papers shall be construed under
            the laws of the State of Texas.

                                                                  5
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
1<6>598;"2;?7:<=7"41-",+0,&13*#&*,+#''(+#/3.+#'20+%+%)032$
DocuSign Envelope ID: 2774FCF6-63FF-41C2-BC57-EE3F46A34D06
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20               Entered 04/08/20 15:17:28    Page 63 of 175



            5.5     Maximum Rate of Interest. The terms of this Loan Agreement have been made on the
            assumption that all payments will be made as scheduled. In the event any interest paid to Lender
            is in excess of the maximum non-usurious rate permitted by the usury laws of Texas and the
            United States as construed by courts having jurisdiction thereof, whether by reason of
            prepayment, acceleration or otherwise, such interest shall be considered for all purposes as
            payment on principal and so credited to the Loan. The right to demand any such excess interest
            shall be and is hereby waived and any payment of any amount in excess of the legal rate shall be
            considered a mistake with the excess being applied to the principal of the Loan, and if all
            Indebtedness is paid, the excess shall be refunded to Maker.

            5.6    Collateral. -,,% bY g[X `X`UXef[\c \agXeXfgf \a :beebjXe &n;b__TgXeT_o' f[T__ UX c_XWZXW
            to secure the Loan and the 9WW\g\baT_ DbTaf chefhTag gb T H_XWZX 9ZeXX`Xag &nH_XWZX
            9ZeXX`Xago' g[Tg j\__ UX Z\iXa gb 9ZXag ba UX[T_Y bY g[X DXaWXe TaW ;b-Lenders. Each of the
            Lender and Co-Lenders shall share pro rata in the Collateral pursuant to the Pledge Agreement.


            5.7     Notice. Unless otherwise provided herein, all notices, requests, consents and demands
            shall be in writing and shall be mailed, postage prepaid, addressed as follows:

                     TO AGENT:                        Platinum Investment Corporation
                                                      Attn: Michael Fu
                                                      B4-1015 West Lake International
                                                      Hangzhou
                                                      Michael@yding.cn
                                                      281-318-8611

                     TO BORROWER:                     Wall 017, LLC
                                                      c/o Tim Barton
                                                      1755 Wittington Place, Suite 340
                                                      Dallas, TX 75234
                                                      tbarton@jmjdevelopment.net
                                                      972-385-9934 (office)

                     TO CO-LENDER:                    Chu Qin
                                                      No.13 Plant Bldg., No.8 Hangdu Rd., Damaiwan Industrial
                                                      Zone, Hangtou County, Pudong District, Shanghai, China
                                                      gracechu@evan.com.cn
                                                      (86) 13917538546

            5.8    Place of Payment. All sums payable hereunder to Lender shall be payable at the offices
            of Lender at the address indicated above or such other place as the owner shall hereafter
            designate by written notice to Borrower.

            5.9   Representations Survive. All covenants, agreements, representations and warranties
            made herein shall survive the execution and delivery of this Agreement in the making of the


                                                                6
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
1<6>598;"2;?7:<=7"41-",+0,&13*#&*,+#''(+#/3.+#'20+%+%)032$
DocuSign Envelope ID: 2774FCF6-63FF-41C2-BC57-EE3F46A34D06
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28      Page 64 of 175



            Loan. All statements contained in any certificate or other instrument delivered by Borrower,
            hereunder shall be deemed to constitute representation and warranties made by Borrower.

            5.10 No Waiver. No waiver or consent by Lender with respect to any act or omission of
            Borrower on one occasion shall constitute a waiver or consent with respect to any other act or
            omission by Borrower on the same or any other occasion, and no failure on the part of Lender to
            exercise and no delay in exercising any right hereunder shall operate as a waiver thereof, nor
            shall any single or partial exercise by Lender of any right hereunder preclude any other or further
            right of exercise thereof or the exercise of any other right.

            5.11 Confidentiality. The Lender agrees to keep the contents of all financial documents and
            other information delivered to Lender as part of this agreement confidential and to request its
            agents and representatives to keep such information confidential provided that nothing contained
            in this Agreement shall prohibit disclosure of any matter to the extent required by law or order of
            any court or administrative agency. The provisions of the Section shall survive Closing or any
            termination of this Agreement.

                 THIS WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL
            AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
            EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
            AGREEMENTS OF THE PARTIES.

                 THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
            PARTIES.


                                             [Signatures appear on following page]




                                                              7
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
1<6>598;"2;?7:<=7"41-",+0,&13*#&*,+#''(+#/3.+#'20+%+%)032$
DocuSign Envelope ID: 2774FCF6-63FF-41C2-BC57-EE3F46A34D06
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20               Entered 04/08/20 15:17:28   Page 65 of 175



            QCO-1+3*+7R

                                                        $%"&"%#$'
            ____________________________________



            n(4774<+7R

            WALL 017, LLC

                                                             $%"$$"%#$'
            By:      ____________________________________
                     Tim Barton as President of Carnegie Development, LLC,
                     The Managing Member of Wall 017, LLC


            n'-+39R

            PLATINUM INVESTMENT CORPORATION

                                                             $%"&"%#$'
            By:    ____________________________________
            Name: Michael Fu
            Title: Chief Executive Officer




                                                                8
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
2=7?6:9<"3<@8;=>8"52."+1&4'2'&#/03'#(42&#,$2&#4,))4+%-3+*$
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28        Page 66 of 175



                                         UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS


            In re:                                                Chapter 7

            WALL017, LLC,                                         Case No.

                     Alleged Debtor.


                 DECLARATION OF JIAXIANG LU !" SUPPORT OF INVOLUNTARY PETITION


                     Petitioning Creditor below, pursuant to 28 U.S.C. § 1746, hereby declares under penalty

            of perjury under the laws of the United States, as follows:

                     1.      I am a citizen of the People’s Republic of China, and I am a Petitioning Creditor

            of the above-captioned alleged debtor (the “Alleged Debtor”). I have firsthand knowledge of the

            facts as set forth herein.

                     2.      Pursuant to a certain Loan Agreement, by and between Petitioning Creditor on the

            one hand, and the Alleged Debtor on the other hand (the “Loan Agreement”), Petitioning

            Creditor loaned monies to the Alleged Debtor on the terms and conditions more fully set forth in

            the Loan Agreement. A true and correct copy of the Loan Agreement is attached hereto as

            Exhibit “A.”

                     3.      The Alleged Debtor is in default of the Loan Agreement as a result of, among

            other things, its failure to repay sums as and when due thereunder.

                     4.      More specifically, one or more interest payment(s) came due under the Loan

            Agreement and remain unpaid.

                     5.      As of the date hereof, Petitioning Creditor holds a claim against the Alleged

            Debtor for the principal amount set forth, interest and other charges as may be applicable under

            the Loan Agreement and/or under applicable law (the “Claim”).
2=7?6:9<"3<@8;=>8"52."+1&4'2'&#/03'#(42&#,$2&#4,))4+%-3+*$
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20              Entered 04/08/20 15:17:28        Page 67 of 175



                     6.      The Claim of Petitioning Creditor is not contingent as to liability, nor is the Claim

            subject to a bona fide dispute as to the liability or amount thereof.

                     I certify pursuant 28 U.S.C. § 1746 under penalty of perjury under the laws of the United

            States of America that the foregoing is true and correct.



            Dated:   3/21/2020                                             _____________________________
                                                                           JIAXIANG LU


            218183201v1




                                                               2
2=7?6:9<"3<@8;=>8"52."+1&4'2'&#/03'#(42&#,$2&#4,))4+%-3+*$
DocuSign Envelope ID: E73187D3-21DF-4CEC-A1AC-320B33B670A5
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20               Entered 04/08/20 15:17:28        Page 68 of 175



                                           AGENCY AND LOAN AGREEMENT


                   THIS AGREEMENT is dated __January 30__, 2019, and is between __Lu Jiaxiang__
            (Passport No: _E38595236__)( &mCo-DW`VWd(n', PLATINUM INVESTMENT CORPORATION
            &mAgentn' and WALL 017( DD; &m:addaiWdn'.


                                                         ARTICLE ONE

                                                             The Loan

            1.1     The Loan.     Co-Lender, faYWfZWd i[fZ afZWd ^W`VWde &mAdditional Co-Lendersn'( upon
            the terms and subject to the conditions hereinafter set forth and on the date of this Agreement,
            SYdWWe fa _S]W S ^aS` fa :addaiWd &fZW mDaS`n' Xad fZW bgdbaeW Se eWf XadfZ ZWdW[n.

                     (a)     Agency: Co-Lender, hereby appoints Agent, who will act as agent for Co-Lender
                             and the Additional Co-Lenders for the purpose of entering into the loan
                             documents for the Loan. Co-Lender acknowledges that Agent has no liability for
                             the repayment of the Loan, and that such obligation will be the responsibility of
                             Borrower.

                     (b)     Terms of Lender Commitment: Co-Lender agrees to lend $ _130,000___ of the
                             total loan amount of $8,800,000 &m;a__[f_W`fn'* ;a-Lender acknowledges that
                             a condition of the Loan being made is that the Additional Co-Lenders fund
                             sufficient amounts &m9VV[f[a`S^ DaS`en' to total the Commitment. In the event
                             the loan is not fully funded within a 4 month period, then upon request, the Co-
                             Lender shall be entitled to receive their initial funded amount within a five days
                             following the end of the 4 month period. If the Loan is funded, interest and
                             principal shall be paid by Borrower to Co-Lender as follows:

                                     Principal and interest:

                                     Principal: USD $_130,000____- _One Hundred and Thirty Thousand __
                                     and No/100 Dollars

                                     Interest: Interest amount equal to __Fourteen_ percent (_14_%) per
                                     annum commencing on __February 1st, 2019___, or such later date that
                                     the Loan is funded to Borrower. The first yearoe interest will be due to the
                                     Lender, within ten (10) business days after __ February 1st, 2020___. The
                                     second yearoe interest, together with the total principal shall be paid to the
                                     Lender within ten (10) business days of ___ February 1st, 2021__. Sums
                                     not paid by such times, shall bear interest at the rate of ____Sixteen___
                                     percent (_16__%) per annum from the dates payments were due.

                             Agent shall serve as administrator on behalf of the Co-Lender and Additional Co-
                             Lenders, in the administration of the Loan and Additional Loans. 9YW`foe XWe for
                                                                1
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
2=7?6:9<"3<@8;=>8"52."+1&4'2'&#/03'#(42&#,$2&#4,))4+%-3+*$
DocuSign Envelope ID: E73187D3-21DF-4CEC-A1AC-320B33B670A5
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20            Entered 04/08/20 15:17:28     Page 69 of 175



                             such services shall be paid by Borrower. Wherever this Agreement requires
                             payment to Co-Lender, such payments shall be made to Agent on behalf of Co-
                             Lender and the Additional Co-Lenders.

                     (c)     Loan Purpose:

                             (i)     The Loan shall be evidenced by this Agreement. The Loans and the
                                     Additional Loans shall be used to acquire 200 acres located in Forney,
                                     Kaufman County, State of Texas for residential lot development known as
                                     Windmill Farms &mHdabWdfkn'. The Property has a transactional cost of
                                     $11,000,000 and the balance of funds will be provided by Borrower.

                             (ii)    No Commitment for Additional/Permanent Financing: BORROWER
                                     ACKNOWLEDGES AND AGREES THAT LENDER HAS NOT
                                     MADE ANY COMMITMENTS EITHER EXPRESS OR IMPLIED,
                                     TO EXTEND THE TERM OF THE LOAN PAST ITS STATED
                                     MATURITY DATE OR TO PROVIDE BORROWER WITH
                                     PERMANENT FINANCING ONCE THE INITIAL TERM OF THE
                                     LOAN HAS EXPIRED OR WITH ANY ADDITIONAL FINANCING
                                     WHICH BORROWER MAY NEED.

            1.2.   Pre-payment. Borrower may prepay the Loan in part or in full without penalty at any
            time before final maturity, by cash or check. Prepayment in full shall consist of payment of the
            remaining unpaid principal balance together with all accrued and unpaid interest to the date of
            repayment and all other amounts, costs and expenses for which Borrower is responsible under
            any other agreement with Lender pertaining to the Loan, and in no event will Borrower ever be
            required to pay any unearned interest. Any prepayments shall be applied first to charges for
            which Borrower is responsible, then to interest and then to principal. Prepayments shall be
            applied to payments next due under the Loan.


                                                        ARTICLE TWO

                                                 Representations of Borrower

                     Borrower represents, covenants, and warrants that:

            2.1   Representations. All representations and warranties made by Borrower pursuant to this
            Loan Agreement are true and correct.

            2.2     Power and Authority: Borrower is a limited liability company duly organized, validly
            existing and in good standing under the laws of the State of Texas and is duly qualified to do
            business and in good standing in all states in which the conduct of its operations or the
            ownership of its properties requires such qualification. The execution, delivery and performance
            by Borrower of this Agreement and all other Loan Papers to which it is a party have been duly
            authorized by all necessary corporate action and they have full power and authority to conduct
            their business and to carry out all of the terms and conditions hereof.
                                                             2
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
2=7?6:9<"3<@8;=>8"52."+1&4'2'&#/03'#(42&#,$2&#4,))4+%-3+*$
DocuSign Envelope ID: E73187D3-21DF-4CEC-A1AC-320B33B670A5
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28       Page 70 of 175




            2.3   Violation of Law; Breach of Agreements. The execution, delivery and performance by
            Borrower of the Loan Papers do not and will not:

                     (a)     Violate any provision of any law, rule, regulation, order, judgment, injunction, or
                             determination presently in effect having applicability to Borrower; or

                     (b)     Result in the breach of or constitute a default under the certificate of
                             incorporation, bylaws, any indenture, agreement, or instrument to which
                             Borrower is a party or by which its properties may be bound or affected.

            2.4     Enforceability. The Loan Papers constitute legal, valid, and binding obligations of
            Borrower, enforceable against Borrower, in accordance with their respective terms, except to the
            extent that such enforcement may be limited by applicable Bankruptcy, insolvency, and other
            similar laws affecting creditoreo d[YZfe YW`WdS^^k*

            2.5     Taxes. All Federal and State tax returns of Borrower have been appropriately filed and
            the taxes paid except those for which extensions have been obtained.


                                                       ARTICLE THREE

                                             Affirmative Covenants of Borrower

            3.1      Covenants

                     (a)     Borrower shall not effectuate a change in its businesses as is conducted on the
                             date of this Agreement.

                     (b)     All financial information prepared by Borrower and delivered to Lender, shall be
                             prepared in accordance with sound accounting principles, consistently applied.

                     (c)     Without limiting the terms of this Agreement or any of the other Loan Papers, to
                             the extent not prohibited by applicable law, Borrower will pay all reasonable costs
                             and expenses and reimburse Lender for any and all reasonable out-of-pocket
                             expenditures incurred or expended from time to time, in connection with expenses
                             dW^Sf[`Y fa DW`VWdoe WjWdU[e[`Y S`k aX [fe d[YZfe S`V dW_WV[We g`VWd fZW DaS`
                             Papers or at law, including, without limitation, all filing fees, taxes, Uniform
                             Commercial Code search fees, other fees and expenses incident to title searches,
                             dWbadfe S`V eWUgd[fk [`fWdWefe( WeUdai XWWe( dWSea`ST^W Sffad`Wkeo XWWe( dWSea`ST^W
                             legal expenses, court costs, fees and expenses incurred in connection with any
                             complete or partial liquidation of such property, and all fees and expenses for any
                             professional service relating to such property or any operations conducted in
                             connection with it.

            3.2     Borrower shall immediately notify Lender upon the occurrence of any condition, event or
            act that would constitute a Default or any Event of Default under this Agreement or upon the
                                                              3
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
2=7?6:9<"3<@8;=>8"52."+1&4'2'&#/03'#(42&#,$2&#4,))4+%-3+*$
DocuSign Envelope ID: E73187D3-21DF-4CEC-A1AC-320B33B670A5
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28        Page 71 of 175



            occurrence of any change in the condition (financial or otherwise) of Borrower that would
            _SfWd[S^^k SXXWUf :addaiWdoe ST[^[fk fa dWbSk fZW [`VWTfWV`Wee UdWSfWV ZWdWTk*

            3.3    Borrower will pay the Loan according to its terms and will do and perform every act and
            discharge all of the obligations provided to be performed and discharged under this Agreement
            and any and all of the instruments referred to or mentioned herein at the time or times and in the
            manner herein specified.

            3.4    Borrower will promptly cure any defects in the execution and delivery of this Agreement
            and any other instrument or instruments referred to or mentioned herein and will immediately
            execute and deliver to Lender, upon request, any instrument required to accomplish the
            covenants and agreements of Borrower.

            3.5     Borrower will, in the Event of Default, upon request, within ten (10) days from said
            request, reimburse Lender for all amounts extended, advanced or incurred by Lender to satisfy
            any obligation of Borrower under this Agreement, or to protect the properties, assets or business
            of Borrower or to enforce the rights of Lender under this Agreement or any other instrument
            referred to or mentioned herein or executed or to be executed in connection herewith, which
            S_ag`fe i[^^ [`U^gVW S^^ Uagdf Uaefe( dWSea`ST^W Sffad`Wkoe XWWe( dWSea`ST^W XWWe aX SgV[fade S`V
            accountants, and investigation expenses reasonably incurred by Lender in connection with any
            such matters, together with interest at the contract rate on each such amount from the date that
            the same is due and payable to Lender until the date it is repaid to Lender.

            3.6     Borrower will maintain its legal existence, remain in good standing in each jurisdiction in
            which it is required to be qualified, maintain all franchises and licenses necessary in its business,
            and comply with all valid and applicable statutes, rules and regulations, and it will maintain or
            cause to be maintained its properties and equipment in good and workable condition at all times.


                                                      ARTICLE FOUR
                                                   Default and Acceleration

            4.1     Events of Default.     An event of default shall exist if any one or more of the following
            WhW`fe &ZWdW[`SXfWd Ua^^WUf[hW^k dWXWddWV fa Se m=hW`fe aX <WXSg^fn' shall occur and be continuing:

                     (a)     Failure to pay any principal or interest on any Indebtedness to Lender when due
                             or declared due and such failure shall continue for fifteen (15) days following
                             written notice of such failure is given by Lender or Agent to Borrower.

                     (b)     Default in the observance or performance of any of the covenants, terms or
                             agreements of this Agreement or any other document or instrument executed by
                             Borrower, and such failure shall continue for thirty (30) days following written
                             notice of such failure is given by Lender or Agent to Borrower.

            4.2     Optional Acceleration* Lba` fZW aUUgddW`UW aX S`k =hW`f aX <WXSg^f( Sf DW`VWdoe abf[a`(
            all or any part of this Indebtedness owing to Lender shall forthwith become due and payable,

                                                              4
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
2=7?6:9<"3<@8;=>8"52."+1&4'2'&#/03'#(42&#,$2&#4,))4+%-3+*$
DocuSign Envelope ID: E73187D3-21DF-4CEC-A1AC-320B33B670A5
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20                 Entered 04/08/20 15:17:28      Page 72 of 175



            without prior presentment, demand, notice of default, notice of acceleration, or notice of any
            kind, all of which are hereby waived.

            4.3     Automatic Acceleration. All Indebtedness owing to Lender shall automatically and
            immediately become due and payable in full, without notice or demand, upon the appointment of
            a receiver or a liquidator for benefit of creditors, whether voluntary or involuntary, for Borrower,
            or surety or for any of their property or upon the commencement of any proceeding under any
            Bankruptcy or insolvency law by or against Borrower or surety for Borrower.

            4.4     Right of Set Off. Upon the occurrence and during the continuance of any Event of
            Default, the Lender is hereby authorized at any time and from time to time, without notice to the
            Borrower to set off and apply any and all deposits of Borrower at any time held and other
            indebtedness at any time owing by the Lender to or for the credit or the account of the Borrower
            against any and all of the obligations of the Borrower now or hereafter existing under this
            Agreement, irrespective of whether or not the Lender shall have made any demand under this
            Agreement and although such obligations may be unmatured. The Lender agrees promptly to
            notify the Borrower after any such set off and application, provided that the failure to give such
            notice shall not affect the validity of such set off and application or otherwise result in liability to
            the secured party. The rights of the Lender under this paragraph are in addition to other rights
            and remedies (including without limitation other rights of set off) which the Lender may have.

            4.5     Progress Reporting. Borrower shall agree to provide quarterly progress reports to Lender
            outlining the ongoing status of the development, which shall include: the platting, design,
            W`Y[`WWd[`Y( S`V Ua`efdgUf[a` VdSi[`Ye( S^^ aX iZ[UZ eZS^^ Ua`ef[fgfW mSUf[h[fkn fa fZW ^S`V bd[ad
            to actual physical development of the land.


                                                        ARTICLE FIVE

                                                             Miscellaneous

            5.1     Definitions. Indebtedness as used in this Loan Agreement means all present and future
            debt, obligations and liabilities of Borrower to Lender presently existing or which may in any
            manner or means hereafter be incurred or evidenced, including but not limited to notes,
            advances, overdrafts, bookkeeping entries, renewals, extensions, endorsements, and guaranties,
            plus costs and expenses to obtain, preserve and enforce this Loan Agreement and all agreements
            and instruments, and to collect the Indebtedness and to secure, maintain, preserve, and dispose of
            collateral, together i[fZ S^^ [`fWdWef S`V dWSea`ST^W Sffad`Wkeo XWWe*

            5.2    Construing Loan Papers. This Loan Agreement, and all other loan documents, papers
            S`V [`efdg_W`fe &mDaS` HSbWden' Ua^^WUf[hW^k Ua`ef[fgfW fZW Wh[VW`UW aX A`VWTfWV`Wee ai[`Y fa
            Lender and the rights and obligations of the parties hereto, and are to be construed as
            supplemental to each other.

            5.3    Renewals and Extensions. This Loan Agreement shall also apply to any and all renewals
            and extensions, loans and advancements to Borrower.

                                                                  5
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
2=7?6:9<"3<@8;=>8"52."+1&4'2'&#/03'#(42&#,$2&#4,))4+%-3+*$
DocuSign Envelope ID: E73187D3-21DF-4CEC-A1AC-320B33B670A5
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20               Entered 04/08/20 15:17:28   Page 73 of 175



            5.4    Texas Law. This Loan Agreement, and the other Loan Papers shall be construed under
            the laws of the State of Texas.

            5.5     Maximum Rate of Interest. The terms of this Loan Agreement have been made on the
            assumption that all payments will be made as scheduled. In the event any interest paid to Lender
            is in excess of the maximum non-usurious rate permitted by the usury laws of Texas and the
            United States as construed by courts having jurisdiction thereof, whether by reason of
            prepayment, acceleration or otherwise, such interest shall be considered for all purposes as
            payment on principal and so credited to the Loan. The right to demand any such excess interest
            shall be and is hereby waived and any payment of any amount in excess of the legal rate shall be
            considered a mistake with the excess being applied to the principal of the Loan, and if all
            Indebtedness is paid, the excess shall be refunded to Maker.

            5.6    Collateral. -,,% aX fZW _W_TWdeZ[b [`fWdWefe [` :addaiWd &m;a^^SfWdS^n' eZS^^ TW b^WVYWV
            to secure the Loan and tZW 9VV[f[a`S^ DaS`e bgdegS`f fa S H^WVYW 9YdWW_W`f &mH^WVYW
            9YdWW_W`fn' fZSf i[^^ TW Y[hW` fa 9YW`f a` TWZS^X aX fZW DW`VWd S`V ;a-Lenders. Each of the
            Lender and Co-Lenders shall share pro rata in the Collateral pursuant to the Pledge Agreement.


            5.7     Notice. Unless otherwise provided herein, all notices, requests, consents and demands
            shall be in writing and shall be mailed, postage prepaid, addressed as follows:

                     TO AGENT:                        Platinum Investment Corporation
                                                      Attn: Michael Fu
                                                      B4-1015 West Lake International
                                                      Hangzhou
                                                      Michael@yding.cn
                                                      281-318-8611

                     TO BORROWER:                     Wall 017, LLC
                                                      c/o Tim Barton
                                                      1755 Wittington Place, Suite 340
                                                      Dallas, TX 75234
                                                      tbarton@jmjdevelopment.net
                                                      972-385-9934 (office)

                     TO CO-LENDER:                    Lu Jiaxiang
                                                      Zone 1-196, Luojiazhuang Xiyuan, Wenxin Community,
                                                      Xihu District, Hangzhou, Zhejiang, China
                                                      kfcljx1986@163.com
                                                      86- 13806501150

            5.8    Place of Payment. All sums payable hereunder to Lender shall be payable at the offices
            of Lender at the address indicated above or such other place as the owner shall hereafter
            designate by written notice to Borrower.


                                                                6
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
2=7?6:9<"3<@8;=>8"52."+1&4'2'&#/03'#(42&#,$2&#4,))4+%-3+*$
DocuSign Envelope ID: E73187D3-21DF-4CEC-A1AC-320B33B670A5
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28      Page 74 of 175



            5.9    Representations Survive. All covenants, agreements, representations and warranties
            made herein shall survive the execution and delivery of this Agreement in the making of the
            Loan. All statements contained in any certificate or other instrument delivered by Borrower,
            hereunder shall be deemed to constitute representation and warranties made by Borrower.

            5.10 No Waiver. No waiver or consent by Lender with respect to any act or omission of
            Borrower on one occasion shall constitute a waiver or consent with respect to any other act or
            omission by Borrower on the same or any other occasion, and no failure on the part of Lender to
            exercise and no delay in exercising any right hereunder shall operate as a waiver thereof, nor
            shall any single or partial exercise by Lender of any right hereunder preclude any other or further
            right of exercise thereof or the exercise of any other right.

            5.11 Confidentiality. The Lender agrees to keep the contents of all financial documents and
            other information delivered to Lender as part of this agreement confidential and to request its
            agents and representatives to keep such information confidential provided that nothing contained
            in this Agreement shall prohibit disclosure of any matter to the extent required by law or order of
            any court or administrative agency. The provisions of the Section shall survive Closing or any
            termination of this Agreement.

                 THIS WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL
            AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
            EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
            AGREEMENTS OF THE PARTIES.

                 THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
            PARTIES.


                                             [Signatures appear on following page]




                                                              7
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
2=7?6:9<"3<@8;=>8"52."+1&4'2'&#/03'#(42&#,$2&#4,))4+%-3+*$
DocuSign Envelope ID: E73187D3-21DF-4CEC-A1AC-320B33B670A5
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20                Entered 04/08/20 15:17:28   Page 75 of 175



            QCO-1+3*+7R

                                                   %"$"%#$&
            ____________________________________



            m(4774<+7R

            WALL 017, LLC

                                                             %"$"%#$&
            By:      ____________________________________
                     Tim Barton as President of Carnegie Development, LLC,
                     The Managing Member of Wall 017, LLC


            m'-+39R

            PLATINUM INVESTMENT CORPORATION

                                                             %"$"%#$&
            By:    ____________________________________
            Name: Michael Fu
            Title: Chief Executive Officer




                                                                  8
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
1<6>598;"2;?7:<=7"41-"/,'%*3+(#(&)$#'0+2#+)$/#(000).%%$&'0
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28        Page 76 of 175



                                         UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS


            In re:                                                Chapter 7

            WALL017, LLC,                                         Case No.

                     Alleged Debtor.


                DECLARATION OF FUQING CHEN !" SUPPORT OF INVOLUNTARY PETITION


                     Petitioning Creditor below, pursuant to 28 U.S.C. § 1746, hereby declares under penalty

            of perjury under the laws of the United States, as follows:

                     1.      I am a citizen of the People’s Republic of China, and I am a Petitioning Creditor

            of the above-captioned alleged debtor (the “Alleged Debtor”). I have firsthand knowledge of the

            facts as set forth herein.

                     2.      Pursuant to a certain Loan Agreement, by and between Petitioning Creditor on the

            one hand, and the Alleged Debtor on the other hand (the “Loan Agreement”), Petitioning

            Creditor loaned monies to the Alleged Debtor on the terms and conditions more fully set forth in

            the Loan Agreement. A true and correct copy of the Loan Agreement is attached hereto as

            Exhibit “A.”

                     3.      The Alleged Debtor is in default of the Loan Agreement as a result of, among

            other things, its failure to repay sums as and when due thereunder.

                     4.      More specifically, one or more interest payment(s) came due under the Loan

            Agreement and remain unpaid.

                     5.      As of the date hereof, Petitioning Creditor holds a claim against the Alleged

            Debtor for the principal amount set forth, interest and other charges as may be applicable under

            the Loan Agreement and/or under applicable law (the “Claim”).
1<6>598;"2;?7:<=7"41-"/,'%*3+(#(&)$#'0+2#+)$/#(000).%%$&'0
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20              Entered 04/08/20 15:17:28        Page 77 of 175



                     6.      The Claim of Petitioning Creditor is not contingent as to liability, nor is the Claim

            subject to a bona fide dispute as to the liability or amount thereof.

                     I certify pursuant 28 U.S.C. § 1746 under penalty of perjury under the laws of the United

            States of America that the foregoing is true and correct.



            Dated:    3/23/2020                                            _____________________________
                                                                           FUQING CHEN


            218183259v1




                                                               2
1<6>598;"2;?7:<=7"41-"/,'%*3+(#(&)$#'0+2#+)$/#(000).%%$&'0
DocuSign Envelope ID: 3654ADA0-6A82-4DDF-89F2-D2D1687C2677
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20               Entered 04/08/20 15:17:28        Page 78 of 175



                                           AGENCY AND LOAN AGREEMENT


                   THIS AGREEMENT is dated _November 29__, 2018, and is between _Chen Fuqing__
            (Passport No: _ED0856325__)( &mCo-DW`VWd(n', PLATINUM INVESTMENT CORPORATION
            &mAgentn' and WALL 017( DD; &m:addaiWdn'.


                                                         ARTICLE ONE

                                                             The Loan

            1.1     The Loan.     Co-Lender, faYWfZWd i[fZ afZWd ^W`VWde &mAdditional Co-Lendersn'( upon
            the terms and subject to the conditions hereinafter set forth and on the date of this Agreement,
            SYdWWe fa _S]W S ^aS` fa :addaiWd &fZW mDaS`n' Xad fZW bgdbaeW Se eWf XadfZ ZWdW[n.

                     (a)     Agency: Co-Lender, hereby appoints Agent, who will act as agent for Co-Lender
                             and the Additional Co-Lenders for the purpose of entering into the loan
                             documents for the Loan. Co-Lender acknowledges that Agent has no liability for
                             the repayment of the Loan, and that such obligation will be the responsibility of
                             Borrower.

                     (b)     Terms of Lender Commitment: Co-Lender agrees to lend $ _120,000____ of the
                             total loan amount of $8,800,000 &m;a__[f_W`fn'* ;a-Lender acknowledges that
                             a condition of the Loan being made is that the Additional Co-Lenders fund
                             sufficient amounts &m9VV[f[a`S^ DaS`en' to total the Commitment. If the Loan is
                             funded, interest and principal shall be paid by Borrower to Co-Lender as follows:

                                     Principal and interest:

                                     Principal: USD $_120,000_- _One Hundred and Twenty Thousand               and
                                     No/100 Dollars

                                     Interest: Interest amount equal to _Ten percent (_10_%) per annum
                                     commencing on _January 1st, 2019__, or such later date that the Loan is
                                     funded to Borrower. The first yearoe interest will be due to the Lender,
                                     within ten (10) business days after _ January 1st, 2020___. The second
                                     yearoe interest, together with the total principal shall be paid to the Lender
                                     within ten (10) business days of _ January 1st, 2021___. Sums not paid by
                                     such times, shall bear interest at the rate of _Twelve__ percent (_12_%)
                                     per annum from the dates payments were due.

                             Agent shall serve as administrator on behalf of the Co-Lender and Additional Co-
                             Lenders, in the administration of the Loan and Additional Loans. 9YW`foe XWW Xad
                             such services shall be paid by Borrower. Wherever this Agreement requires
                             payment to Co-Lender, such payments shall be made to Agent on behalf of Co-
                             Lender and the Additional Co-Lenders.
                                                                1
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
1<6>598;"2;?7:<=7"41-"/,'%*3+(#(&)$#'0+2#+)$/#(000).%%$&'0
DocuSign Envelope ID: 3654ADA0-6A82-4DDF-89F2-D2D1687C2677
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20            Entered 04/08/20 15:17:28     Page 79 of 175




                     (c)     Loan Purpose:

                             (i)     The Loan shall be evidenced by this Agreement. The Loans and the
                                     Additional Loans shall be used to acquire 200 acres located in Forney,
                                     Kaufman County, State of Texas for residential lot development known as
                                     Windmill Farms &mHdabWdfkn'. The Property has a purchase price of
                                     $11,000,000 and the balance of funds will be provided by Borrower.

                             (ii)    No Commitment for Additional/Permanent Financing: BORROWER
                                     ACKNOWLEDGES AND AGREES THAT LENDER HAS NOT
                                     MADE ANY COMMITMENTS EITHER EXPRESS OR IMPLIED,
                                     TO EXTEND THE TERM OF THE LOAN PAST ITS STATED
                                     MATURITY DATE OR TO PROVIDE BORROWER WITH
                                     PERMANENT FINANCING ONCE THE INITIAL TERM OF THE
                                     LOAN HAS EXPIRED OR WITH ANY ADDITIONAL FINANCING
                                     WHICH BORROWER MAY NEED.

            1.2.   Pre-payment. Borrower may prepay the Loan in part or in full without penalty at any
            time before final maturity, by cash or check. Prepayment in full shall consist of payment of the
            remaining unpaid principal balance together with all accrued and unpaid interest to the date of
            repayment and all other amounts, costs and expenses for which Borrower is responsible under
            any other agreement with Lender pertaining to the Loan, and in no event will Borrower ever be
            required to pay any unearned interest. Any prepayments shall be applied first to charges for
            which Borrower is responsible, then to interest and then to principal. Prepayments shall be
            applied to payments next due under the Loan.


                                                         ARTICLE TWO

                                                 Representations of Borrower

                     Borrower represents, covenants, and warrants that:

            2.1   Representations. All representations and warranties made by Borrower pursuant to this
            Loan Agreement are true and correct.

            2.2     Power and Authority: Borrower is a limited liability company duly organized, validly
            existing and in good standing under the laws of the State of Texas and is duly qualified to do
            business and in good standing in all states in which the conduct of its operations or the
            ownership of its properties requires such qualification. The execution, delivery and performance
            by Borrower of this Agreement and all other Loan Papers to which it is a party have been duly
            authorized by all necessary corporate action and they have full power and authority to conduct
            their business and to carry out all of the terms and conditions hereof.

            2.3   Violation of Law; Breach of Agreements. The execution, delivery and performance by
            Borrower of the Loan Papers do not and will not:
                                                              2
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
1<6>598;"2;?7:<=7"41-"/,'%*3+(#(&)$#'0+2#+)$/#(000).%%$&'0
DocuSign Envelope ID: 3654ADA0-6A82-4DDF-89F2-D2D1687C2677
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28       Page 80 of 175




                     (a)     Violate any provision of any law, rule, regulation, order, judgment, injunction, or
                             determination presently in effect having applicability to Borrower; or

                     (b)     Result in the breach of or constitute a default under the certificate of
                             incorporation, bylaws, any indenture, agreement, or instrument to which
                             Borrower is a party or by which its properties may be bound or affected.

            2.4     Enforceability. The Loan Papers constitute legal, valid, and binding obligations of
            Borrower, enforceable against Borrower, in accordance with their respective terms, except to the
            extent that such enforcement may be limited by applicable Bankruptcy, insolvency, and other
            e[_[^Sd ^Sie SXXWUf[`Y UdWV[fadeo d[YZfe YW`WdS^^k*

            2.5     Taxes. All Federal and State tax returns of Borrower have been appropriately filed and
            the taxes paid except those for which extensions have been obtained.


                                                       ARTICLE THREE

                                             Affirmative Covenants of Borrower

            3.1      Covenants

                     (a)     Borrower shall not effectuate a change in its businesses as is conducted on the
                             date of this Agreement.

                     (b)     All financial information prepared by Borrower and delivered to Lender, shall be
                             prepared in accordance with sound accounting principles, consistently applied.

                     (c)     Without limiting the terms of this Agreement or any of the other Loan Papers, to
                             the extent not prohibited by applicable law, Borrower will pay all reasonable costs
                             and expenses and reimburse Lender for any and all reasonable out-of-pocket
                             expenditures incurred or expended from time to time, in connection with expenses
                             relating ta DW`VWdoe WjWdU[e[`Y S`k aX [fe d[YZfe S`V dW_WV[We g`VWd fZW DaS`
                             Papers or at law, including, without limitation, all filing fees, taxes, Uniform
                             Commercial Code search fees, other fees and expenses incident to title searches,
                             reports and security interWefe( WeUdai XWWe( dWSea`ST^W Sffad`Wkeo XWWe( dWSea`ST^W
                             legal expenses, court costs, fees and expenses incurred in connection with any
                             complete or partial liquidation of such property, and all fees and expenses for any
                             professional service relating to such property or any operations conducted in
                             connection with it.

            3.2     Borrower shall immediately notify Lender upon the occurrence of any condition, event or
            act that would constitute a Default or any Event of Default under this Agreement or upon the
            occurrence of any change in the condition (financial or otherwise) of Borrower that would
            _SfWd[S^^k SXXWUf :addaiWdoe ST[^[fk fa dWbSk fZW [`VWTfWV`Wee UdWSfWV ZWdWTk*

                                                              3
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
1<6>598;"2;?7:<=7"41-"/,'%*3+(#(&)$#'0+2#+)$/#(000).%%$&'0
DocuSign Envelope ID: 3654ADA0-6A82-4DDF-89F2-D2D1687C2677
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20              Entered 04/08/20 15:17:28       Page 81 of 175



            3.3    Borrower will pay the Loan according to its terms and will do and perform every act and
            discharge all of the obligations provided to be performed and discharged under this Agreement
            and any and all of the instruments referred to or mentioned herein at the time or times and in the
            manner herein specified.

            3.4    Borrower will promptly cure any defects in the execution and delivery of this Agreement
            and any other instrument or instruments referred to or mentioned herein and will immediately
            execute and deliver to Lender, upon request, any instrument required to accomplish the
            covenants and agreements of Borrower.

            3.5     Borrower will, in the Event of Default, upon request, within ten (10) days from said
            request, reimburse Lender for all amounts extended, advanced or incurred by Lender to satisfy
            any obligation of Borrower under this Agreement, or to protect the properties, assets or business
            of Borrower or to enforce the rights of Lender under this Agreement or any other instrument
            referred to or mentioned herein or executed or to be executed in connection herewith, which
            amounts will include all courf Uaefe( dWSea`ST^W Sffad`Wkoe XWWe( dWSea`ST^W XWWe aX SgV[fade S`V
            accountants, and investigation expenses reasonably incurred by Lender in connection with any
            such matters, together with interest at the contract rate on each such amount from the date that
            the same is due and payable to Lender until the date it is repaid to Lender.

            3.6     Borrower will maintain its legal existence, remain in good standing in each jurisdiction in
            which it is required to be qualified, maintain all franchises and licenses necessary in its business,
            and comply with all valid and applicable statutes, rules and regulations, and it will maintain or
            cause to be maintained its properties and equipment in good and workable condition at all times.


                                                       ARTICLE FOUR
                                                    Default and Acceleration

            4.1     Events of Default.     An event of default shall exist if any one or more of the following
            WhW`fe &ZWdW[`SXfWd Ua^^WUf[hW^k dWXWddWV fa Se m=hW`fe aX <WXSg^fn' eZS^^ aUUgd S`V TW Ua`f[`g[`Y6

                     (a)     Failure to pay any principal or interest on any Indebtedness to Lender when due
                             or declared due and such failure shall continue for fifteen (15) days following
                             written notice of such failure is given by Lender to Borrower.

                     (b)     Default in the observance or performance of any of the covenants, terms or
                             agreements of this Agreement or any other document or instrument executed by
                             Borrower, and such failure shall continue for thirty (30) days following written
                             notice of such failure is given by Lender to Borrower.

            4.2     Optional Acceleration. Upon the occgddW`UW aX S`k =hW`f aX <WXSg^f( Sf DW`VWdoe abf[a`(
            all or any part of this Indebtedness owing to Lender shall forthwith become due and payable,
            without prior presentment, demand, notice of default, notice of acceleration, or notice of any
            kind, all of which are hereby waived.


                                                               4
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
1<6>598;"2;?7:<=7"41-"/,'%*3+(#(&)$#'0+2#+)$/#(000).%%$&'0
DocuSign Envelope ID: 3654ADA0-6A82-4DDF-89F2-D2D1687C2677
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20                 Entered 04/08/20 15:17:28      Page 82 of 175



            4.3     Automatic Acceleration. All Indebtedness owing to Lender shall automatically and
            immediately become due and payable in full, without notice or demand, upon the appointment of
            a receiver or a liquidator for benefit of creditors, whether voluntary or involuntary, for Borrower,
            or surety or for any of their property or upon the commencement of any proceeding under any
            Bankruptcy or insolvency law by or against Borrower or surety for Borrower.

            4.4     Right of Set Off. Upon the occurrence and during the continuance of any Event of
            Default, the Lender is hereby authorized at any time and from time to time, without notice to the
            Borrower to set off and apply any and all deposits of Borrower at any time held and other
            indebtedness at any time owing by the Lender to or for the credit or the account of the Borrower
            against any and all of the obligations of the Borrower now or hereafter existing under this
            Agreement, irrespective of whether or not the Lender shall have made any demand under this
            Agreement and although such obligations may be unmatured. The Lender agrees promptly to
            notify the Borrower after any such set off and application, provided that the failure to give such
            notice shall not affect the validity of such set off and application or otherwise result in liability to
            the secured party. The rights of the Lender under this paragraph are in addition to other rights
            and remedies (including without limitation other rights of set off) which the Lender may have.

            4.5     Progress Reporting. Borrower shall agree to provide quarterly progress reports to Lender
            outlining the ongoing status of the development, which shall include: the platting, design,
            W`Y[`WWd[`Y( S`V Ua`efdgUf[a` VdSi[`Ye( S^^ aX iZ[UZ eZS^^ Ua`ef[fgfW mSUf[h[fkn fa fZW ^Snd prior
            to actual physical development of the land.


                                                         ARTICLE FIVE

                                                             Miscellaneous

            5.1     Definitions. Indebtedness as used in this Loan Agreement means all present and future
            debt, obligations and liabilities of Borrower to Lender presently existing or which may in any
            manner or means hereafter be incurred or evidenced, including but not limited to notes,
            advances, overdrafts, bookkeeping entries, renewals, extensions, endorsements, and guaranties,
            plus costs and expenses to obtain, preserve and enforce this Loan Agreement and all agreements
            and instruments, and to collect the Indebtedness and to secure, maintain, preserve, and dispose of
            Ua^^SfWdS^( faYWfZWd i[fZ S^^ [`fWdWef S`V dWSea`ST^W Sffad`Wkeo XWWe*

            5.2    Construing Loan Papers. This Loan Agreement, and all other loan documents, papers
            S`V [`efdg_W`fe &mDaS` HSbWden' Ua^^WUf[hW^k Ua`ef[fgfW fZW Wh[VW`UW aX A`VWTfWV`Wee ai[`Y fa
            Lender and the rights and obligations of the parties hereto, and are to be construed as
            supplemental to each other.

            5.3    Renewals and Extensions. This Loan Agreement shall also apply to any and all renewals
            and extensions, loans and advancements to Borrower.

            5.4    Texas Law. This Loan Agreement, and the other Loan Papers shall be construed under
            the laws of the State of Texas.

                                                                  5
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
1<6>598;"2;?7:<=7"41-"/,'%*3+(#(&)$#'0+2#+)$/#(000).%%$&'0
DocuSign Envelope ID: 3654ADA0-6A82-4DDF-89F2-D2D1687C2677
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20               Entered 04/08/20 15:17:28    Page 83 of 175



            5.5     Maximum Rate of Interest. The terms of this Loan Agreement have been made on the
            assumption that all payments will be made as scheduled. In the event any interest paid to Lender
            is in excess of the maximum non-usurious rate permitted by the usury laws of Texas and the
            United States as construed by courts having jurisdiction thereof, whether by reason of
            prepayment, acceleration or otherwise, such interest shall be considered for all purposes as
            payment on principal and so credited to the Loan. The right to demand any such excess interest
            shall be and is hereby waived and any payment of any amount in excess of the legal rate shall be
            considered a mistake with the excess being applied to the principal of the Loan, and if all
            Indebtedness is paid, the excess shall be refunded to Maker.

            5.6    Collateral. -,,% aX fZW _W_TWdeZ[b [`fWdWefe [` :addaiWd &m;a^^SfWdS^n' eZS^^ TW b^WVYWV
            fa eWUgdW fZW DaS` S`V fZW 9VV[f[a`S^ DaS`e bgdegS`f fa S H^WVYW 9YdWW_W`f &mH^WVYW
            9YdWW_W`fn' fZSf i[^^ TW Y[hW` fa 9YWnt on behalf of the Lender and Co-Lenders. Each of the
            Lender and Co-Lenders shall share pro rata in the Collateral pursuant to the Pledge Agreement.


            5.7     Notice. Unless otherwise provided herein, all notices, requests, consents and demands
            shall be in writing and shall be mailed, postage prepaid, addressed as follows:

                     TO AGENT:                        Platinum Investment Corporation
                                                      Attn: Michael Fu
                                                      B4-1015 West Lake International
                                                      Hangzhou
                                                      Michael@yding.cn
                                                      281-318-8611

                     TO BORROWER:                     Wall 017, LLC
                                                      c/o Tim Barton
                                                      1755 Wittington Place, Suite 340
                                                      Dallas, TX 75234
                                                      tbarton@jmjdevelopment.net
                                                      972-385-9934 (office)

                     TO CO-LENDER:                    Chen Fuqing
                                                      5 Yi - 808, Qianhe Garden, No.108 Beisihuan Donglu,
                                                      Chaoyang District, Beijing, China
                                                      Tourist001@163.com
                                                      (86) 13051028868

            5.8    Place of Payment. All sums payable hereunder to Lender shall be payable at the offices
            of Lender at the address indicated above or such other place as the owner shall hereafter
            designate by written notice to Borrower.

            5.9   Representations Survive. All covenants, agreements, representations and warranties
            made herein shall survive the execution and delivery of this Agreement in the making of the


                                                                6
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
1<6>598;"2;?7:<=7"41-"/,'%*3+(#(&)$#'0+2#+)$/#(000).%%$&'0
DocuSign Envelope ID: 3654ADA0-6A82-4DDF-89F2-D2D1687C2677
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28      Page 84 of 175



            Loan. All statements contained in any certificate or other instrument delivered by Borrower,
            hereunder shall be deemed to constitute representation and warranties made by Borrower.

            5.10 No Waiver. No waiver or consent by Lender with respect to any act or omission of
            Borrower on one occasion shall constitute a waiver or consent with respect to any other act or
            omission by Borrower on the same or any other occasion, and no failure on the part of Lender to
            exercise and no delay in exercising any right hereunder shall operate as a waiver thereof, nor
            shall any single or partial exercise by Lender of any right hereunder preclude any other or further
            right of exercise thereof or the exercise of any other right.

            5.11 Confidentiality. The Lender agrees to keep the contents of all financial documents and
            other information delivered to Lender as part of this agreement confidential and to request its
            agents and representatives to keep such information confidential provided that nothing contained
            in this Agreement shall prohibit disclosure of any matter to the extent required by law or order of
            any court or administrative agency. The provisions of the Section shall survive Closing or any
            termination of this Agreement.

                 THIS WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL
            AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
            EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
            AGREEMENTS OF THE PARTIES.

                 THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
            PARTIES.


                                             [Signatures appear on following page]




                                                              7
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
1<6>598;"2;?7:<=7"41-"/,'%*3+(#(&)$#'0+2#+)$/#(000).%%$&'0
DocuSign Envelope ID: 3654ADA0-6A82-4DDF-89F2-D2D1687C2677
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20                  Entered 04/08/20 15:17:28   Page 85 of 175



            QCO-1+3*+7R

                                                             $$"%'"%#$&
            ____________________________________



            m(4774<+7R

            WALL 017, LLC

                                                             $%"$$"%#$&
            By:      ____________________________________
                     Tim Barton as President of Carnegie Development, LLC,
                     The Managing Member of Wall 017, LLC


            m'-+39R

            PLATINUM INVESTMENT CORPORATION

                                                             $$"%'"%#$&
            By:    ____________________________________
            Name: Michael Fu
            Title: Chief Executive Officer




                                                                   8
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
0:4<3769"19=58:;5"20,".-&*+0&)#)%'*#(-+(#-+*$#/+/*$**/*-*.
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28        Page 86 of 175



                                         UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS


            In re:                                                Chapter 7

            WALL017, LLC,                                         Case No.

                     Alleged Debtor.


                 DECLARATION OF HANJIANG FU !" SUPPORT OF INVOLUNTARY PETITION


                     Petitioning Creditor below, pursuant to 28 U.S.C. § 1746, hereby declares under penalty

            of perjury under the laws of the United States, as follows:

                     1.      I am a citizen of the People’s Republic of China, and I am a Petitioning Creditor

            of the above-captioned alleged debtor (the “Alleged Debtor”). I have firsthand knowledge of the

            facts as set forth herein.

                     2.      Pursuant to a certain Loan Agreement, by and between Petitioning Creditor on the

            one hand, and the Alleged Debtor on the other hand (the “Loan Agreement”), Petitioning

            Creditor loaned monies to the Alleged Debtor on the terms and conditions more fully set forth in

            the Loan Agreement. A true and correct copy of the Loan Agreement is attached hereto as

            Exhibit “A.”

                     3.      The Alleged Debtor is in default of the Loan Agreement as a result of, among

            other things, its failure to repay sums as and when due thereunder.

                     4.      More specifically, one or more interest payment(s) came due under the Loan

            Agreement and remain unpaid.

                     5.      As of the date hereof, Petitioning Creditor holds a claim against the Alleged

            Debtor for the principal amount set forth, interest and other charges as may be applicable under

            the Loan Agreement and/or under applicable law (the “Claim”).
0:4<3769"19=58:;5"20,".-&*+0&)#)%'*#(-+(#-+*$#/+/*$**/*-*.
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20              Entered 04/08/20 15:17:28        Page 87 of 175



                     6.      The Claim of Petitioning Creditor is not contingent as to liability, nor is the Claim

            subject to a bona fide dispute as to the liability or amount thereof.

                     I certify pursuant 28 U.S.C. § 1746 under penalty of perjury under the laws of the United

            States of America that the foregoing is true and correct.



            Dated: 3/22/2020                                               _____________________________
                                                                           HANJIANG FU


            218183266v1




                                                               2
0:4<3769"19=58:;5"20,".-&*+0&)#)%'*#(-+(#-+*$#/+/*$**/*-*.
DocuSign Envelope ID: 372C3BE1-F2AA-4F60-995E-07D7E2496874
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20               Entered 04/08/20 15:17:28         Page 88 of 175



                                            AGENCY AND LOAN AGREEMENT


                   THIS AGREEMENT is dated __December 3__, 2018, and is between __Fu Hanjiang___
            (Passport No: _ G35075038__)( &mCo-DW`VWd(n', PLATINUM INVESTMENT CORPORATION
            &mAgentn' and WALL 017( DD; &m:addaiWdn'.


                                                         ARTICLE ONE

                                                             The Loan

            1.1     The Loan.     Co-Lender, faYWfZWd i[fZ afZWd ^W`VWde &mAdditional Co-Lendersn'( upon
            the terms and subject to the conditions hereinafter set forth and on the date of this Agreement,
            SYdWWe fa _S]W S ^aS` fa :addaiWd &fZW mDaS`n' Xad fZW bgdbaeW Se eWf XadfZ ZWrein.

                     (a)     Agency: Co-Lender, hereby appoints Agent, who will act as agent for Co-Lender
                             and the Additional Co-Lenders for the purpose of entering into the loan
                             documents for the Loan. Co-Lender acknowledges that Agent has no liability for
                             the repayment of the Loan, and that such obligation will be the responsibility of
                             Borrower.

                     (b)     Terms of Lender Commitment: Co-Lender agrees to lend $ _100,000____ of the
                             total loan amount of $8,800,000 &m;a__[f_W`fn'* ;a-Lender acknowledges that
                             a condition of the Loan being made is that the Additional Co-Lenders fund
                             sufficient amounts &m9VV[f[a`S^ DaS`en' to total the Commitment. If the Loan is
                             funded, interest and principal shall be paid by Borrower to Co-Lender as follows:

                                      Principal and interest:

                                      Principal: USD $_100,000_- _One Hundred Thousand                and No/100
                                      Dollars

                                      Interest: Interest amount equal to _Eleven percent (_11_%) per annum
                                      commencing on _January 1st, 2019__, or such later date that the Loan is
                                      funded to Borrower. The first yearoe interest will be due to the Lender,
                                      within ten (10) business days after _ January 1st, 2020___. The second
                                      yearoe interest, together with the total principal shall be paid to the Lender
                                      within ten (10) business days of _ January 1st, 2021___. Sums not paid by
                                      such times, shall bear interest at the rate of _Thirteen__ percent (_13_%)
                                      per annum from the dates payments were due.

                             Agent shall serve as administrator on behalf of the Co-Lender and Additional Co-
                             Lenders, in the administration of the Loan and Additional Loans. 9YW`foe XWW Xad
                             such services shall be paid by Borrower. Wherever this Agreement requires
                             payment to Co-Lender, such payments shall be made to Agent on behalf of Co-
                             Lender and the Additional Co-Lenders.
                                                                1
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
0:4<3769"19=58:;5"20,".-&*+0&)#)%'*#(-+(#-+*$#/+/*$**/*-*.
DocuSign Envelope ID: 372C3BE1-F2AA-4F60-995E-07D7E2496874
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28     Page 89 of 175




                     (c)     Loan Purpose:

                             (i)      The Loan shall be evidenced by this Agreement. The Loans and the
                                      Additional Loans shall be used to acquire 200 acres located in Forney,
                                      Kaufman County, State of Texas for residential lot development known as
                                      Windmill Farms &mHdabWdfkn'. The Property has a purchase price of
                                      $11,000,000 and the balance of funds will be provided by Borrower.

                             (ii)     No Commitment for Additional/Permanent Financing: BORROWER
                                      ACKNOWLEDGES AND AGREES THAT LENDER HAS NOT
                                      MADE ANY COMMITMENTS EITHER EXPRESS OR IMPLIED,
                                      TO EXTEND THE TERM OF THE LOAN PAST ITS STATED
                                      MATURITY DATE OR TO PROVIDE BORROWER WITH
                                      PERMANENT FINANCING ONCE THE INITIAL TERM OF THE
                                      LOAN HAS EXPIRED OR WITH ANY ADDITIONAL FINANCING
                                      WHICH BORROWER MAY NEED.

            1.2.   Pre-payment. Borrower may prepay the Loan in part or in full without penalty at any
            time before final maturity, by cash or check. Prepayment in full shall consist of payment of the
            remaining unpaid principal balance together with all accrued and unpaid interest to the date of
            repayment and all other amounts, costs and expenses for which Borrower is responsible under
            any other agreement with Lender pertaining to the Loan, and in no event will Borrower ever be
            required to pay any unearned interest. Any prepayments shall be applied first to charges for
            which Borrower is responsible, then to interest and then to principal. Prepayments shall be
            applied to payments next due under the Loan.


                                                         ARTICLE TWO

                                                  Representations of Borrower

                     Borrower represents, covenants, and warrants that:

            2.1   Representations. All representations and warranties made by Borrower pursuant to this
            Loan Agreement are true and correct.

            2.2     Power and Authority: Borrower is a limited liability company duly organized, validly
            existing and in good standing under the laws of the State of Texas and is duly qualified to do
            business and in good standing in all states in which the conduct of its operations or the
            ownership of its properties requires such qualification. The execution, delivery and performance
            by Borrower of this Agreement and all other Loan Papers to which it is a party have been duly
            authorized by all necessary corporate action and they have full power and authority to conduct
            their business and to carry out all of the terms and conditions hereof.

            2.3   Violation of Law; Breach of Agreements. The execution, delivery and performance by
            Borrower of the Loan Papers do not and will not:
                                                              2
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
0:4<3769"19=58:;5"20,".-&*+0&)#)%'*#(-+(#-+*$#/+/*$**/*-*.
DocuSign Envelope ID: 372C3BE1-F2AA-4F60-995E-07D7E2496874
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28       Page 90 of 175




                     (a)     Violate any provision of any law, rule, regulation, order, judgment, injunction, or
                             determination presently in effect having applicability to Borrower; or

                     (b)     Result in the breach of or constitute a default under the certificate of
                             incorporation, bylaws, any indenture, agreement, or instrument to which
                             Borrower is a party or by which its properties may be bound or affected.

            2.4     Enforceability. The Loan Papers constitute legal, valid, and binding obligations of
            Borrower, enforceable against Borrower, in accordance with their respective terms, except to the
            extent that such enforcement may be limited by applicable Bankruptcy, insolvency, and other
            e[_[^Sd ^Sie SXXWUf[`Y UdWV[fadeo d[YZfe YW`WdS^^k*

            2.5     Taxes. All Federal and State tax returns of Borrower have been appropriately filed and
            the taxes paid except those for which extensions have been obtained.


                                                       ARTICLE THREE

                                              Affirmative Covenants of Borrower

            3.1      Covenants

                     (a)     Borrower shall not effectuate a change in its businesses as is conducted on the
                             date of this Agreement.

                     (b)     All financial information prepared by Borrower and delivered to Lender, shall be
                             prepared in accordance with sound accounting principles, consistently applied.

                     (c)     Without limiting the terms of this Agreement or any of the other Loan Papers, to
                             the extent not prohibited by applicable law, Borrower will pay all reasonable costs
                             and expenses and reimburse Lender for any and all reasonable out-of-pocket
                             expenditures incurred or expended from time to time, in connection with expenses
                             relating ta DW`VWdoe WjWdU[e[`Y S`k aX [fe d[YZfe S`V dW_WV[We g`VWd fZW DaS`
                             Papers or at law, including, without limitation, all filing fees, taxes, Uniform
                             Commercial Code search fees, other fees and expenses incident to title searches,
                             reports and security interWefe( WeUdai XWWe( dWSea`ST^W Sffad`Wkeo XWWe( dWSea`ST^W
                             legal expenses, court costs, fees and expenses incurred in connection with any
                             complete or partial liquidation of such property, and all fees and expenses for any
                             professional service relating to such property or any operations conducted in
                             connection with it.

            3.2     Borrower shall immediately notify Lender upon the occurrence of any condition, event or
            act that would constitute a Default or any Event of Default under this Agreement or upon the
            occurrence of any change in the condition (financial or otherwise) of Borrower that would
            _SfWd[S^^k SXXWUf :addaiWdoe ST[^[fk fa dWbSk fZW [`VWTfWV`Wee UdWSfWV ZWdWTk*

                                                              3
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
0:4<3769"19=58:;5"20,".-&*+0&)#)%'*#(-+(#-+*$#/+/*$**/*-*.
DocuSign Envelope ID: 372C3BE1-F2AA-4F60-995E-07D7E2496874
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20              Entered 04/08/20 15:17:28       Page 91 of 175



            3.3    Borrower will pay the Loan according to its terms and will do and perform every act and
            discharge all of the obligations provided to be performed and discharged under this Agreement
            and any and all of the instruments referred to or mentioned herein at the time or times and in the
            manner herein specified.

            3.4    Borrower will promptly cure any defects in the execution and delivery of this Agreement
            and any other instrument or instruments referred to or mentioned herein and will immediately
            execute and deliver to Lender, upon request, any instrument required to accomplish the
            covenants and agreements of Borrower.

            3.5     Borrower will, in the Event of Default, upon request, within ten (10) days from said
            request, reimburse Lender for all amounts extended, advanced or incurred by Lender to satisfy
            any obligation of Borrower under this Agreement, or to protect the properties, assets or business
            of Borrower or to enforce the rights of Lender under this Agreement or any other instrument
            referred to or mentioned herein or executed or to be executed in connection herewith, which
            amounts will include all court Uaefe( dWSea`ST^W Sffad`Wkoe XWWe( dWSea`ST^W XWWe aX SgV[fade S`V
            accountants, and investigation expenses reasonably incurred by Lender in connection with any
            such matters, together with interest at the contract rate on each such amount from the date that
            the same is due and payable to Lender until the date it is repaid to Lender.

            3.6     Borrower will maintain its legal existence, remain in good standing in each jurisdiction in
            which it is required to be qualified, maintain all franchises and licenses necessary in its business,
            and comply with all valid and applicable statutes, rules and regulations, and it will maintain or
            cause to be maintained its properties and equipment in good and workable condition at all times.


                                                       ARTICLE FOUR
                                                    Default and Acceleration

            4.1     Events of Default.     An event of default shall exist if any one or more of the following
            WhW`fe &ZWdW[`SXfWd Ua^^WUf[hW^k dWXWddWV fa Se m=hW`fe aX <WXSg^fn' eZS^^ aUUgd S`V TW Ua`f[`g[`Y6

                     (a)     Failure to pay any principal or interest on any Indebtedness to Lender when due
                             or declared due and such failure shall continue for fifteen (15) days following
                             written notice of such failure is given by Lender to Borrower.

                     (b)     Default in the observance or performance of any of the covenants, terms or
                             agreements of this Agreement or any other document or instrument executed by
                             Borrower, and such failure shall continue for thirty (30) days following written
                             notice of such failure is given by Lender to Borrower.

            4.2     Optional Acceleration. Upon the occgddW`UW aX S`k =hW`f aX <WXSg^f( Sf DW`VWdoe abf[a`(
            all or any part of this Indebtedness owing to Lender shall forthwith become due and payable,
            without prior presentment, demand, notice of default, notice of acceleration, or notice of any
            kind, all of which are hereby waived.


                                                               4
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
0:4<3769"19=58:;5"20,".-&*+0&)#)%'*#(-+(#-+*$#/+/*$**/*-*.
DocuSign Envelope ID: 372C3BE1-F2AA-4F60-995E-07D7E2496874
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20                 Entered 04/08/20 15:17:28      Page 92 of 175



            4.3     Automatic Acceleration. All Indebtedness owing to Lender shall automatically and
            immediately become due and payable in full, without notice or demand, upon the appointment of
            a receiver or a liquidator for benefit of creditors, whether voluntary or involuntary, for Borrower,
            or surety or for any of their property or upon the commencement of any proceeding under any
            Bankruptcy or insolvency law by or against Borrower or surety for Borrower.

            4.4     Right of Set Off. Upon the occurrence and during the continuance of any Event of
            Default, the Lender is hereby authorized at any time and from time to time, without notice to the
            Borrower to set off and apply any and all deposits of Borrower at any time held and other
            indebtedness at any time owing by the Lender to or for the credit or the account of the Borrower
            against any and all of the obligations of the Borrower now or hereafter existing under this
            Agreement, irrespective of whether or not the Lender shall have made any demand under this
            Agreement and although such obligations may be unmatured. The Lender agrees promptly to
            notify the Borrower after any such set off and application, provided that the failure to give such
            notice shall not affect the validity of such set off and application or otherwise result in liability to
            the secured party. The rights of the Lender under this paragraph are in addition to other rights
            and remedies (including without limitation other rights of set off) which the Lender may have.

            4.5     Progress Reporting. Borrower shall agree to provide quarterly progress reports to Lender
            outlining the ongoing status of the development, which shall include: the platting, design,
            W`Y[`WWd[`Y( S`V Ua`efdgUf[a` VdSi[`Ye( S^^ aX iZ[UZ eZS^^ Ua`ef[fgfW mSUf[h[fkn fa fZW ^Snd prior
            to actual physical development of the land.


                                                         ARTICLE FIVE

                                                             Miscellaneous

            5.1     Definitions. Indebtedness as used in this Loan Agreement means all present and future
            debt, obligations and liabilities of Borrower to Lender presently existing or which may in any
            manner or means hereafter be incurred or evidenced, including but not limited to notes,
            advances, overdrafts, bookkeeping entries, renewals, extensions, endorsements, and guaranties,
            plus costs and expenses to obtain, preserve and enforce this Loan Agreement and all agreements
            and instruments, and to collect the Indebtedness and to secure, maintain, preserve, and dispose of
            Ua^^SfWdS^( faYWfZWd i[fZ S^^ [`fWdWef S`V dWSea`ST^W Sffad`Wkeo XWWe*

            5.2    Construing Loan Papers. This Loan Agreement, and all other loan documents, papers
            S`V [`efdg_W`fe &mDaS` HSbWden' Ua^^WUf[hW^k Ua`ef[fgfW fZW Wh[VW`UW aX A`VWTfWV`Wee ai[`Y fa
            Lender and the rights and obligations of the parties hereto, and are to be construed as
            supplemental to each other.

            5.3    Renewals and Extensions. This Loan Agreement shall also apply to any and all renewals
            and extensions, loans and advancements to Borrower.

            5.4    Texas Law. This Loan Agreement, and the other Loan Papers shall be construed under
            the laws of the State of Texas.

                                                                  5
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
0:4<3769"19=58:;5"20,".-&*+0&)#)%'*#(-+(#-+*$#/+/*$**/*-*.
DocuSign Envelope ID: 372C3BE1-F2AA-4F60-995E-07D7E2496874
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20               Entered 04/08/20 15:17:28     Page 93 of 175



            5.5     Maximum Rate of Interest. The terms of this Loan Agreement have been made on the
            assumption that all payments will be made as scheduled. In the event any interest paid to Lender
            is in excess of the maximum non-usurious rate permitted by the usury laws of Texas and the
            United States as construed by courts having jurisdiction thereof, whether by reason of
            prepayment, acceleration or otherwise, such interest shall be considered for all purposes as
            payment on principal and so credited to the Loan. The right to demand any such excess interest
            shall be and is hereby waived and any payment of any amount in excess of the legal rate shall be
            considered a mistake with the excess being applied to the principal of the Loan, and if all
            Indebtedness is paid, the excess shall be refunded to Maker.

            5.6    Collateral. -,,% aX fZW _W_TWdeZ[b [`fWdWefe [` :addaiWd &m;a^^SfWdS^n' eZS^^ TW b^WVYWV
            fa eWUgdW fZW DaS` S`V fZW 9VV[f[a`S^ DaS`e bgdegS`f fa S H^WVYW 9YdWW_W`f &mH^WVYW
            9YdWW_W`fn' fZSf i[^^ TW Y[hW` fa 9YWnt on behalf of the Lender and Co-Lenders. Each of the
            Lender and Co-Lenders shall share pro rata in the Collateral pursuant to the Pledge Agreement.


            5.7     Notice. Unless otherwise provided herein, all notices, requests, consents and demands
            shall be in writing and shall be mailed, postage prepaid, addressed as follows:

                     TO AGENT:                        Platinum Investment Corporation
                                                      Attn: Michael Fu
                                                      B4-1015 West Lake International
                                                      Hangzhou
                                                      Michael@yding.cn
                                                      281-318-8611

                     TO BORROWER:                     Wall 017, LLC
                                                      c/o Tim Barton
                                                      1755 Wittington Place, Suite 340
                                                      Dallas, TX 75234
                                                      tbarton@jmjdevelopment.net
                                                      972-385-9934 (office)

                     TO CO-LENDER:                    Fu Hanjiang
                                                      1-1-201,Yaojiang Fucun, Shangcheng District,
                                                      Hangzhou, Zhejiang, China
                                                      937781790@qq.com
                                                      (86) 13905819547

            5.8    Place of Payment. All sums payable hereunder to Lender shall be payable at the offices
            of Lender at the address indicated above or such other place as the owner shall hereafter
            designate by written notice to Borrower.

            5.9   Representations Survive. All covenants, agreements, representations and warranties
            made herein shall survive the execution and delivery of this Agreement in the making of the


                                                                6
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
0:4<3769"19=58:;5"20,".-&*+0&)#)%'*#(-+(#-+*$#/+/*$**/*-*.
DocuSign Envelope ID: 372C3BE1-F2AA-4F60-995E-07D7E2496874
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28      Page 94 of 175



            Loan. All statements contained in any certificate or other instrument delivered by Borrower,
            hereunder shall be deemed to constitute representation and warranties made by Borrower.

            5.10 No Waiver. No waiver or consent by Lender with respect to any act or omission of
            Borrower on one occasion shall constitute a waiver or consent with respect to any other act or
            omission by Borrower on the same or any other occasion, and no failure on the part of Lender to
            exercise and no delay in exercising any right hereunder shall operate as a waiver thereof, nor
            shall any single or partial exercise by Lender of any right hereunder preclude any other or further
            right of exercise thereof or the exercise of any other right.

            5.11 Confidentiality. The Lender agrees to keep the contents of all financial documents and
            other information delivered to Lender as part of this agreement confidential and to request its
            agents and representatives to keep such information confidential provided that nothing contained
            in this Agreement shall prohibit disclosure of any matter to the extent required by law or order of
            any court or administrative agency. The provisions of the Section shall survive Closing or any
            termination of this Agreement.

                 THIS WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL
            AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
            EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
            AGREEMENTS OF THE PARTIES.

                 THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
            PARTIES.


                                             [Signatures appear on following page]




                                                              7
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
0:4<3769"19=58:;5"20,".-&*+0&)#)%'*#(-+(#-+*$#/+/*$**/*-*.
DocuSign Envelope ID: 372C3BE1-F2AA-4F60-995E-07D7E2496874
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20                 Entered 04/08/20 15:17:28   Page 95 of 175



            QCO-1+3*+7R

                                                        $%"$("%#$'
            ____________________________________



            m(4774<+7R

            WALL 017, LLC

                                                             $%"$("%#$'
            By:      ____________________________________
                     Tim Barton as President of Carnegie Development, LLC,
                     The Managing Member of Wall 017, LLC


            m'-+39R

            PLATINUM INVESTMENT CORPORATION

                                                                $%"&"%#$'
            By:    ____________________________________
            Name: Michael Fu
            Title: Chief Executive Officer




                                                                  8
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
0;5=487:"1:>69;<6"30."-1+((/%$#,2*)#('/$#/2'0#/&$(,',&+1&-
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20              Entered 04/08/20 15:17:28        Page 96 of 175



                                         UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS


            In re:                                                 Chapter 7

            WALL017, LLC,                                          Case No.

                      Alleged Debtor.


                     DECLARATION OF AIGUO LUO !" SUPPORT OF INVOLUNTARY PETITION


                      Petitioning Creditor below, pursuant to 28 U.S.C. § 1746, hereby declares under penalty

            of perjury under the laws of the United States, as follows:

                      1.      I am a citizen of the People’s Republic of China, and I am a Petitioning Creditor

            of the above-captioned alleged debtor (the “Alleged Debtor”). I have firsthand knowledge of the

            facts as set forth herein.

                      2.      Pursuant to a certain Loan Agreement, by and between Petitioning Creditor on the

            one hand, and the Alleged Debtor on the other hand (the “Loan Agreement”), Petitioning

            Creditor loaned monies to the Alleged Debtor on the terms and conditions more fully set forth in

            the Loan Agreement. A true and correct copy of the Loan Agreement is attached hereto as

            Exhibit “A.”

                      3.      The Alleged Debtor is in default of the Loan Agreement as a result of, among

            other things, its failure to repay sums as and when due thereunder.

                      4.      More specifically, one or more interest payment(s) came due under the Loan

            Agreement and remain unpaid.

                      5.      As of the date hereof, Petitioning Creditor holds a claim against the Alleged

            Debtor for the principal amount set forth, interest and other charges as may be applicable under

            the Loan Agreement and/or under applicable law (the “Claim”).
0;5=487:"1:>69;<6"30."-1+((/%$#,2*)#('/$#/2'0#/&$(,',&+1&-
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20               Entered 04/08/20 15:17:28        Page 97 of 175



                     6.       The Claim of Petitioning Creditor is not contingent as to liability, nor is the Claim

            subject to a bona fide dispute as to the liability or amount thereof.

                     I certify pursuant 28 U.S.C. § 1746 under penalty of perjury under the laws of the United

            States of America that the foregoing is true and correct.



            Dated:   3/22/2020                                              _____________________________
                                                                            AIGUO LUO


            218183282v1




                                                                2
0;5=487:"1:>69;<6"30."-1+((/%$#,2*)#('/$#/2'0#/&$(,',&+1&-
DocuSign Envelope ID: BBD9A302-45DD-4C7B-A5D4-84076342A699
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20               Entered 04/08/20 15:17:28        Page 98 of 175



                                           AGENCY AND LOAN AGREEMENT


                   THIS AGREEMENT is dated __December 3__, 2018, and is between __Luo Aiguo___
            (Passport No: _ G53172582__)( &mCo-DW`VWd(n', PLATINUM INVESTMENT CORPORATION
            &mAgentn' and WALL 017( DD; &m:addaiWdn'.


                                                         ARTICLE ONE

                                                             The Loan

            1.1     The Loan.     Co-Lender, faYWfZWd i[fZ afZWd ^W`VWde &mAdditional Co-Lendersn'( upon
            the terms and subject to the conditions hereinafter set forth and on the date of this Agreement,
            SYdWWe fa _S]W S ^aS` fa :addaiWd &fZW mDaS`n' Xad fZW bgdbaeW Se eWf XadfZ ZWrein.

                     (a)     Agency: Co-Lender, hereby appoints Agent, who will act as agent for Co-Lender
                             and the Additional Co-Lenders for the purpose of entering into the loan
                             documents for the Loan. Co-Lender acknowledges that Agent has no liability for
                             the repayment of the Loan, and that such obligation will be the responsibility of
                             Borrower.

                     (b)     Terms of Lender Commitment: Co-Lender agrees to lend $ _100,000____ of the
                             total loan amount of $8,800,000 &m;a__[f_W`fn'* ;a-Lender acknowledges that
                             a condition of the Loan being made is that the Additional Co-Lenders fund
                             sufficient amounts &m9VV[f[a`S^ DaS`en' to total the Commitment. If the Loan is
                             funded, interest and principal shall be paid by Borrower to Co-Lender as follows:

                                     Principal and interest:

                                     Principal: USD $_100,000_- _One Hundred Thousand                and No/100
                                     Dollars

                                     Interest: Interest amount equal to _Ten percent (_10_%) per annum
                                     commencing on _January 1st, 2019__, or such later date that the Loan is
                                     funded to Borrower. The first yearoe interest will be due to the Lender,
                                     within ten (10) business days after _ January 1st, 2020___. The second
                                     yearoe interest, together with the total principal shall be paid to the Lender
                                     within ten (10) business days of _ January 1st, 2021___. Sums not paid by
                                     such times, shall bear interest at the rate of _Twelve__ percent (_12_%)
                                     per annum from the dates payments were due.

                             Agent shall serve as administrator on behalf of the Co-Lender and Additional Co-
                             Lenders, in the administration of the Loan and Additional Loans. 9YW`foe XWW Xad
                             such services shall be paid by Borrower. Wherever this Agreement requires
                             payment to Co-Lender, such payments shall be made to Agent on behalf of Co-
                             Lender and the Additional Co-Lenders.
                                                                1
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
0;5=487:"1:>69;<6"30."-1+((/%$#,2*)#('/$#/2'0#/&$(,',&+1&-
DocuSign Envelope ID: BBD9A302-45DD-4C7B-A5D4-84076342A699
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20            Entered 04/08/20 15:17:28     Page 99 of 175




                     (c)     Loan Purpose:

                             (i)     The Loan shall be evidenced by this Agreement. The Loans and the
                                     Additional Loans shall be used to acquire 200 acres located in Forney,
                                     Kaufman County, State of Texas for residential lot development known as
                                     Windmill Farms &mHdabWdfkn'. The Property has a purchase price of
                                     $11,000,000 and the balance of funds will be provided by Borrower.

                             (ii)    No Commitment for Additional/Permanent Financing: BORROWER
                                     ACKNOWLEDGES AND AGREES THAT LENDER HAS NOT
                                     MADE ANY COMMITMENTS EITHER EXPRESS OR IMPLIED,
                                     TO EXTEND THE TERM OF THE LOAN PAST ITS STATED
                                     MATURITY DATE OR TO PROVIDE BORROWER WITH
                                     PERMANENT FINANCING ONCE THE INITIAL TERM OF THE
                                     LOAN HAS EXPIRED OR WITH ANY ADDITIONAL FINANCING
                                     WHICH BORROWER MAY NEED.

            1.2.   Pre-payment. Borrower may prepay the Loan in part or in full without penalty at any
            time before final maturity, by cash or check. Prepayment in full shall consist of payment of the
            remaining unpaid principal balance together with all accrued and unpaid interest to the date of
            repayment and all other amounts, costs and expenses for which Borrower is responsible under
            any other agreement with Lender pertaining to the Loan, and in no event will Borrower ever be
            required to pay any unearned interest. Any prepayments shall be applied first to charges for
            which Borrower is responsible, then to interest and then to principal. Prepayments shall be
            applied to payments next due under the Loan.


                                                        ARTICLE TWO

                                                 Representations of Borrower

                     Borrower represents, covenants, and warrants that:

            2.1   Representations. All representations and warranties made by Borrower pursuant to this
            Loan Agreement are true and correct.

            2.2     Power and Authority: Borrower is a limited liability company duly organized, validly
            existing and in good standing under the laws of the State of Texas and is duly qualified to do
            business and in good standing in all states in which the conduct of its operations or the
            ownership of its properties requires such qualification. The execution, delivery and performance
            by Borrower of this Agreement and all other Loan Papers to which it is a party have been duly
            authorized by all necessary corporate action and they have full power and authority to conduct
            their business and to carry out all of the terms and conditions hereof.

            2.3   Violation of Law; Breach of Agreements. The execution, delivery and performance by
            Borrower of the Loan Papers do not and will not:
                                                             2
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
0;5=487:"1:>69;<6"30."-1+((/%$#,2*)#('/$#/2'0#/&$(,',&+1&-
DocuSign Envelope ID: BBD9A302-45DD-4C7B-A5D4-84076342A699
          Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28        Page 100 of 175




                     (a)     Violate any provision of any law, rule, regulation, order, judgment, injunction, or
                             determination presently in effect having applicability to Borrower; or

                     (b)     Result in the breach of or constitute a default under the certificate of
                             incorporation, bylaws, any indenture, agreement, or instrument to which
                             Borrower is a party or by which its properties may be bound or affected.

            2.4     Enforceability. The Loan Papers constitute legal, valid, and binding obligations of
            Borrower, enforceable against Borrower, in accordance with their respective terms, except to the
            extent that such enforcement may be limited by applicable Bankruptcy, insolvency, and other
            similar laws affecting creditorso d[YZfe YW`WdS^^k*

            2.5     Taxes. All Federal and State tax returns of Borrower have been appropriately filed and
            the taxes paid except those for which extensions have been obtained.


                                                       ARTICLE THREE

                                             Affirmative Covenants of Borrower

            3.1      Covenants

                     (a)     Borrower shall not effectuate a change in its businesses as is conducted on the
                             date of this Agreement.

                     (b)     All financial information prepared by Borrower and delivered to Lender, shall be
                             prepared in accordance with sound accounting principles, consistently applied.

                     (c)     Without limiting the terms of this Agreement or any of the other Loan Papers, to
                             the extent not prohibited by applicable law, Borrower will pay all reasonable costs
                             and expenses and reimburse Lender for any and all reasonable out-of-pocket
                             expenditures incurred or expended from time to time, in connection with expenses
                             dW^Sf[`Y fa DW`VWdoe WjWdU[e[`Y S`k aX [fe d[YZfe S`V dW_WV[We g`VWd fZW DaS`
                             Papers or at law, including, without limitation, all filing fees, taxes, Uniform
                             Commercial Code search fees, other fees and expenses incident to title searches,
                             dWbadfe S`V eWUgd[fk [`fWdWefe( WeUdai XWWe( dWSea`ST^W Sffad`Wkeo XWWe( dWSea`ST^W
                             legal expenses, court costs, fees and expenses incurred in connection with any
                             complete or partial liquidation of such property, and all fees and expenses for any
                             professional service relating to such property or any operations conducted in
                             connection with it.

            3.2     Borrower shall immediately notify Lender upon the occurrence of any condition, event or
            act that would constitute a Default or any Event of Default under this Agreement or upon the
            occurrence of any change in the condition (financial or otherwise) of Borrower that would
            _SfWd[S^^k SXXWUf :addaiWdoe ST[^[fk fa dWbSk fZW [`VWTfWV`Wee UdWSfWV ZWdWTk*

                                                              3
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
0;5=487:"1:>69;<6"30."-1+((/%$#,2*)#('/$#/2'0#/&$(,',&+1&-
DocuSign Envelope ID: BBD9A302-45DD-4C7B-A5D4-84076342A699
          Case 20-31139-hdh7 Doc 1 Filed 04/08/20              Entered 04/08/20 15:17:28       Page 101 of 175



            3.3    Borrower will pay the Loan according to its terms and will do and perform every act and
            discharge all of the obligations provided to be performed and discharged under this Agreement
            and any and all of the instruments referred to or mentioned herein at the time or times and in the
            manner herein specified.

            3.4    Borrower will promptly cure any defects in the execution and delivery of this Agreement
            and any other instrument or instruments referred to or mentioned herein and will immediately
            execute and deliver to Lender, upon request, any instrument required to accomplish the
            covenants and agreements of Borrower.

            3.5     Borrower will, in the Event of Default, upon request, within ten (10) days from said
            request, reimburse Lender for all amounts extended, advanced or incurred by Lender to satisfy
            any obligation of Borrower under this Agreement, or to protect the properties, assets or business
            of Borrower or to enforce the rights of Lender under this Agreement or any other instrument
            referred to or mentioned herein or executed or to be executed in connection herewith, which
            S_ag`fe i[^^ [`U^gVW S^^ Uagdf Uaefe( dWSea`ST^W Sffad`Wkoe XWWe( dWSea`ST^W XWWe aX SgV[fade S`V
            accountants, and investigation expenses reasonably incurred by Lender in connection with any
            such matters, together with interest at the contract rate on each such amount from the date that
            the same is due and payable to Lender until the date it is repaid to Lender.

            3.6     Borrower will maintain its legal existence, remain in good standing in each jurisdiction in
            which it is required to be qualified, maintain all franchises and licenses necessary in its business,
            and comply with all valid and applicable statutes, rules and regulations, and it will maintain or
            cause to be maintained its properties and equipment in good and workable condition at all times.


                                                       ARTICLE FOUR
                                                    Default and Acceleration

            4.1     Events of Default.     An event of default shall exist if any one or more of the following
            WhW`fe &ZWdW[`SXfWd Ua^^WUf[hW^k dWXWddWV fa Se m=hW`fe aX <WXSg^fn' shall occur and be continuing:

                     (a)     Failure to pay any principal or interest on any Indebtedness to Lender when due
                             or declared due and such failure shall continue for fifteen (15) days following
                             written notice of such failure is given by Lender to Borrower.

                     (b)     Default in the observance or performance of any of the covenants, terms or
                             agreements of this Agreement or any other document or instrument executed by
                             Borrower, and such failure shall continue for thirty (30) days following written
                             notice of such failure is given by Lender to Borrower.

            4.2     Optional Acceleration* Lba` fZW aUUgddW`UW aX S`k =hW`f aX <WXSg^f( Sf DW`VWdoe abf[a`(
            all or any part of this Indebtedness owing to Lender shall forthwith become due and payable,
            without prior presentment, demand, notice of default, notice of acceleration, or notice of any
            kind, all of which are hereby waived.


                                                               4
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
0;5=487:"1:>69;<6"30."-1+((/%$#,2*)#('/$#/2'0#/&$(,',&+1&-
DocuSign Envelope ID: BBD9A302-45DD-4C7B-A5D4-84076342A699
          Case 20-31139-hdh7 Doc 1 Filed 04/08/20                  Entered 04/08/20 15:17:28      Page 102 of 175



            4.3     Automatic Acceleration. All Indebtedness owing to Lender shall automatically and
            immediately become due and payable in full, without notice or demand, upon the appointment of
            a receiver or a liquidator for benefit of creditors, whether voluntary or involuntary, for Borrower,
            or surety or for any of their property or upon the commencement of any proceeding under any
            Bankruptcy or insolvency law by or against Borrower or surety for Borrower.

            4.4     Right of Set Off. Upon the occurrence and during the continuance of any Event of
            Default, the Lender is hereby authorized at any time and from time to time, without notice to the
            Borrower to set off and apply any and all deposits of Borrower at any time held and other
            indebtedness at any time owing by the Lender to or for the credit or the account of the Borrower
            against any and all of the obligations of the Borrower now or hereafter existing under this
            Agreement, irrespective of whether or not the Lender shall have made any demand under this
            Agreement and although such obligations may be unmatured. The Lender agrees promptly to
            notify the Borrower after any such set off and application, provided that the failure to give such
            notice shall not affect the validity of such set off and application or otherwise result in liability to
            the secured party. The rights of the Lender under this paragraph are in addition to other rights
            and remedies (including without limitation other rights of set off) which the Lender may have.

            4.5     Progress Reporting. Borrower shall agree to provide quarterly progress reports to Lender
            outlining the ongoing status of the development, which shall include: the platting, design,
            engineed[`Y( S`V Ua`efdgUf[a` VdSi[`Ye( S^^ aX iZ[UZ eZS^^ Ua`ef[fgfW mSUf[h[fkn fa fZW ^S`V bd[ad
            to actual physical development of the land.


                                                         ARTICLE FIVE

                                                             Miscellaneous

            5.1     Definitions. Indebtedness as used in this Loan Agreement means all present and future
            debt, obligations and liabilities of Borrower to Lender presently existing or which may in any
            manner or means hereafter be incurred or evidenced, including but not limited to notes,
            advances, overdrafts, bookkeeping entries, renewals, extensions, endorsements, and guaranties,
            plus costs and expenses to obtain, preserve and enforce this Loan Agreement and all agreements
            and instruments, and to collect the Indebtedness and to secure, maintain, preserve, and dispose of
            collateral, together with all intWdWef S`V dWSea`ST^W Sffad`Wkeo XWWe*

            5.2    Construing Loan Papers. This Loan Agreement, and all other loan documents, papers
            S`V [`efdg_W`fe &mDaS` HSbWden' Ua^^WUf[hW^k Ua`ef[fgfW fZW Wh[VW`UW aX A`VWTfWV`Wee ai[`Y fa
            Lender and the rights and obligations of the parties hereto, and are to be construed as
            supplemental to each other.

            5.3    Renewals and Extensions. This Loan Agreement shall also apply to any and all renewals
            and extensions, loans and advancements to Borrower.

            5.4    Texas Law. This Loan Agreement, and the other Loan Papers shall be construed under
            the laws of the State of Texas.

                                                                  5
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
0;5=487:"1:>69;<6"30."-1+((/%$#,2*)#('/$#/2'0#/&$(,',&+1&-
DocuSign Envelope ID: BBD9A302-45DD-4C7B-A5D4-84076342A699
          Case 20-31139-hdh7 Doc 1 Filed 04/08/20               Entered 04/08/20 15:17:28     Page 103 of 175



            5.5     Maximum Rate of Interest. The terms of this Loan Agreement have been made on the
            assumption that all payments will be made as scheduled. In the event any interest paid to Lender
            is in excess of the maximum non-usurious rate permitted by the usury laws of Texas and the
            United States as construed by courts having jurisdiction thereof, whether by reason of
            prepayment, acceleration or otherwise, such interest shall be considered for all purposes as
            payment on principal and so credited to the Loan. The right to demand any such excess interest
            shall be and is hereby waived and any payment of any amount in excess of the legal rate shall be
            considered a mistake with the excess being applied to the principal of the Loan, and if all
            Indebtedness is paid, the excess shall be refunded to Maker.

            5.6    Collateral. -,,% aX fZW _W_TWdeZ[b [`fWdWefe [` :addaiWd &m;a^^SfWdS^n' eZS^^ TW b^WVYWV
            to secure the Loan and the 9VV[f[a`S^ DaS`e bgdegS`f fa S H^WVYW 9YdWW_W`f &mH^WVYW
            9YdWW_W`fn' fZSf i[^^ TW Y[hW` fa 9YW`f a` TWZS^X aX fZW DW`VWd S`V ;a-Lenders. Each of the
            Lender and Co-Lenders shall share pro rata in the Collateral pursuant to the Pledge Agreement.


            5.7     Notice. Unless otherwise provided herein, all notices, requests, consents and demands
            shall be in writing and shall be mailed, postage prepaid, addressed as follows:

                     TO AGENT:                        Platinum Investment Corporation
                                                      Attn: Michael Fu
                                                      B4-1015 West Lake International
                                                      Hangzhou
                                                      Michael@yding.cn
                                                      281-318-8611

                     TO BORROWER:                     Wall 017, LLC
                                                      c/o Tim Barton
                                                      1755 Wittington Place, Suite 340
                                                      Dallas, TX 75234
                                                      tbarton@jmjdevelopment.net
                                                      972-385-9934 (office)

                     TO CO-LENDER:                    Luo Aiguo
                                                      2-2-1401, Xiyuan, Jialvjingyuan Dongxiyuan,
                                                      Xihu District, Hangzhou, Zhejiang, China
                                                      373892105@qq.com
                                                      (86) 13705711191

            5.8    Place of Payment. All sums payable hereunder to Lender shall be payable at the offices
            of Lender at the address indicated above or such other place as the owner shall hereafter
            designate by written notice to Borrower.

            5.9   Representations Survive. All covenants, agreements, representations and warranties
            made herein shall survive the execution and delivery of this Agreement in the making of the


                                                                6
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
0;5=487:"1:>69;<6"30."-1+((/%$#,2*)#('/$#/2'0#/&$(,',&+1&-
DocuSign Envelope ID: BBD9A302-45DD-4C7B-A5D4-84076342A699
          Case 20-31139-hdh7 Doc 1 Filed 04/08/20              Entered 04/08/20 15:17:28      Page 104 of 175



            Loan. All statements contained in any certificate or other instrument delivered by Borrower,
            hereunder shall be deemed to constitute representation and warranties made by Borrower.

            5.10 No Waiver. No waiver or consent by Lender with respect to any act or omission of
            Borrower on one occasion shall constitute a waiver or consent with respect to any other act or
            omission by Borrower on the same or any other occasion, and no failure on the part of Lender to
            exercise and no delay in exercising any right hereunder shall operate as a waiver thereof, nor
            shall any single or partial exercise by Lender of any right hereunder preclude any other or further
            right of exercise thereof or the exercise of any other right.

            5.11 Confidentiality. The Lender agrees to keep the contents of all financial documents and
            other information delivered to Lender as part of this agreement confidential and to request its
            agents and representatives to keep such information confidential provided that nothing contained
            in this Agreement shall prohibit disclosure of any matter to the extent required by law or order of
            any court or administrative agency. The provisions of the Section shall survive Closing or any
            termination of this Agreement.

                 THIS WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL
            AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
            EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
            AGREEMENTS OF THE PARTIES.

                 THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
            PARTIES.


                                             [Signatures appear on following page]




                                                              7
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
0;5=487:"1:>69;<6"30."-1+((/%$#,2*)#('/$#/2'0#/&$(,',&+1&-
DocuSign Envelope ID: BBD9A302-45DD-4C7B-A5D4-84076342A699
          Case 20-31139-hdh7 Doc 1 Filed 04/08/20                  Entered 04/08/20 15:17:28   Page 105 of 175



            QCO-1+3*+7R

                                                        $%"'"%#$(
            ____________________________________



            m(4774<+7R

            WALL 017, LLC

                                                             $%"$$"%#$(
            By:      ____________________________________
                     Tim Barton as President of Carnegie Development, LLC,
                     The Managing Member of Wall 017, LLC


            m'-+39R

            PLATINUM INVESTMENT CORPORATION

                                                               $%"&"%#$(
            By:    ____________________________________
            Name: Michael Fu
            Title: Chief Executive Officer




                                                                   8
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
0:4<3769"19=58:;5"20,"$.&-$//+#--''#&%1'#*/+0#*/+'(01)%&-)
          Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28        Page 106 of 175



                                         UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS


            In re:                                                Chapter 7

            WALL017, LLC,                                         Case No.

                      Alleged Debtor.


                     DECLARATION OF FANG DING !" SUPPORT OF INVOLUNTARY PETITION


                      Petitioning Creditor below, pursuant to 28 U.S.C. § 1746, hereby declares under penalty

            of perjury under the laws of the United States, as follows:

                      1.     I am a citizen of the People’s Republic of China, and I am a Petitioning Creditor

            of the above-captioned alleged debtor (the “Alleged Debtor”). I have firsthand knowledge of the

            facts as set forth herein.

                      2.     Pursuant to a certain Loan Agreement, by and between Petitioning Creditor on the

            one hand, and the Alleged Debtor on the other hand (the “Loan Agreement”), Petitioning

            Creditor loaned monies to the Alleged Debtor on the terms and conditions more fully set forth in

            the Loan Agreement. A true and correct copy of the Loan Agreement is attached hereto as

            Exhibit “A.”

                      3.     The Alleged Debtor is in default of the Loan Agreement as a result of, among

            other things, its failure to repay sums as and when due thereunder.

                      4.     More specifically, one or more interest payment(s) came due under the Loan

            Agreement and remain unpaid.

                      5.     As of the date hereof, Petitioning Creditor holds a claim against the Alleged

            Debtor for the principal amount set forth, interest and other charges as may be applicable under

            the Loan Agreement and/or under applicable law (the “Claim”).
0:4<3769"19=58:;5"20,"$.&-$//+#--''#&%1'#*/+0#*/+'(01)%&-)
          Case 20-31139-hdh7 Doc 1 Filed 04/08/20              Entered 04/08/20 15:17:28         Page 107 of 175



                     6.      The Claim of Petitioning Creditor is not contingent as to liability, nor is the Claim

            subject to a bona fide dispute as to the liability or amount thereof.

                     I certify pursuant 28 U.S.C. § 1746 under penalty of perjury under the laws of the United

            States of America that the foregoing is true and correct.



            Dated:    3/22/2020                                            _____________________________
                                                                           FANG DING


            218183287v1




                                                               2
0:4<3769"19=58:;5"20,"$.&-$//+#--''#&%1'#*/+0#*/+'(01)%&-)
DocuSign Envelope ID: 1434F747-2E83-46CB-9D58-C77F066C23DF
          Case 20-31139-hdh7 Doc 1 Filed 04/08/20               Entered 04/08/20 15:17:28        Page 108 of 175



                                           AGENCY AND LOAN AGREEMENT


                   THIS AGREEMENT is dated __December 10__, 2018, and is between __Ding Fang
            (Passport No: _ E45523348__)( &lCo-DV_UVc(m', PLATINUM INVESTMENT CORPORATION
            &lAgentm' and WALL 017( DD; &l:`cc`hVcm'.


                                                        ARTICLE ONE

                                                             The Loan

            1.1     The Loan.     Co-Lender, e`XVeYVc hZeY `eYVc ]V_UVcd &lAdditional Co-Lendersm'( upon
            the terms and subject to the conditions hereinafter set forth and on the date of this Agreement,
            RXcVVd e` ^R\V R ]`R_ e` :`cc`hVc &eYV lD`R_m' W`c eYV afca`dV Rd dVe W`ceY YVrein.

                    (a)      Agency: Co-Lender, hereby appoints Agent, who will act as agent for Co-Lender
                             and the Additional Co-Lenders for the purpose of entering into the loan
                             documents for the Loan. Co-Lender acknowledges that Agent has no liability for
                             the repayment of the Loan, and that such obligation will be the responsibility of
                             Borrower.

                    (b)      Terms of Lender Commitment: Co-Lender agrees to lend $ _100,000____ of the
                             total loan amount of $8,800,000 &l;`^^Ze^V_em'* ;`-Lender acknowledges that
                             a condition of the Loan being made is that the Additional Co-Lenders fund
                             sufficient amounts &l9UUZeZ`_R] D`R_dm' to total the Commitment. If the Loan is
                             funded, interest and principal shall be paid by Borrower to Co-Lender as follows:

                                     Principal and interest:

                                     Principal: USD $_100,000_- _One Hundred Thousand                and No/100
                                     Dollars

                                     Interest: Interest amount equal to _Ten percent (_10_%) per annum
                                     commencing on _January 1st, 2019__, or such later date that the Loan is
                                     funded to Borrower. The first yearnd interest will be due to the Lender,
                                     within ten (10) business days after _ January 1st, 2020___. The second
                                     yearnd interest, together with the total principal shall be paid to the Lender
                                     within ten (10) business days of _ January 1st, 2021___. Sums not paid by
                                     such times, shall bear interest at the rate of _Twelve__ percent (_12_%)
                                     per annum from the dates payments were due.

                             Agent shall serve as administrator on behalf of the Co-Lender and Additional Co-
                             Lenders, in the administration of the Loan and Additional Loans. 9XV_end WVV W`c
                             such services shall be paid by Borrower. Wherever this Agreement requires
                             payment to Co-Lender, such payments shall be made to Agent on behalf of Co-
                             Lender and the Additional Co-Lenders.
                                                                1
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
0:4<3769"19=58:;5"20,"$.&-$//+#--''#&%1'#*/+0#*/+'(01)%&-)
DocuSign Envelope ID: 1434F747-2E83-46CB-9D58-C77F066C23DF
          Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28     Page 109 of 175




                    (c)      Loan Purpose:

                             (i)     The Loan shall be evidenced by this Agreement. The Loans and the
                                     Additional Loans shall be used to acquire 200 acres located in Forney,
                                     Kaufman County, State of Texas for residential lot development known as
                                     Windmill Farms &lHc`aVcejm'. The Property has a purchase price of
                                     $11,000,000 and the balance of funds will be provided by Borrower.

                             (ii)    No Commitment for Additional/Permanent Financing: BORROWER
                                     ACKNOWLEDGES AND AGREES THAT LENDER HAS NOT
                                     MADE ANY COMMITMENTS EITHER EXPRESS OR IMPLIED,
                                     TO EXTEND THE TERM OF THE LOAN PAST ITS STATED
                                     MATURITY DATE OR TO PROVIDE BORROWER WITH
                                     PERMANENT FINANCING ONCE THE INITIAL TERM OF THE
                                     LOAN HAS EXPIRED OR WITH ANY ADDITIONAL FINANCING
                                     WHICH BORROWER MAY NEED.

            1.2.   Pre-payment. Borrower may prepay the Loan in part or in full without penalty at any
            time before final maturity, by cash or check. Prepayment in full shall consist of payment of the
            remaining unpaid principal balance together with all accrued and unpaid interest to the date of
            repayment and all other amounts, costs and expenses for which Borrower is responsible under
            any other agreement with Lender pertaining to the Loan, and in no event will Borrower ever be
            required to pay any unearned interest. Any prepayments shall be applied first to charges for
            which Borrower is responsible, then to interest and then to principal. Prepayments shall be
            applied to payments next due under the Loan.


                                                        ARTICLE TWO

                                                 Representations of Borrower

                    Borrower represents, covenants, and warrants that:

            2.1   Representations. All representations and warranties made by Borrower pursuant to this
            Loan Agreement are true and correct.

            2.2     Power and Authority: Borrower is a limited liability company duly organized, validly
            existing and in good standing under the laws of the State of Texas and is duly qualified to do
            business and in good standing in all states in which the conduct of its operations or the
            ownership of its properties requires such qualification. The execution, delivery and performance
            by Borrower of this Agreement and all other Loan Papers to which it is a party have been duly
            authorized by all necessary corporate action and they have full power and authority to conduct
            their business and to carry out all of the terms and conditions hereof.

            2.3   Violation of Law; Breach of Agreements. The execution, delivery and performance by
            Borrower of the Loan Papers do not and will not:
                                                             2
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
0:4<3769"19=58:;5"20,"$.&-$//+#--''#&%1'#*/+0#*/+'(01)%&-)
DocuSign Envelope ID: 1434F747-2E83-46CB-9D58-C77F066C23DF
          Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28        Page 110 of 175




                    (a)      Violate any provision of any law, rule, regulation, order, judgment, injunction, or
                             determination presently in effect having applicability to Borrower; or

                    (b)      Result in the breach of or constitute a default under the certificate of
                             incorporation, bylaws, any indenture, agreement, or instrument to which
                             Borrower is a party or by which its properties may be bound or affected.

            2.4     Enforceability. The Loan Papers constitute legal, valid, and binding obligations of
            Borrower, enforceable against Borrower, in accordance with their respective terms, except to the
            extent that such enforcement may be limited by applicable Bankruptcy, insolvency, and other
            similar laws affecting creditorsn cZXYed XV_VcR]]j*

            2.5     Taxes. All Federal and State tax returns of Borrower have been appropriately filed and
            the taxes paid except those for which extensions have been obtained.


                                                       ARTICLE THREE

                                             Affirmative Covenants of Borrower

            3.1     Covenants

                    (a)      Borrower shall not effectuate a change in its businesses as is conducted on the
                             date of this Agreement.

                    (b)      All financial information prepared by Borrower and delivered to Lender, shall be
                             prepared in accordance with sound accounting principles, consistently applied.

                    (c)      Without limiting the terms of this Agreement or any of the other Loan Papers, to
                             the extent not prohibited by applicable law, Borrower will pay all reasonable costs
                             and expenses and reimburse Lender for any and all reasonable out-of-pocket
                             expenditures incurred or expended from time to time, in connection with expenses
                             cV]ReZ_X e` DV_UVcnd ViVcTZdZ_X R_j `W Zed cZXYed R_U cV^VUZVd f_UVc eYV D`R_
                             Papers or at law, including, without limitation, all filing fees, taxes, Uniform
                             Commercial Code search fees, other fees and expenses incident to title searches,
                             cVa`ced R_U dVTfcZej Z_eVcVded( VdTc`h WVVd( cVRd`_RS]V Ree`c_Vjdn WVVd( cVRd`_RS]V
                             legal expenses, court costs, fees and expenses incurred in connection with any
                             complete or partial liquidation of such property, and all fees and expenses for any
                             professional service relating to such property or any operations conducted in
                             connection with it.

            3.2     Borrower shall immediately notify Lender upon the occurrence of any condition, event or
            act that would constitute a Default or any Event of Default under this Agreement or upon the
            occurrence of any change in the condition (financial or otherwise) of Borrower that would
            ^ReVcZR]]j RWWVTe :`cc`hVcnd RSZ]Zej e` cVaRj eYV Z_UVSeVU_Vdd TcVReVU YVcVSj*

                                                              3
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
0:4<3769"19=58:;5"20,"$.&-$//+#--''#&%1'#*/+0#*/+'(01)%&-)
DocuSign Envelope ID: 1434F747-2E83-46CB-9D58-C77F066C23DF
          Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28        Page 111 of 175



            3.3    Borrower will pay the Loan according to its terms and will do and perform every act and
            discharge all of the obligations provided to be performed and discharged under this Agreement
            and any and all of the instruments referred to or mentioned herein at the time or times and in the
            manner herein specified.

            3.4    Borrower will promptly cure any defects in the execution and delivery of this Agreement
            and any other instrument or instruments referred to or mentioned herein and will immediately
            execute and deliver to Lender, upon request, any instrument required to accomplish the
            covenants and agreements of Borrower.

            3.5     Borrower will, in the Event of Default, upon request, within ten (10) days from said
            request, reimburse Lender for all amounts extended, advanced or incurred by Lender to satisfy
            any obligation of Borrower under this Agreement, or to protect the properties, assets or business
            of Borrower or to enforce the rights of Lender under this Agreement or any other instrument
            referred to or mentioned herein or executed or to be executed in connection herewith, which
            R^`f_ed hZ]] Z_T]fUV R]] T`fce T`ded( cVRd`_RS]V Ree`c_Vjnd WVVd( cVRd`_RS]V WVVd `W RfUZe`cd R_U
            accountants, and investigation expenses reasonably incurred by Lender in connection with any
            such matters, together with interest at the contract rate on each such amount from the date that
            the same is due and payable to Lender until the date it is repaid to Lender.

            3.6     Borrower will maintain its legal existence, remain in good standing in each jurisdiction in
            which it is required to be qualified, maintain all franchises and licenses necessary in its business,
            and comply with all valid and applicable statutes, rules and regulations, and it will maintain or
            cause to be maintained its properties and equipment in good and workable condition at all times.


                                                      ARTICLE FOUR
                                                   Default and Acceleration

            4.1     Events of Default.     An event of default shall exist if any one or more of the following
            VgV_ed &YVcVZ_RWeVc T`]]VTeZgV]j cVWVccVU e` Rd l=gV_ed `W <VWRf]em' shall occur and be continuing:

                    (a)      Failure to pay any principal or interest on any Indebtedness to Lender when due
                             or declared due and such failure shall continue for fifteen (15) days following
                             written notice of such failure is given by Lender to Borrower.

                    (b)      Default in the observance or performance of any of the covenants, terms or
                             agreements of this Agreement or any other document or instrument executed by
                             Borrower, and such failure shall continue for thirty (30) days following written
                             notice of such failure is given by Lender to Borrower.

            4.2     Optional Acceleration* La`_ eYV `TTfccV_TV `W R_j =gV_e `W <VWRf]e( Re DV_UVcnd `aeZ`_(
            all or any part of this Indebtedness owing to Lender shall forthwith become due and payable,
            without prior presentment, demand, notice of default, notice of acceleration, or notice of any
            kind, all of which are hereby waived.


                                                              4
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
0:4<3769"19=58:;5"20,"$.&-$//+#--''#&%1'#*/+0#*/+'(01)%&-)
DocuSign Envelope ID: 1434F747-2E83-46CB-9D58-C77F066C23DF
          Case 20-31139-hdh7 Doc 1 Filed 04/08/20                  Entered 04/08/20 15:17:28      Page 112 of 175



            4.3     Automatic Acceleration. All Indebtedness owing to Lender shall automatically and
            immediately become due and payable in full, without notice or demand, upon the appointment of
            a receiver or a liquidator for benefit of creditors, whether voluntary or involuntary, for Borrower,
            or surety or for any of their property or upon the commencement of any proceeding under any
            Bankruptcy or insolvency law by or against Borrower or surety for Borrower.

            4.4     Right of Set Off. Upon the occurrence and during the continuance of any Event of
            Default, the Lender is hereby authorized at any time and from time to time, without notice to the
            Borrower to set off and apply any and all deposits of Borrower at any time held and other
            indebtedness at any time owing by the Lender to or for the credit or the account of the Borrower
            against any and all of the obligations of the Borrower now or hereafter existing under this
            Agreement, irrespective of whether or not the Lender shall have made any demand under this
            Agreement and although such obligations may be unmatured. The Lender agrees promptly to
            notify the Borrower after any such set off and application, provided that the failure to give such
            notice shall not affect the validity of such set off and application or otherwise result in liability to
            the secured party. The rights of the Lender under this paragraph are in addition to other rights
            and remedies (including without limitation other rights of set off) which the Lender may have.

            4.5     Progress Reporting. Borrower shall agree to provide quarterly progress reports to Lender
            outlining the ongoing status of the development, which shall include: the platting, design,
            engineecZ_X( R_U T`_decfTeZ`_ UcRhZ_Xd( R]] `W hYZTY dYR]] T`_deZefeV lRTeZgZejm e` eYV ]R_U acZ`c
            to actual physical development of the land.


                                                        ARTICLE FIVE

                                                             Miscellaneous

            5.1     Definitions. Indebtedness as used in this Loan Agreement means all present and future
            debt, obligations and liabilities of Borrower to Lender presently existing or which may in any
            manner or means hereafter be incurred or evidenced, including but not limited to notes,
            advances, overdrafts, bookkeeping entries, renewals, extensions, endorsements, and guaranties,
            plus costs and expenses to obtain, preserve and enforce this Loan Agreement and all agreements
            and instruments, and to collect the Indebtedness and to secure, maintain, preserve, and dispose of
            collateral, together with all intVcVde R_U cVRd`_RS]V Ree`c_Vjdn WVVd*

            5.2    Construing Loan Papers. This Loan Agreement, and all other loan documents, papers
            R_U Z_decf^V_ed &lD`R_ HRaVcdm' T`]]VTeZgV]j T`_deZefeV eYV VgZUV_TV `W A_UVSeVU_Vdd `hZ_X e`
            Lender and the rights and obligations of the parties hereto, and are to be construed as
            supplemental to each other.

            5.3    Renewals and Extensions. This Loan Agreement shall also apply to any and all renewals
            and extensions, loans and advancements to Borrower.

            5.4    Texas Law. This Loan Agreement, and the other Loan Papers shall be construed under
            the laws of the State of Texas.

                                                                  5
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
0:4<3769"19=58:;5"20,"$.&-$//+#--''#&%1'#*/+0#*/+'(01)%&-)
DocuSign Envelope ID: 1434F747-2E83-46CB-9D58-C77F066C23DF
          Case 20-31139-hdh7 Doc 1 Filed 04/08/20               Entered 04/08/20 15:17:28    Page 113 of 175



            5.5     Maximum Rate of Interest. The terms of this Loan Agreement have been made on the
            assumption that all payments will be made as scheduled. In the event any interest paid to Lender
            is in excess of the maximum non-usurious rate permitted by the usury laws of Texas and the
            United States as construed by courts having jurisdiction thereof, whether by reason of
            prepayment, acceleration or otherwise, such interest shall be considered for all purposes as
            payment on principal and so credited to the Loan. The right to demand any such excess interest
            shall be and is hereby waived and any payment of any amount in excess of the legal rate shall be
            considered a mistake with the excess being applied to the principal of the Loan, and if all
            Indebtedness is paid, the excess shall be refunded to Maker.

            5.6    Collateral. -,,% `W eYV ^V^SVcdYZa Z_eVcVded Z_ :`cc`hVc &l;`]]ReVcR]m' dYR]] SV a]VUXVU
            to secure the Loan and the 9UUZeZ`_R] D`R_d afcdfR_e e` R H]VUXV 9XcVV^V_e &lH]VUXV
            9XcVV^V_em' eYRe hZ]] SV XZgV_ e` 9XV_e `_ SVYR]W `W eYV DV_UVc R_U ;`-Lenders. Each of the
            Lender and Co-Lenders shall share pro rata in the Collateral pursuant to the Pledge Agreement.


            5.7     Notice. Unless otherwise provided herein, all notices, requests, consents and demands
            shall be in writing and shall be mailed, postage prepaid, addressed as follows:

                    TO AGENT:                         Platinum Investment Corporation
                                                      Attn: Michael Fu
                                                      B4-1015 West Lake International
                                                      Hangzhou
                                                      Michael@yding.cn
                                                      281-318-8611

                    TO BORROWER:                      Wall 017, LLC
                                                      c/o Tim Barton
                                                      1755 Wittington Place, Suite 340
                                                      Dallas, TX 75234
                                                      tbarton@jmjdevelopment.net
                                                      972-385-9934 (office)

                    TO CO-LENDER:                     Ding Fang
                                                      No.2, Lane 218, Xiuyan Xi Road, Pudong, Shanghai, China
                                                      elvamm72@qq.com
                                                      (86) 13601614072

            5.8    Place of Payment. All sums payable hereunder to Lender shall be payable at the offices
            of Lender at the address indicated above or such other place as the owner shall hereafter
            designate by written notice to Borrower.

            5.9    Representations Survive. All covenants, agreements, representations and warranties
            made herein shall survive the execution and delivery of this Agreement in the making of the
            Loan. All statements contained in any certificate or other instrument delivered by Borrower,
            hereunder shall be deemed to constitute representation and warranties made by Borrower.

                                                                6
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
0:4<3769"19=58:;5"20,"$.&-$//+#--''#&%1'#*/+0#*/+'(01)%&-)
DocuSign Envelope ID: 1434F747-2E83-46CB-9D58-C77F066C23DF
          Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28      Page 114 of 175




            5.10 No Waiver. No waiver or consent by Lender with respect to any act or omission of
            Borrower on one occasion shall constitute a waiver or consent with respect to any other act or
            omission by Borrower on the same or any other occasion, and no failure on the part of Lender to
            exercise and no delay in exercising any right hereunder shall operate as a waiver thereof, nor
            shall any single or partial exercise by Lender of any right hereunder preclude any other or further
            right of exercise thereof or the exercise of any other right.

            5.11 Confidentiality. The Lender agrees to keep the contents of all financial documents and
            other information delivered to Lender as part of this agreement confidential and to request its
            agents and representatives to keep such information confidential provided that nothing contained
            in this Agreement shall prohibit disclosure of any matter to the extent required by law or order of
            any court or administrative agency. The provisions of the Section shall survive Closing or any
            termination of this Agreement.

                 THIS WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL
            AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
            EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
            AGREEMENTS OF THE PARTIES.

                 THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
            PARTIES.


                                            [Signatures appear on following page]




                                                             7
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
0:4<3769"19=58:;5"20,"$.&-$//+#--''#&%1'#*/+0#*/+'(01)%&-)
DocuSign Envelope ID: 1434F747-2E83-46CB-9D58-C77F066C23DF
          Case 20-31139-hdh7 Doc 1 Filed 04/08/20               Entered 04/08/20 15:17:28   Page 115 of 175



            QCO-1+3*+7R

                                                         $%"$&"%#$'
            ____________________________________



            l(4774<+7R

            WALL 017, LLC

                                                             $%"$'"%#$'
            By:     ____________________________________
                    Tim Barton as President of Carnegie Development, LLC,
                    The Managing Member of Wall 017, LLC


            l'-+39R

            PLATINUM INVESTMENT CORPORATION

                                                              $%"$#"%#$'
            By:    ____________________________________
            Name: Michael Fu
            Title: Chief Executive Officer




                                                               8
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
2=7?6:9<"3<@8;=>8"52."1,)&0402#1)(+#(-((#-$+1#23/-*&,-*(%'
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20            Entered 04/08/20 15:17:28        Page 116 of 175



                                         UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS


            In re:                                                Chapter 7

            WALL017, LLC,                                         Case No.

                     Alleged Debtor.


              DECLARATION OF XIANGDONG ZHU !" SUPPORT OF INVOLUNTARY PETITION


                     Petitioning Creditor below, pursuant to 28 U.S.C. § 1746, hereby declares under penalty

            of perjury under the laws of the United States, as follows:

                     1.      I am a citizen of the People’s Republic of China, and I am a Petitioning Creditor

            of the above-captioned alleged debtor (the “Alleged Debtor”). I have firsthand knowledge of the

            facts as set forth herein.

                     2.      Pursuant to a certain Loan Agreement, by and between Petitioning Creditor on the

            one hand, and the Alleged Debtor on the other hand (the “Loan Agreement”), Petitioning

            Creditor loaned monies to the Alleged Debtor on the terms and conditions more fully set forth in

            the Loan Agreement. A true and correct copy of the Loan Agreement is attached hereto as

            Exhibit “A.”

                     3.      The Alleged Debtor is in default of the Loan Agreement as a result of, among

            other things, its failure to repay sums as and when due thereunder.

                     4.      More specifically, one or more interest payment(s) came due under the Loan

            Agreement and remain unpaid.

                     5.      As of the date hereof, Petitioning Creditor holds a claim against the Alleged

            Debtor for the principal amount set forth, interest and other charges as may be applicable under

            the Loan Agreement and/or under applicable law (the “Claim”).
2=7?6:9<"3<@8;=>8"52."1,)&0402#1)(+#(-((#-$+1#23/-*&,-*(%'
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28         Page 117 of 175



                     6.      The Claim of Petitioning Creditor is not contingent as to liability, nor is the Claim

            subject to a bona fide dispute as to the liability or amount thereof.

                     I certify pursuant 28 U.S.C. § 1746 under penalty of perjury under the laws of the United

            States of America that the foregoing is true and correct.



            Dated:   3/22/2020                                             _____________________________
                                                                           XIANGDONG ZHU


            218183297v1




                                                               2
2=7?6:9<"3<@8;=>8"52."1,)&0402#1)(+#(-((#-$+1#23/-*&,-*(%'
DocuSign Envelope ID: 70B63BF1-EB73-4659-9A23-AD894D9FCB57
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20              Entered 04/08/20 15:17:28        Page 118 of 175



                                           AGENCY AND LOAN AGREEMENT


                   THIS AGREEMENT is dated __December 10_, 2018, and is between _Zhu Xiangdong_
            (Passport No: _ G61051758__)( &mCo-DW`VWd(n', PLATINUM INVESTMENT CORPORATION
            &mAgentn' and WALL 017( DD; &m:addaiWdn'.


                                                         ARTICLE ONE

                                                             The Loan

            1.1     The Loan.     Co-Lender, faYWfZWd i[fZ afZWd ^W`VWde &mAdditional Co-Lendersn'( upon
            the terms and subject to the conditions hereinafter set forth and on the date of this Agreement,
            SYdWWe fa _S]W S ^aS` fa :addaiWd &fZW mDaS`n' Xad fZW bgdbaeW Se eWf XadfZ ZWrein.

                     (a)     Agency: Co-Lender, hereby appoints Agent, who will act as agent for Co-Lender
                             and the Additional Co-Lenders for the purpose of entering into the loan documents
                             for the Loan. Co-Lender acknowledges that Agent has no liability for the
                             repayment of the Loan, and that such obligation will be the responsibility of
                             Borrower.

                     (b)     Terms of Lender Commitment: Co-Lender agrees to lend $ _100,000____ of the
                             total loan amount of $8,800,000 &m;a__[f_W`fn'* ;a-Lender acknowledges that
                             a condition of the Loan being made is that the Additional Co-Lenders fund
                             sufficient amounts &m9VV[f[a`S^ DaS`en' to total the Commitment. If the Loan is
                             funded, interest and principal shall be paid by Borrower to Co-Lender as follows:

                                     Principal and interest:

                                     Principal: USD $_100,000_- One Hundred Thousand and No/100 Dollars

                                     Interest: Interest amount equal to _Ten percent (_10_%) per annum
                                     commencing on _January 1st, 2019__, or such later date that the Loan is
                                     funded to Borrower. The first yearoe interest will be due to the Lender,
                                     within ten (10) business days after _ January 1st, 2020___. The second
                                     yearoe interest, together with the total principal shall be paid to the Lender
                                     within ten (10) business days of _ January 1st, 2021___. Sums not paid by
                                     such times, shall bear interest at the rate of _Thirteen__ percent (_13_%)
                                     per annum from the dates payments were due.

                             Agent shall serve as administrator on behalf of the Co-Lender and Additional Co-
                             Lenders, in the administration of the Loan and Additional Loans. 9YW`foe XWW Xad
                             such services shall be paid by Borrower. Wherever this Agreement requires
                             payment to Co-Lender, such payments shall be made to Agent on behalf of Co-
                             Lender and the Additional Co-Lenders.

                                                                1
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
2=7?6:9<"3<@8;=>8"52."1,)&0402#1)(+#(-((#-$+1#23/-*&,-*(%'
DocuSign Envelope ID: 70B63BF1-EB73-4659-9A23-AD894D9FCB57
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20            Entered 04/08/20 15:17:28      Page 119 of 175



                     (c)     Loan Purpose:

                             (i)     The Loan shall be evidenced by this Agreement. The Loans and the
                                     Additional Loans shall be used to acquire 200 acres located in Forney,
                                     Kaufman County, State of Texas for residential lot development known as
                                     Windmill Farms &mHdabWdfkn'. The Property has a purchase price of
                                     $11,000,000 and the balance of funds will be provided by Borrower.

                             (ii)    No Commitment for Additional/Permanent Financing: BORROWER
                                     ACKNOWLEDGES AND AGREES THAT LENDER HAS NOT
                                     MADE ANY COMMITMENTS EITHER EXPRESS OR IMPLIED,
                                     TO EXTEND THE TERM OF THE LOAN PAST ITS STATED
                                     MATURITY DATE OR TO PROVIDE BORROWER WITH
                                     PERMANENT FINANCING ONCE THE INITIAL TERM OF THE
                                     LOAN HAS EXPIRED OR WITH ANY ADDITIONAL FINANCING
                                     WHICH BORROWER MAY NEED.

            1.2.    Pre-payment. Borrower may prepay the Loan in part or in full without penalty at any time
            before final maturity, by cash or check. Prepayment in full shall consist of payment of the
            remaining unpaid principal balance together with all accrued and unpaid interest to the date of
            repayment and all other amounts, costs and expenses for which Borrower is responsible under any
            other agreement with Lender pertaining to the Loan, and in no event will Borrower ever be required
            to pay any unearned interest. Any prepayments shall be applied first to charges for which
            Borrower is responsible, then to interest and then to principal. Prepayments shall be applied to
            payments next due under the Loan.


                                                         ARTICLE TWO

                                                 Representations of Borrower

                     Borrower represents, covenants, and warrants that:

            2.1   Representations. All representations and warranties made by Borrower pursuant to this
            Loan Agreement are true and correct.

            2.2      Power and Authority: Borrower is a limited liability company duly organized, validly
            existing and in good standing under the laws of the State of Texas and is duly qualified to do
            business and in good standing in all states in which the conduct of its operations or the ownership
            of its properties requires such qualification. The execution, delivery and performance by Borrower
            of this Agreement and all other Loan Papers to which it is a party have been duly authorized by all
            necessary corporate action and they have full power and authority to conduct their business and to
            carry out all of the terms and conditions hereof.

            2.3   Violation of Law; Breach of Agreements. The execution, delivery and performance by
            Borrower of the Loan Papers do not and will not:

                                                              2
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
2=7?6:9<"3<@8;=>8"52."1,)&0402#1)(+#(-((#-$+1#23/-*&,-*(%'
DocuSign Envelope ID: 70B63BF1-EB73-4659-9A23-AD894D9FCB57
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20              Entered 04/08/20 15:17:28         Page 120 of 175



                     (a)     Violate any provision of any law, rule, regulation, order, judgment, injunction, or
                             determination presently in effect having applicability to Borrower; or

                     (b)     Result in the breach of or constitute a default under the certificate of incorporation,
                             bylaws, any indenture, agreement, or instrument to which Borrower is a party or by
                             which its properties may be bound or affected.

            2.4     Enforceability. The Loan Papers constitute legal, valid, and binding obligations of
            Borrower, enforceable against Borrower, in accordance with their respective terms, except to the
            extent that such enforcement may be limited by applicable Bankruptcy, insolvency, and other
            e[_[^Sd ^Sie SXXWUf[`Y UdWV[fadeo d[YZfe YW`WdS^^k*

            2.5    Taxes. All Federal and State tax returns of Borrower have been appropriately filed and the
            taxes paid except those for which extensions have been obtained.


                                                       ARTICLE THREE

                                              Affirmative Covenants of Borrower

            3.1      Covenants

                     (a)     Borrower shall not effectuate a change in its businesses as is conducted on the date
                             of this Agreement.

                     (b)     All financial information prepared by Borrower and delivered to Lender, shall be
                             prepared in accordance with sound accounting principles, consistently applied.

                     (c)     Without limiting the terms of this Agreement or any of the other Loan Papers, to
                             the extent not prohibited by applicable law, Borrower will pay all reasonable costs
                             and expenses and reimburse Lender for any and all reasonable out-of-pocket
                             expenditures incurred or expended from time to time, in connection with expenses
                             dW^Sf[`Y fa DW`VWdoe WjWdU[e[`Y S`k aX [fe d[YZfe S`V dW_WV[We g`VWd fZW DaS` HSbWde
                             or at law, including, without limitation, all filing fees, taxes, Uniform Commercial
                             Code search fees, other fees and expenses incident to title searches, reports and
                             eWUgd[fk [`fWdWefe( WeUdai XWWe( dWSea`ST^W Sffad`Wkeo XWWe( dWSea`ST^W ^WYS^
                             expenses, court costs, fees and expenses incurred in connection with any complete
                             or partial liquidation of such property, and all fees and expenses for any
                             professional service relating to such property or any operations conducted in
                             connection with it.

            3.2     Borrower shall immediately notify Lender upon the occurrence of any condition, event or
            act that would constitute a Default or any Event of Default under this Agreement or upon the
            occurrence of any change in the condition (financial or otherwise) of Borrower that would
            _SfWd[S^^k SXXWUf :addaiWdoe ST[^[fk fa dWbSk fZW [`VWTfWV`Wee UdWSfWV ZWdWTk*


                                                               3
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
2=7?6:9<"3<@8;=>8"52."1,)&0402#1)(+#(-((#-$+1#23/-*&,-*(%'
DocuSign Envelope ID: 70B63BF1-EB73-4659-9A23-AD894D9FCB57
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28       Page 121 of 175



            3.3    Borrower will pay the Loan according to its terms and will do and perform every act and
            discharge all of the obligations provided to be performed and discharged under this Agreement
            and any and all of the instruments referred to or mentioned herein at the time or times and in the
            manner herein specified.

            3.4    Borrower will promptly cure any defects in the execution and delivery of this Agreement
            and any other instrument or instruments referred to or mentioned herein and will immediately
            execute and deliver to Lender, upon request, any instrument required to accomplish the covenants
            and agreements of Borrower.

            3.5     Borrower will, in the Event of Default, upon request, within ten (10) days from said request,
            reimburse Lender for all amounts extended, advanced or incurred by Lender to satisfy any
            obligation of Borrower under this Agreement, or to protect the properties, assets or business of
            Borrower or to enforce the rights of Lender under this Agreement or any other instrument referred
            to or mentioned herein or executed or to be executed in connection herewith, which amounts will
            [`U^gVW S^^ Uagdf Uaefe( dWSea`ST^W Sffad`Wkoe XWWe( dWSea`ST^W XWWe aX SgV[fade S`V SUUag`fS`fe( S`V
            investigation expenses reasonably incurred by Lender in connection with any such matters,
            together with interest at the contract rate on each such amount from the date that the same is due
            and payable to Lender until the date it is repaid to Lender.

            3.6     Borrower will maintain its legal existence, remain in good standing in each jurisdiction in
            which it is required to be qualified, maintain all franchises and licenses necessary in its business,
            and comply with all valid and applicable statutes, rules and regulations, and it will maintain or
            cause to be maintained its properties and equipment in good and workable condition at all times.


                                                       ARTICLE FOUR
                                                    Default and Acceleration

            4.1     Events of Default.     An event of default shall exist if any one or more of the following
            WhW`fe &ZWdW[`SXfWd Ua^^WUf[hW^k dWXWddWV fa Se m=hW`fe aX <WXSg^fn' eZS^^ aUUgd S`V TW Ua`f[`g[`Y6

                     (a)     Failure to pay any principal or interest on any Indebtedness to Lender when due or
                             declared due and such failure shall continue for fifteen (15) days following written
                             notice of such failure is given by Lender to Borrower.

                     (b)     Default in the observance or performance of any of the covenants, terms or
                             agreements of this Agreement or any other document or instrument executed by
                             Borrower, and such failure shall continue for thirty (30) days following written
                             notice of such failure is given by Lender to Borrower.

            4.2     Optional Acceleration* Lba` fZW aUUgddW`UW aX S`k =hW`f aX <WXSg^f( Sf DW`VWdoe abf[a`(
            all or any part of this Indebtedness owing to Lender shall forthwith become due and payable,
            without prior presentment, demand, notice of default, notice of acceleration, or notice of any kind,
            all of which are hereby waived.


                                                               4
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
2=7?6:9<"3<@8;=>8"52."1,)&0402#1)(+#(-((#-$+1#23/-*&,-*(%'
DocuSign Envelope ID: 70B63BF1-EB73-4659-9A23-AD894D9FCB57
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20                 Entered 04/08/20 15:17:28     Page 122 of 175



            4.3     Automatic Acceleration. All Indebtedness owing to Lender shall automatically and
            immediately become due and payable in full, without notice or demand, upon the appointment of
            a receiver or a liquidator for benefit of creditors, whether voluntary or involuntary, for Borrower,
            or surety or for any of their property or upon the commencement of any proceeding under any
            Bankruptcy or insolvency law by or against Borrower or surety for Borrower.

            4.4      Right of Set Off. Upon the occurrence and during the continuance of any Event of Default,
            the Lender is hereby authorized at any time and from time to time, without notice to the Borrower
            to set off and apply any and all deposits of Borrower at any time held and other indebtedness at
            any time owing by the Lender to or for the credit or the account of the Borrower against any and
            all of the obligations of the Borrower now or hereafter existing under this Agreement, irrespective
            of whether or not the Lender shall have made any demand under this Agreement and although such
            obligations may be unmatured. The Lender agrees promptly to notify the Borrower after any such
            set off and application, provided that the failure to give such notice shall not affect the validity of
            such set off and application or otherwise result in liability to the secured party. The rights of the
            Lender under this paragraph are in addition to other rights and remedies (including without
            limitation other rights of set off) which the Lender may have.

            4.5     Progress Reporting. Borrower shall agree to provide quarterly progress reports to Lender
            outlining the ongoing status of the development, which shall include: the platting, design,
            engineering, and construction VdSi[`Ye( S^^ aX iZ[UZ eZS^^ Ua`ef[fgfW mSUf[h[fkn fa fZW ^S`V bd[ad fa
            actual physical development of the land.


                                                         ARTICLE FIVE

                                                             Miscellaneous

            5.1     Definitions. Indebtedness as used in this Loan Agreement means all present and future
            debt, obligations and liabilities of Borrower to Lender presently existing or which may in any
            manner or means hereafter be incurred or evidenced, including but not limited to notes, advances,
            overdrafts, bookkeeping entries, renewals, extensions, endorsements, and guaranties, plus costs
            and expenses to obtain, preserve and enforce this Loan Agreement and all agreements and
            instruments, and to collect the Indebtedness and to secure, maintain, preserve, and dispose of
            collateral, together with all interest and reaea`ST^W Sffad`Wkeo XWWe*

            5.2     Construing Loan Papers. This Loan Agreement, and all other loan documents, papers and
            [`efdg_W`fe &mDaS` HSbWden' Ua^^WUf[hW^k Ua`ef[fgfW fZW Wh[VW`UW aX A`VWTfWV`Wee ai[`Y fa DW`VWd
            and the rights and obligations of the parties hereto, and are to be construed as supplemental to each
            other.

            5.3    Renewals and Extensions. This Loan Agreement shall also apply to any and all renewals
            and extensions, loans and advancements to Borrower.

            5.4    Texas Law. This Loan Agreement, and the other Loan Papers shall be construed under the
            laws of the State of Texas.

                                                                  5
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
2=7?6:9<"3<@8;=>8"52."1,)&0402#1)(+#(-((#-$+1#23/-*&,-*(%'
DocuSign Envelope ID: 70B63BF1-EB73-4659-9A23-AD894D9FCB57
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20              Entered 04/08/20 15:17:28        Page 123 of 175



            5.5     Maximum Rate of Interest. The terms of this Loan Agreement have been made on the
            assumption that all payments will be made as scheduled. In the event any interest paid to Lender
            is in excess of the maximum non-usurious rate permitted by the usury laws of Texas and the United
            States as construed by courts having jurisdiction thereof, whether by reason of prepayment,
            acceleration or otherwise, such interest shall be considered for all purposes as payment on principal
            and so credited to the Loan. The right to demand any such excess interest shall be and is hereby
            waived and any payment of any amount in excess of the legal rate shall be considered a mistake
            with the excess being applied to the principal of the Loan, and if all Indebtedness is paid, the excess
            shall be refunded to Maker.

            5.6    Collateral. -,,% aX fZW _W_TWdeZ[b [`fWdWefe [` :addaiWd &m;a^^SfWdS^n' eZS^^ TW b^WVYWV
            fa eWUgdW fZW DaS` S`V fZW 9VV[f[a`S^ DaS`e bgdegS`f fa S H^WVYW 9YdWW_W`f &mH^WVYW
            9YdWW_W`fn' fZSf i[^^ TW Y[hW` fa 9gent on behalf of the Lender and Co-Lenders. Each of the
            Lender and Co-Lenders shall share pro rata in the Collateral pursuant to the Pledge Agreement.


            5.7     Notice. Unless otherwise provided herein, all notices, requests, consents and demands
            shall be in writing and shall be mailed, postage prepaid, addressed as follows:

                     TO AGENT:                        Platinum Investment Corporation
                                                      Attn: Michael Fu
                                                      B4-1015 West Lake International
                                                      Hangzhou
                                                      Michael@yding.cn
                                                      281-318-8611

                     TO BORROWER:                     Wall 017, LLC
                                                      c/o Tim Barton
                                                      1755 Wittington Place, Suite 340
                                                      Dallas, TX 75234
                                                      tbarton@jmjdevelopment.net
                                                      972-385-9934 (office)

                     TO CO-LENDER:                    Zhu Xiangdong
                                                      2-8-1705, Lvdi Haiwaitan Garden, Yunfei Road, Jiangbei
                                                      District, Ningbo, Zhejiang, China
                                                      474502048@qq.com
                                                      (86) 13306709096

            5.8     Place of Payment. All sums payable hereunder to Lender shall be payable at the offices of
            Lender at the address indicated above or such other place as the owner shall hereafter designate by
            written notice to Borrower.

            5.9     Representations Survive. All covenants, agreements, representations and warranties made
            herein shall survive the execution and delivery of this Agreement in the making of the Loan. All


                                                                6
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
2=7?6:9<"3<@8;=>8"52."1,)&0402#1)(+#(-((#-$+1#23/-*&,-*(%'
DocuSign Envelope ID: 70B63BF1-EB73-4659-9A23-AD894D9FCB57
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28      Page 124 of 175



            statements contained in any certificate or other instrument delivered by Borrower, hereunder shall
            be deemed to constitute representation and warranties made by Borrower.

            5.10 No Waiver. No waiver or consent by Lender with respect to any act or omission of
            Borrower on one occasion shall constitute a waiver or consent with respect to any other act or
            omission by Borrower on the same or any other occasion, and no failure on the part of Lender to
            exercise and no delay in exercising any right hereunder shall operate as a waiver thereof, nor shall
            any single or partial exercise by Lender of any right hereunder preclude any other or further right
            of exercise thereof or the exercise of any other right.

            5.11 Confidentiality. The Lender agrees to keep the contents of all financial documents and
            other information delivered to Lender as part of this agreement confidential and to request its
            agents and representatives to keep such information confidential provided that nothing contained
            in this Agreement shall prohibit disclosure of any matter to the extent required by law or order of
            any court or administrative agency. The provisions of the Section shall survive Closing or any
            termination of this Agreement.

                 THIS WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL
            AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
            EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
            AGREEMENTS OF THE PARTIES.

                 THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
            PARTIES.


                                             [Signatures appear on following page]




                                                              7
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
2=7?6:9<"3<@8;=>8"52."1,)&0402#1)(+#(-((#-$+1#23/-*&,-*(%'
DocuSign Envelope ID: 70B63BF1-EB73-4659-9A23-AD894D9FCB57
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20           Entered 04/08/20 15:17:28   Page 125 of 175



            QCO-1+3*+7R


            ____________________________________
            Zhu Xiangdong


            m(4774<+7R

            WALL 017, LLC


            By:      ____________________________________
                     Tim Barton as President of Carnegie Development, LLC,
                     The Managing Member of Wall 017, LLC


            m'-+39R

            PLATINUM INVESTMENT CORPORATION


            By:    ____________________________________
            Name: Michael Fu
            Title: Chief Executive Officer




                                                             8
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
0;5=487:"1:>69;<6"30-")1'%*01)#2&&$#('&)#.++&#110$%&%/,*12
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20            Entered 04/08/20 15:17:28        Page 126 of 175



                                         UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS


            In re:                                                Chapter 7

            WALL017, LLC,                                         Case No.

                     Alleged Debtor.


                     DECLARATION OF WAI YING !" SUPPORT OF INVOLUNTARY PETITION


                     Petitioning Creditor below, pursuant to 28 U.S.C. § 1746, hereby declares under penalty

            of perjury under the laws of the United States, as follows:

                     1.      I am a citizen of the People’s Republic of China, and I am a Petitioning Creditor

            of the above-captioned alleged debtor (the “Alleged Debtor”). I have firsthand knowledge of the

            facts as set forth herein.

                     2.      Pursuant to a certain Loan Agreement, by and between Petitioning Creditor on the

            one hand, and the Alleged Debtor on the other hand (the “Loan Agreement”), Petitioning

            Creditor loaned monies to the Alleged Debtor on the terms and conditions more fully set forth in

            the Loan Agreement. A true and correct copy of the Loan Agreement is attached hereto as

            Exhibit “A.”

                     3.      The Alleged Debtor is in default of the Loan Agreement as a result of, among

            other things, its failure to repay sums as and when due thereunder.

                     4.      More specifically, one or more interest payment(s) came due under the Loan

            Agreement and remain unpaid.

                     5.      As of the date hereof, Petitioning Creditor holds a claim against the Alleged

            Debtor for the principal amount set forth, interest and other charges as may be applicable under

            the Loan Agreement and/or under applicable law (the “Claim”).
0;5=487:"1:>69;<6"30-")1'%*01)#2&&$#('&)#.++&#110$%&%/,*12
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28         Page 127 of 175



                     6.      The Claim of Petitioning Creditor is not contingent as to liability, nor is the Claim

            subject to a bona fide dispute as to the liability or amount thereof.

                     I certify pursuant 28 U.S.C. § 1746 under penalty of perjury under the laws of the United

            States of America that the foregoing is true and correct.



            Dated:   3/23/2020                                             _____________________________
                                                                           WAI YING


            218183308v1




                                                               2
0;5=487:"1:>69;<6"30-")1'%*01)#2&&$#('&)#.++&#110$%&%/,*12
DocuSign Envelope ID: 74813A4B-486D-41B0-AAD9-3C4B0862B041
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20              Entered 04/08/20 15:17:28         Page 128 of 175



                                            AGENCY AND LOAN AGREEMENT


                   THIS AGREEMENT is dated __December 13_, 2018, and is between _Ying Wai_
            (Passport No: _ K01895975__)( &lCo-DV_UVc(m', PLATINUM INVESTMENT CORPORATION
            &lAgentm' and WALL 017( DD; &l:`cc`hVcm'.


                                                         ARTICLE ONE

                                                             The Loan

            1.1     The Loan.     Co-Lender, e`XVeYVc hZeY `eYVc ]V_UVcd &lAdditional Co-Lendersm'( upon
            the terms and subject to the conditions hereinafter set forth and on the date of this Agreement,
            RXcVVd e` ^R\V R ]`R_ e` :`cc`hVc &eYV lD`R_m' W`c eYV afca`dV Rd dVe W`ceh herein.

                     (a)     Agency: Co-Lender, hereby appoints Agent, who will act as agent for Co-Lender
                             and the Additional Co-Lenders for the purpose of entering into the loan documents
                             for the Loan. Co-Lender acknowledges that Agent has no liability for the
                             repayment of the Loan, and that such obligation will be the responsibility of
                             Borrower.

                     (b)     Terms of Lender Commitment: Co-Lender agrees to lend $ _100,000____ of the
                             total loan amount of $8,800,000 &l;`^^Ze^V_em'* ;`-Lender acknowledges that
                             a condition of the Loan being made is that the Additional Co-Lenders fund
                             sufficient amounts &l9UUZeZ`_R] D`R_dm' to total the Commitment. If the Loan is
                             funded, interest and principal shall be paid by Borrower to Co-Lender as follows:

                                      Principal and interest:

                                      Principal: USD $_100,000_- One Hundred Thousand and No/100 Dollars

                                      Interest: Interest amount equal to _Nine percent (_9_%) per annum
                                      commencing on _January 1st, 2019__, or such later date that the Loan is
                                      funded to Borrower. The first yearnd interest will be due to the Lender,
                                      within ten (10) business days after _ January 1st, 2020___. The second
                                      yearnd interest, together with the total principal shall be paid to the Lender
                                      within ten (10) business days of _ January 1st, 2021___. Sums not paid by
                                      such times, shall bear interest at the rate of _Thirteen__ percent (_13_%)
                                      per annum from the dates payments were due.

                             Agent shall serve as administrator on behalf of the Co-Lender and Additional Co-
                             Lenders, in the administration of the Loan and Additional Loans. 9XV_end WVV W`c
                             such services shall be paid by Borrower. Wherever this Agreement requires
                             payment to Co-Lender, such payments shall be made to Agent on behalf of Co-
                             Lender and the Additional Co-Lenders.

                                                                1
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
0;5=487:"1:>69;<6"30-")1'%*01)#2&&$#('&)#.++&#110$%&%/,*12
DocuSign Envelope ID: 74813A4B-486D-41B0-AAD9-3C4B0862B041
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28     Page 129 of 175



                     (c)     Loan Purpose:

                             (i)      The Loan shall be evidenced by this Agreement. The Loans and the
                                      Additional Loans shall be used to acquire 200 acres located in Forney,
                                      Kaufman County, State of Texas for residential lot development known as
                                      Windmill Farms &lHc`aVcejm'. The Property has a purchase price of
                                      $11,000,000 and the balance of funds will be provided by Borrower.

                             (ii)     No Commitment for Additional/Permanent Financing: BORROWER
                                      ACKNOWLEDGES AND AGREES THAT LENDER HAS NOT
                                      MADE ANY COMMITMENTS EITHER EXPRESS OR IMPLIED,
                                      TO EXTEND THE TERM OF THE LOAN PAST ITS STATED
                                      MATURITY DATE OR TO PROVIDE BORROWER WITH
                                      PERMANENT FINANCING ONCE THE INITIAL TERM OF THE
                                      LOAN HAS EXPIRED OR WITH ANY ADDITIONAL FINANCING
                                      WHICH BORROWER MAY NEED.

            1.2.    Pre-payment. Borrower may prepay the Loan in part or in full without penalty at any time
            before final maturity, by cash or check. Prepayment in full shall consist of payment of the
            remaining unpaid principal balance together with all accrued and unpaid interest to the date of
            repayment and all other amounts, costs and expenses for which Borrower is responsible under any
            other agreement with Lender pertaining to the Loan, and in no event will Borrower ever be required
            to pay any unearned interest. Any prepayments shall be applied first to charges for which
            Borrower is responsible, then to interest and then to principal. Prepayments shall be applied to
            payments next due under the Loan.


                                                         ARTICLE TWO

                                                  Representations of Borrower

                     Borrower represents, covenants, and warrants that:

            2.1   Representations. All representations and warranties made by Borrower pursuant to this
            Loan Agreement are true and correct.

            2.2      Power and Authority: Borrower is a limited liability company duly organized, validly
            existing and in good standing under the laws of the State of Texas and is duly qualified to do
            business and in good standing in all states in which the conduct of its operations or the ownership
            of its properties requires such qualification. The execution, delivery and performance by Borrower
            of this Agreement and all other Loan Papers to which it is a party have been duly authorized by all
            necessary corporate action and they have full power and authority to conduct their business and to
            carry out all of the terms and conditions hereof.

            2.3   Violation of Law; Breach of Agreements. The execution, delivery and performance by
            Borrower of the Loan Papers do not and will not:

                                                              2
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
0;5=487:"1:>69;<6"30-")1'%*01)#2&&$#('&)#.++&#110$%&%/,*12
DocuSign Envelope ID: 74813A4B-486D-41B0-AAD9-3C4B0862B041
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20              Entered 04/08/20 15:17:28         Page 130 of 175



                     (a)     Violate any provision of any law, rule, regulation, order, judgment, injunction, or
                             determination presently in effect having applicability to Borrower; or

                     (b)     Result in the breach of or constitute a default under the certificate of incorporation,
                             bylaws, any indenture, agreement, or instrument to which Borrower is a party or by
                             which its properties may be bound or affected.

            2.4     Enforceability. The Loan Papers constitute legal, valid, and binding obligations of
            Borrower, enforceable against Borrower, in accordance with their respective terms, except to the
            extent that such enforcement may be limited by applicable Bankruptcy, insolvency, and other
            dZ^Z]Rc ]Rhd RWWVTeZ_X TcVUZe`cdn cZXYed XV_VcR]]j*

            2.5    Taxes. All Federal and State tax returns of Borrower have been appropriately filed and the
            taxes paid except those for which extensions have been obtained.


                                                       ARTICLE THREE

                                              Affirmative Covenants of Borrower

            3.1      Covenants

                     (a)     Borrower shall not effectuate a change in its businesses as is conducted on the date
                             of this Agreement.

                     (b)     All financial information prepared by Borrower and delivered to Lender, shall be
                             prepared in accordance with sound accounting principles, consistently applied.

                     (c)     Without limiting the terms of this Agreement or any of the other Loan Papers, to
                             the extent not prohibited by applicable law, Borrower will pay all reasonable costs
                             and expenses and reimburse Lender for any and all reasonable out-of-pocket
                             expenditures incurred or expended from time to time, in connection with expenses
                             cV]ReZ_X e` DV_UVcnd ViVcTZdZ_X R_j `W Zed cZXYed R_U cV^VUZVd f_UVc eYV D`R_ HRaVcd
                             or at law, including, without limitation, all filing fees, taxes, Uniform Commercial
                             Code search fees, other fees and expenses incident to title searches, reports and
                             dVTfcZej Z_eVcVded( VdTc`h WVVd( cVRd`_RS]V Ree`c_Vjdn WVVd( cVRd`_RS]V ]VXR]
                             expenses, court costs, fees and expenses incurred in connection with any complete
                             or partial liquidation of such property, and all fees and expenses for any
                             professional service relating to such property or any operations conducted in
                             connection with it.

            3.2     Borrower shall immediately notify Lender upon the occurrence of any condition, event or
            act that would constitute a Default or any Event of Default under this Agreement or upon the
            occurrence of any change in the condition (financial or otherwise) of Borrower that would
            ^ReVcZR]]j RWWVTe :`cc`hVcnd RSZ]Zej e` cVaRj eYV Z_UVSeVU_Vdd TcVReVU YVcVSj*


                                                               3
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
0;5=487:"1:>69;<6"30-")1'%*01)#2&&$#('&)#.++&#110$%&%/,*12
DocuSign Envelope ID: 74813A4B-486D-41B0-AAD9-3C4B0862B041
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28       Page 131 of 175



            3.3    Borrower will pay the Loan according to its terms and will do and perform every act and
            discharge all of the obligations provided to be performed and discharged under this Agreement
            and any and all of the instruments referred to or mentioned herein at the time or times and in the
            manner herein specified.

            3.4    Borrower will promptly cure any defects in the execution and delivery of this Agreement
            and any other instrument or instruments referred to or mentioned herein and will immediately
            execute and deliver to Lender, upon request, any instrument required to accomplish the covenants
            and agreements of Borrower.

            3.5     Borrower will, in the Event of Default, upon request, within ten (10) days from said request,
            reimburse Lender for all amounts extended, advanced or incurred by Lender to satisfy any
            obligation of Borrower under this Agreement, or to protect the properties, assets or business of
            Borrower or to enforce the rights of Lender under this Agreement or any other instrument referred
            to or mentioned herein or executed or to be executed in connection herewith, which amounts will
            Z_T]fUV R]] T`fce T`ded( cVRd`_RS]V Ree`c_Vjnd WVVd( cVRd`_RS]V WVVd `W RfUZe`cd R_U RTT`f_eR_ed( R_U
            investigation expenses reasonably incurred by Lender in connection with any such matters,
            together with interest at the contract rate on each such amount from the date that the same is due
            and payable to Lender until the date it is repaid to Lender.

            3.6     Borrower will maintain its legal existence, remain in good standing in each jurisdiction in
            which it is required to be qualified, maintain all franchises and licenses necessary in its business,
            and comply with all valid and applicable statutes, rules and regulations, and it will maintain or
            cause to be maintained its properties and equipment in good and workable condition at all times.


                                                       ARTICLE FOUR
                                                    Default and Acceleration

            4.1     Events of Default.     An event of default shall exist if any one or more of the following
            VgV_ed &YVcVZ_RWeVc T`]]VTeZgV]j cVWVccVU e` Rd l=gV_ed `W <VWRf]em' dYR]] `TTfc R_U SV T`_eZ_fZ_X6

                     (a)     Failure to pay any principal or interest on any Indebtedness to Lender when due or
                             declared due and such failure shall continue for fifteen (15) days following written
                             notice of such failure is given by Lender to Borrower.

                     (b)     Default in the observance or performance of any of the covenants, terms or
                             agreements of this Agreement or any other document or instrument executed by
                             Borrower, and such failure shall continue for thirty (30) days following written
                             notice of such failure is given by Lender to Borrower.

            4.2     Optional Acceleration* La`_ eYV `TTfccV_TV `W R_j =gV_e `W <VWRf]e( Re DV_UVcnd `aeZ`_(
            all or any part of this Indebtedness owing to Lender shall forthwith become due and payable,
            without prior presentment, demand, notice of default, notice of acceleration, or notice of any kind,
            all of which are hereby waived.


                                                               4
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
0;5=487:"1:>69;<6"30-")1'%*01)#2&&$#('&)#.++&#110$%&%/,*12
DocuSign Envelope ID: 74813A4B-486D-41B0-AAD9-3C4B0862B041
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20                 Entered 04/08/20 15:17:28     Page 132 of 175



            4.3     Automatic Acceleration. All Indebtedness owing to Lender shall automatically and
            immediately become due and payable in full, without notice or demand, upon the appointment of
            a receiver or a liquidator for benefit of creditors, whether voluntary or involuntary, for Borrower,
            or surety or for any of their property or upon the commencement of any proceeding under any
            Bankruptcy or insolvency law by or against Borrower or surety for Borrower.

            4.4      Right of Set Off. Upon the occurrence and during the continuance of any Event of Default,
            the Lender is hereby authorized at any time and from time to time, without notice to the Borrower
            to set off and apply any and all deposits of Borrower at any time held and other indebtedness at
            any time owing by the Lender to or for the credit or the account of the Borrower against any and
            all of the obligations of the Borrower now or hereafter existing under this Agreement, irrespective
            of whether or not the Lender shall have made any demand under this Agreement and although such
            obligations may be unmatured. The Lender agrees promptly to notify the Borrower after any such
            set off and application, provided that the failure to give such notice shall not affect the validity of
            such set off and application or otherwise result in liability to the secured party. The rights of the
            Lender under this paragraph are in addition to other rights and remedies (including without
            limitation other rights of set off) which the Lender may have.

            4.5     Progress Reporting. Borrower shall agree to provide quarterly progress reports to Lender
            outlining the ongoing status of the development, which shall include: the platting, design,
            engineering, and construction UcRhZ_Xd( R]] `W hYZTY dYR]] T`_deZefeV lRTeZgZejm e` eYV ]R_U acZ`c e`
            actual physical development of the land.


                                                         ARTICLE FIVE

                                                             Miscellaneous

            5.1     Definitions. Indebtedness as used in this Loan Agreement means all present and future
            debt, obligations and liabilities of Borrower to Lender presently existing or which may in any
            manner or means hereafter be incurred or evidenced, including but not limited to notes, advances,
            overdrafts, bookkeeping entries, renewals, extensions, endorsements, and guaranties, plus costs
            and expenses to obtain, preserve and enforce this Loan Agreement and all agreements and
            instruments, and to collect the Indebtedness and to secure, maintain, preserve, and dispose of
            collateral, together with all interest and read`_RS]V Ree`c_Vjdn WVVd*

            5.2     Construing Loan Papers. This Loan Agreement, and all other loan documents, papers and
            Z_decf^V_ed &lD`R_ HRaVcdm' T`]]VTeZgV]j T`_deZefeV eYV VgZUV_TV `W A_UVSeVU_Vdd `hZ_X e` DV_UVc
            and the rights and obligations of the parties hereto, and are to be construed as supplemental to each
            other.

            5.3    Renewals and Extensions. This Loan Agreement shall also apply to any and all renewals
            and extensions, loans and advancements to Borrower.

            5.4    Texas Law. This Loan Agreement, and the other Loan Papers shall be construed under the
            laws of the State of Texas.

                                                                  5
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
0;5=487:"1:>69;<6"30-")1'%*01)#2&&$#('&)#.++&#110$%&%/,*12
DocuSign Envelope ID: 74813A4B-486D-41B0-AAD9-3C4B0862B041
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20              Entered 04/08/20 15:17:28        Page 133 of 175



            5.5     Maximum Rate of Interest. The terms of this Loan Agreement have been made on the
            assumption that all payments will be made as scheduled. In the event any interest paid to Lender
            is in excess of the maximum non-usurious rate permitted by the usury laws of Texas and the United
            States as construed by courts having jurisdiction thereof, whether by reason of prepayment,
            acceleration or otherwise, such interest shall be considered for all purposes as payment on principal
            and so credited to the Loan. The right to demand any such excess interest shall be and is hereby
            waived and any payment of any amount in excess of the legal rate shall be considered a mistake
            with the excess being applied to the principal of the Loan, and if all Indebtedness is paid, the excess
            shall be refunded to Maker.

            5.6    Collateral. -,,% `W eYV ^V^SVcdYZa Z_eVcVded Z_ :`cc`hVc &l;`]]ReVcR]m' dYR]] SV a]VUXVU
            e` dVTfcV eYV D`R_ R_U eYV 9UUZeZ`_R] D`R_d afcdfR_e e` R H]VUXV 9XcVV^V_e &lH]VUXV
            9XcVV^V_em' eYRe hZ]] SV XZgV_ e` 9gent on behalf of the Lender and Co-Lenders. Each of the
            Lender and Co-Lenders shall share pro rata in the Collateral pursuant to the Pledge Agreement.


            5.7     Notice. Unless otherwise provided herein, all notices, requests, consents and demands
            shall be in writing and shall be mailed, postage prepaid, addressed as follows:

                     TO AGENT:                        Platinum Investment Corporation
                                                      Attn: Michael Fu
                                                      B4-1015 West Lake International
                                                      Hangzhou
                                                      Michael@yding.cn
                                                      281-318-8611

                     TO BORROWER:                     Wall 017, LLC
                                                      c/o Tim Barton
                                                      1755 Wittington Place, Suite 340
                                                      Dallas, TX 75234
                                                      tbarton@jmjdevelopment.net
                                                      972-385-9934 (office)

                     TO CO-LENDER:                    Ying Wai
                                                      13-3-502, Yuefu Jiangnan, No.Yi-1, Yongding Road,
                                                      Haidian District, Beijing, China
                                                      13911331588@139.com
                                                      (86) 13522869919

            5.8     Place of Payment. All sums payable hereunder to Lender shall be payable at the offices of
            Lender at the address indicated above or such other place as the owner shall hereafter designate by
            written notice to Borrower.

            5.9     Representations Survive. All covenants, agreements, representations and warranties made
            herein shall survive the execution and delivery of this Agreement in the making of the Loan. All


                                                                6
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
0;5=487:"1:>69;<6"30-")1'%*01)#2&&$#('&)#.++&#110$%&%/,*12
DocuSign Envelope ID: 74813A4B-486D-41B0-AAD9-3C4B0862B041
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28      Page 134 of 175



            statements contained in any certificate or other instrument delivered by Borrower, hereunder shall
            be deemed to constitute representation and warranties made by Borrower.

            5.10 No Waiver. No waiver or consent by Lender with respect to any act or omission of
            Borrower on one occasion shall constitute a waiver or consent with respect to any other act or
            omission by Borrower on the same or any other occasion, and no failure on the part of Lender to
            exercise and no delay in exercising any right hereunder shall operate as a waiver thereof, nor shall
            any single or partial exercise by Lender of any right hereunder preclude any other or further right
            of exercise thereof or the exercise of any other right.

            5.11 Confidentiality. The Lender agrees to keep the contents of all financial documents and
            other information delivered to Lender as part of this agreement confidential and to request its
            agents and representatives to keep such information confidential provided that nothing contained
            in this Agreement shall prohibit disclosure of any matter to the extent required by law or order of
            any court or administrative agency. The provisions of the Section shall survive Closing or any
            termination of this Agreement.

                 THIS WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL
            AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
            EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
            AGREEMENTS OF THE PARTIES.

                 THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
            PARTIES.


                                             [Signatures appear on following page]




                                                              7
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
0;5=487:"1:>69;<6"30-")1'%*01)#2&&$#('&)#.++&#110$%&%/,*12
DocuSign Envelope ID: 74813A4B-486D-41B0-AAD9-3C4B0862B041
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20           Entered 04/08/20 15:17:28   Page 135 of 175



            QCO-1+3*+7R


            ____________________________________
            Ying Wai


            l(4774<+7R

            WALL 017, LLC


            By:      ____________________________________
                     Tim Barton as President of Carnegie Development, LLC,
                     The Managing Member of Wall 017, LLC


            l'-+39R

            PLATINUM INVESTMENT CORPORATION


            By:    ____________________________________
            Name: Michael Fu
            Title: Chief Executive Officer




                                                             8
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
DocuSign Envelope ID: EBF25AAB-B0C3-4EC4-B7FA-FAAB1FDF5F6A
          Case 20-31139-hdh7 Doc 1 Filed 04/08/20            Entered 04/08/20 15:17:28        Page 136 of 175



                                         UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS


            In re:                                               Chapter 7

            WALL017, LLC,                                        Case No.

                     Alleged Debtor.


                  DECLARATION OF YUAN YUAN IN SUPPORT OF INVOLUNTARY PETITION


                     Petitioning Creditor below, pursuant to 28 U.S.C. § 1746, hereby declares under penalty

            of perjury under the laws of the United States, as follows:

                     1.     I am a citizen of the People’s Republic of China, and I am a Petitioning Creditor

            of the above-captioned alleged debtor (the “Alleged Debtor”). I have firsthand knowledge of the

            facts as set forth herein.

                     2.     Pursuant to a certain Loan Agreement, by and between Petitioning Creditor on the

            one hand, and the Alleged Debtor on the other hand (the “Loan Agreement”), Petitioning

            Creditor loaned monies to the Alleged Debtor on the terms and conditions more fully set forth in

            the Loan Agreement. A true and correct copy of the Loan Agreement is attached hereto as

            Exhibit “A.”

                     3.     The Alleged Debtor is in default of the Loan Agreement as a result of, among

            other things, its failure to repay sums as and when due thereunder.

                     4.     More specifically, one or more interest payment(s) came due under the Loan

            Agreement and remain unpaid.

                     5.     As of the date hereof, Petitioning Creditor holds a claim against the Alleged

            Debtor for the principal amount set forth, interest and other charges as may be applicable under

            the Loan Agreement and/or under applicable law (the “Claim”).
DocuSign Envelope ID: EBF25AAB-B0C3-4EC4-B7FA-FAAB1FDF5F6A
          Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28         Page 137 of 175



                    6.      The Claim of Petitioning Creditor is not contingent as to liability, nor is the Claim

            subject to a bona fide dispute as to the liability or amount thereof.

                    I certify pursuant 28 U.S.C. § 1746 under penalty of perjury under the laws of the United

            States of America that the foregoing is true and correct.



            Dated: 3/26/2020                                              _____________________________
                                                                          YUAN YUAN


            218183314v1




                                                              2
DocuSign Envelope
DocuSign Envelope ID:
                  ID: EBF25AAB-B0C3-4EC4-B7FA-FAAB1FDF5F6A
                      8F65D26C-3FF3-4D3A-8646-594543F1E728
          Case 20-31139-hdh7 Doc 1 Filed 04/08/20               Entered 04/08/20 15:17:28       Page 138 of 175



                                          AGENCY AND LOAN AGREEMENT


                   THIS AGREEMENT is dated __December
                                                 December 5__,
                                                            5 , 2018, and is between __Yuan Yuan___
                                                                                       Yuan Yuan
            (Passport No: _ G49795107_),  (“Co-Lender,”), PLATINUM INVESTMENT CORPORATION
                            G49795107__), ("Co-Lender,"),
            (“Agent”) and WALL 017, LLC
            ("Agent")                     (“Borrower”).
                                     LLC ("Borrower").


                                                        ARTICLE ONE

                                                             The Loan

            1.1     The Loan.                  together with
                                   Co-Lender, together  with other
                                                             other lenders  (“Additional Co-Lenders"),
                                                                    lenders ("Additional   Co-Lenders”), upon
            the terms and subject to the conditions hereinafter set forth and on the date of this Agreement,
            agrees to
            agrees to make
                      make aa loan to Borrower
                              loan to Borrower (the
                                               (the "Loan")
                                                    “Loan”) for
                                                            for the
                                                                the purpose
                                                                    purpose as
                                                                             as set
                                                                                set forth herein.
                                                                                    forth herein.

                    (a)     Agency: Co-Lender, hereby appoints Agent, who will act as agent for Co-Lender
                            and the Additional Co-Lenders for the purpose of entering into the loan
                            documents for the Loan. Co-Lender acknowledges that Agent has no liability for
                            the repayment of the Loan, and that such obligation will be the responsibility of
                            Borrower.

                    (b)
                    (b)     Terms of Lender Commitment: Co-Lender agrees to lend $ _100,000____
                                                                                           100,000       of the
                                                              (“Commitment”). Co-Lender
                            total loan amount of $8,800,000 ("Commitment").       Co-Lender acknowledges that
                            a condition of the Loan being made is that the Additional Co-Lenders fund
                                                (“Additional Loans”)
                            sufficient amounts ("Additional   Loans") to total the Commitment. If the Loan is
                            funded, interest and principal shall be paid by Borrower to Co-Lender as follows:

                                    Principal and interest:

                                    Principal: USD $_100,000_-
                                                   $ 100,000 - _One
                                                                One Hundred Thousand                and No/100
                                    Dollars

                                    Interest: Interest amount equal to _Ten percent ((_10_%)   10 %) per annum
                                    commencing on _January           2019__,, or such later date that the Loan is
                                                        January 1st, 2019
                                    funded to Borrower. The first year's
                                                                      year’s interest will be due to the Lender,
                                    within ten (10) business days after _ January 1st, 20202020___.. The second
                                    year’s interest, together with the total principal shall be paid to the Lender
                                    year's
                                    within ten (10) business days of _ January 1st, 2021___.. Sums not paid by
                                    such times, shall bear interest at the rate of _Twelve__
                                                                                      Twelve percent ((_12_%)
                                                                                                            12 %)
                                    per annum from the dates payments were due.

                            Agent shall serve as administrator on behalf of the Co-Lender and Additional Co-
                                                                                              Agent’s fee
                            Lenders, in the administration of the Loan and Additional Loans. Agent's  fee for
                                                                                                          for
                            such services shall be paid by Borrower. Wherever this Agreement requires
                            payment to Co-Lender, such payments shall be made to Agent on behalf of Co-
                            Lender and the Additional Co-Lenders.
                                                                1
            AGENCY AND LOAN AGREEMENT Wall017
                                      Wa11017
            4052018_017
DocuSign Envelope
DocuSign Envelope ID:
                  ID: EBF25AAB-B0C3-4EC4-B7FA-FAAB1FDF5F6A
                      8F65D26C-3FF3-4D3A-8646-594543F1E728
          Case 20-31139-hdh7 Doc 1 Filed 04/08/20            Entered 04/08/20 15:17:28     Page 139 of 175




                    (c)     Loan Purpose:

                            (i)
                            (i)     The Loan shall be evidenced by this Agreement. The Loans and the
                                    Additional Loans shall be used to acquire 200 acres located in Forney,
                                    Kaufman County, State of Texas for residential lot development known as
                                                     (“Property”). The Property has a purchase price of
                                    Windmill Farms ("Property").
                                    $11,000,000 and the balance of funds will be provided by Borrower.

                            (ii)    No Commitment for Additional/Permanent Financing: BORROWER
                                    ACKNOWLEDGES AND AGREES THAT LENDER HAS NOT
                                    MADE ANY COMMITMENTS EITHER EXPRESS OR IMPLIED,
                                    TO EXTEND THE TERM OF THE LOAN PAST ITS STATED
                                    MATURITY DATE OR TO PROVIDE BORROWER WITH
                                    PERMANENT FINANCING ONCE THE INITIAL TERM OF THE
                                    LOAN HAS EXPIRED OR WITH ANY ADDITIONAL FINANCING
                                    WHICH BORROWER MAY NEED.

            1.2.   Pre-payment. Borrower may prepay the Loan in part or in full without penalty at any
            time before final maturity, by cash or check. Prepayment in full shall consist of payment of the
            remaining unpaid principal balance together with all accrued and unpaid interest to the date of
            repayment and all other amounts, costs and expenses for which Borrower is responsible under
            any other agreement with Lender pertaining to the Loan, and in no event will Borrower ever be
            required to pay any unearned interest. Any prepayments shall be applied first to charges for
            which Borrower is responsible, then to interest and then to principal. Prepayments shall be
            applied to payments next due under the Loan.


                                                       ARTICLE TWO

                                                Representations of Borrower

                    Borrower represents, covenants, and warrants that:

            2.1   Representations. All representations and warranties made by Borrower pursuant to this
            Loan Agreement are true and correct.

            2.2     Power and Authority: Borrower is a limited liability company duly organized, validly
            existing and in good standing under the laws of the State of Texas and is duly qualified to do
            business and in good standing in all states in which the conduct of its operations or the
            ownership of its properties requires such qualification. The execution, delivery and performance
            by Borrower of this Agreement and all other Loan Papers to which it is a party have been duly
            authorized by all necessary corporate action and they have full power and authority to conduct
            their business and to carry out all of the terms and conditions hereof.

            2.3   Violation of Law; Breach of Agreements. The execution, delivery and performance by
            Borrower of the Loan Papers do not and will not:
                                                             2
            AGENCY AND LOAN AGREEMENT Wall017
                                      Wa11017
            4052018_017
DocuSign Envelope
DocuSign Envelope ID:
                  ID: EBF25AAB-B0C3-4EC4-B7FA-FAAB1FDF5F6A
                      8F65D26C-3FF3-4D3A-8646-594543F1E728
          Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28         Page 140 of 175




                    (a)     Violate any provision of any law, rule, regulation, order, judgment, injunction, or
                            determination presently in effect having applicability to Borrower; or

                    (b)
                    (b)     Result in the breach of or constitute a default under the certificate of
                            incorporation, bylaws, any indenture, agreement, or instrument to which
                            Borrower is a party or by which its properties may be bound or affected.

            2.4     Enforceability. The Loan Papers constitute legal, valid, and binding obligations of
            Borrower, enforceable against Borrower, in accordance with their respective terms, except to the
            extent that such enforcement may be limited by applicable Bankruptcy, insolvency, and other
            similar laws affecting creditors' rights generally.
                                   creditors’ rights generally.

            2.5     Taxes. All Federal and State tax returns of Borrower have been appropriately filed and
            the taxes paid except those for which extensions have been obtained.


                                                      ARTICLE THREE

                                            Affirmative Covenants of Borrower

            3.1     Covenants

                    (a)     Borrower shall not effectuate a change in its businesses as is conducted on the
                            date of this Agreement.

                    (b)
                    (b)     All financial information prepared by Borrower and delivered to Lender, shall be
                            prepared in accordance with sound accounting principles, consistently applied.

                    (c)     Without limiting the terms of this Agreement or any of the other Loan Papers, to
                            the extent not prohibited by applicable law, Borrower will pay all reasonable costs
                            and expenses and reimburse Lender for any and all reasonable out-of-pocket
                            expenditures incurred or expended from time to time, in connection with expenses
                            relating to
                            relating  to Lender’s  exercising any
                                         Lender's exercising   any of
                                                                    of its  rights and
                                                                       its rights  and remedies
                                                                                        remedies under
                                                                                                  under the
                                                                                                         the Loan
                                                                                                             Loan
                            Papers or at law, including, without limitation, all filing fees, taxes, Uniform
                            Commercial Code search fees, other fees and expenses incident to title searches,
                            reports and
                            reports  and security
                                         security interests,
                                                  interests, escrow fees, reasonable
                                                             escrow fees,  reasonable attorneys'
                                                                                       attorneys’ fees,
                                                                                                  fees, reasonable
                                                                                                        reasonable
                            legal expenses, court costs, fees and expenses incurred in connection with any
                            complete or partial liquidation of such property, and all fees and expenses for any
                            professional service relating to such property or any operations conducted in
                            connection with it.

            3.2     Borrower shall immediately notify Lender upon the occurrence of any condition, event or
            act that would constitute a Default or any Event of Default under this Agreement or upon the
            occurrence of any change in the condition (financial or otherwise) of Borrower that would
            materially affect
            materially affect Borrower's
                              Borrower’s ability
                                         ability to
                                                 to repay
                                                    repay the
                                                          the indebtedness
                                                              indebtedness created hereby.
                                                                           created hereby.

                                                              3
            AGENCY AND LOAN AGREEMENT Wall017
                                      Wa11017
            4052018_017
DocuSign Envelope
DocuSign Envelope ID:
                  ID: EBF25AAB-B0C3-4EC4-B7FA-FAAB1FDF5F6A
                      8F65D26C-3FF3-4D3A-8646-594543F1E728
          Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28        Page 141 of 175



            3.3    Borrower will pay the Loan according to its terms and will do and perform every act and
            discharge all of the obligations provided to be performed and discharged under this Agreement
            and any and all of the instruments referred to or mentioned herein at the time or times and in the
            manner herein specified.

            3.4    Borrower will promptly cure any defects in the execution and delivery of this Agreement
            and any other instrument or instruments referred to or mentioned herein and will immediately
            execute and deliver to Lender, upon request, any instrument required to accomplish the
            covenants and agreements of Borrower.

            3.5     Borrower will, in the Event of Default, upon request, within ten (10) days from said
            request, reimburse Lender for all amounts extended, advanced or incurred by Lender to satisfy
            any obligation of Borrower under this Agreement, or to protect the properties, assets or business
            of Borrower or to enforce the rights of Lender under this Agreement or any other instrument
            referred to or mentioned herein or executed or to be executed in connection herewith, which
            amounts will
            amounts   will include
                           include all
                                   all court
                                       court costs,
                                             costs, reasonable
                                                    reasonable attorney's
                                                               attorney’s fees,
                                                                          fees, reasonable
                                                                                reasonable fees of auditors
                                                                                           fees of auditors and
                                                                                                            and
            accountants, and investigation expenses reasonably incurred by Lender in connection with any
            such matters, together with interest at the contract rate on each such amount from the date that
            the same is due and payable to Lender until the date it is repaid to Lender.

            3.6    Borrower will maintain its legal existence, remain in good standing in each jurisdiction in
            which it is required to be qualified, maintain all franchises and licenses necessary in its business,
            and comply with all valid and applicable statutes, rules and regulations, and it will maintain or
            cause to be maintained its properties and equipment in good and workable condition at all times.


                                                     ARTICLE FOUR
                                                  Default and Acceleration

            4.1     Events of Default.     An event of default shall exist if any one or more of the following
            events (hereinafter
            events (hereinafter collectively referred to
                                collectively referred to as
                                                         as "Events
                                                            “Events of
                                                                    of Default")
                                                                       Default”) shall occur and be continuing:

                    (a)     Failure to pay any principal or interest on any Indebtedness to Lender when due
                            or declared due and such failure shall continue for fifteen (15) days following
                            written notice of such failure is given by Lender to Borrower.

                    (b)
                    (b)     Default in the observance or performance of any of the covenants, terms or
                            agreements of this Agreement or any other document or instrument executed by
                            Borrower, and such failure shall continue for thirty (30) days following written
                            notice of such failure is given by Lender to Borrower.

            4.2                             Upon the
                    Optional Acceleration. Upon   the occurrence
                                                      occurrence of
                                                                 of any
                                                                    any Event of Default,
                                                                        Event of Default, at
                                                                                          at Lender’s option,
                                                                                             Lender's option,
            all or any part of this Indebtedness owing to Lender shall forthwith become due and payable,
            without prior presentment, demand, notice of default, notice of acceleration, or notice of any
            kind, all of which are hereby waived.


                                                             4
            AGENCY AND LOAN AGREEMENT Wall017
                                      Wa11017
            4052018_017
DocuSign Envelope
DocuSign Envelope ID:
                  ID: EBF25AAB-B0C3-4EC4-B7FA-FAAB1FDF5F6A
                      8F65D26C-3FF3-4D3A-8646-594543F1E728
          Case 20-31139-hdh7 Doc 1 Filed 04/08/20              Entered 04/08/20 15:17:28          Page 142 of 175



            4.3     Automatic Acceleration. All Indebtedness owing to Lender shall automatically and
            immediately become due and payable in full, without notice or demand, upon the appointment of
            a receiver or a liquidator for benefit of creditors, whether voluntary or involuntary, for Borrower,
            or surety or for any of their property or upon the commencement of any proceeding under any
            Bankruptcy or insolvency law by or against Borrower or surety for Borrower.

            4.4     Right of Set Off. Upon the occurrence and during the continuance of any Event of
            Default, the Lender is hereby authorized at any time and from time to time, without notice to the
            Borrower to set off and apply any and all deposits of Borrower at any time held and other
            indebtedness at any time owing by the Lender to or for the credit or the account of the Borrower
            against any and all of the obligations of the Borrower now or hereafter existing under this
            Agreement, irrespective of whether or not the Lender shall have made any demand under this
            Agreement and although such obligations may be unmatured. The Lender agrees promptly to
            notify the Borrower after any such set off and application, provided that the failure to give such
            notice shall not affect the validity of such set off and application or otherwise result in liability to
            the secured party. The rights of the Lender under this paragraph are in addition to other rights
            and remedies (including without limitation other rights of set off) which the Lender may have.

            4.5     Progress Reporting. Borrower shall agree to provide quarterly progress reports to Lender
            outlining the ongoing status of the development, which shall include: the platting, design,
                         and construction
            engineering, and  construction drawings,
                                           drawings, all
                                                     all of
                                                         of which
                                                            which shall
                                                                  shall constitute
                                                                        constitute "activity"
                                                                                   “activity” to
                                                                                              to the
                                                                                                 the land prior
                                                                                                     land prior
            to actual physical development of the land.


                                                       ARTICLE FIVE

                                                         Miscellaneous

            5.1     Definitions. Indebtedness as used in this Loan Agreement means all present and future
            debt, obligations and liabilities of Borrower to Lender presently existing or which may in any
            manner or means hereafter be incurred or evidenced, including but not limited to notes,
            advances, overdrafts, bookkeeping entries, renewals, extensions, endorsements, and guaranties,
            plus costs and expenses to obtain, preserve and enforce this Loan Agreement and all agreements
            and instruments, and to collect the Indebtedness and to secure, maintain, preserve, and dispose of
                                                   and reasonable
            collateral, together with all interest and            attorneys’ fees.
                                                       reasonable attorneys' fees.

            5.2    Construing Loan Papers. This Loan Agreement, and all other loan documents, papers
            and instruments
            and instruments ("Loan
                            (“Loan Papers")
                                    Papers”) collectively
                                             collectively constitute the evidence
                                                          constitute the evidence of
                                                                                  of Indebtedness
                                                                                     Indebtedness owing
                                                                                                  owing to
                                                                                                        to
            Lender and the rights and obligations of the parties hereto, and are to be construed as
            supplemental to each other.

            5.3    Renewals and Extensions. This Loan Agreement shall also apply to any and all renewals
            and extensions, loans and advancements to Borrower.

            5.4    Texas Law. This Loan Agreement, and the other Loan Papers shall be construed under
            the laws of the State of Texas.

                                                               5
            AGENCY AND LOAN AGREEMENT Wall017
                                      Wa11017
            4052018_017
DocuSign Envelope
DocuSign Envelope ID:
                  ID: EBF25AAB-B0C3-4EC4-B7FA-FAAB1FDF5F6A
                      8F65D26C-3FF3-4D3A-8646-594543F1E728
          Case 20-31139-hdh7 Doc 1 Filed 04/08/20              Entered 04/08/20 15:17:28     Page 143 of 175



            5.5     Maximum Rate of Interest. The terms of this Loan Agreement have been made on the
            assumption that all payments will be made as scheduled. In the event any interest paid to Lender
            is in excess of the maximum non-usurious rate permitted by the usury laws of Texas and the
            United States as construed by courts having jurisdiction thereof, whether by reason of
            prepayment, acceleration or otherwise, such interest shall be considered for all purposes as
            payment on principal and so credited to the Loan. The right to demand any such excess interest
            shall be and is hereby waived and any payment of any amount in excess of the legal rate shall be
            considered a mistake with the excess being applied to the principal of the Loan, and if all
            Indebtedness is paid, the excess shall be refunded to Maker.

            5.6                100% of
                   Collateral. 100%   of the
                                         the membership
                                             membership interests
                                                         interests in Borrower ("Collateral")
                                                                   in Borrower  (“Collateral”) shall
                                                                                               shall be
                                                                                                     be pledged
                                                                                                        pledged
                                             Additional Loans
            to secure the Loan and the Additional               pursuant to
                                                        Loans pursuant     to aa Pledge
                                                                                  Pledge Agreement
                                                                                         Agreement (“Pledge
                                                                                                       ("Pledge
            Agreement”) that
            Agreement")  that will
                              will be
                                   be given
                                      given to
                                             to Agent
                                                Agent on
                                                      on behalf
                                                          behalf of
                                                                 of the
                                                                     the Lender  and Co-Lenders.
                                                                         Lender and  Co-Lenders. Each of the
            Lender and Co-Lenders shall share pro rata in the Collateral pursuant to the Pledge Agreement.


            5.7     Notice. Unless otherwise provided herein, all notices, requests, consents and demands
            shall be in writing and shall be mailed, postage prepaid, addressed as follows:

                    TO AGENT:                        Platinum Investment Corporation
                                                     Attn: Michael Fu
                                                     B4-1015 West Lake International
                                                     Hangzhou
                                                     Michael@yding.cn
                                                     281-318-8611

                    TO BORROWER:                     Wall 017, LLC
                                                     c/o Tim Barton
                                                     1755 Wittington Place, Suite 340
                                                     Dallas, TX 75234
                                                     tbarton@jmjdevelopment.net
                                                     972-385-9934 (office)

                    TO CO-LENDER:                    Yuan Yuan
                                                     7-1, Ruili Zhongyang Huacheng, Jiangling Road,
                                                     Binjiang District, Hangzhou, Zhejiang, China
                                                     39353472@qq.com
                                                     (86) 13157759966

            5.8    Place of Payment. All sums payable hereunder to Lender shall be payable at the offices
            of Lender at the address indicated above or such other place as the owner shall hereafter
            designate by written notice to Borrower.

            5.9   Representations Survive. All covenants, agreements, representations and warranties
            made herein shall survive the execution and delivery of this Agreement in the making of the


                                                               6
            AGENCY AND LOAN AGREEMENT Wall017
                                      Wa11017
            4052018_017
DocuSign Envelope
DocuSign Envelope ID:
                  ID: EBF25AAB-B0C3-4EC4-B7FA-FAAB1FDF5F6A
                      8F65D26C-3FF3-4D3A-8646-594543F1E728
          Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28      Page 144 of 175



            Loan. All statements contained in any certificate or other instrument delivered by Borrower,
            hereunder shall be deemed to constitute representation and warranties made by Borrower.

            5.10 No Waiver. No waiver or consent by Lender with respect to any act or omission of
            Borrower on one occasion shall constitute a waiver or consent with respect to any other act or
            omission by Borrower on the same or any other occasion, and no failure on the part of Lender to
            exercise and no delay in exercising any right hereunder shall operate as a waiver thereof, nor
            shall any single or partial exercise by Lender of any right hereunder preclude any other or further
            right of exercise thereof or the exercise of any other right.

            5.11 Confidentiality. The Lender agrees to keep the contents of all financial documents and
            other information delivered to Lender as part of this agreement confidential and to request its
            agents and representatives to keep such information confidential provided that nothing contained
            in this Agreement shall prohibit disclosure of any matter to the extent required by law or order of
            any court or administrative agency. The provisions of the Section shall survive Closing or any
            termination of this Agreement.

                 THIS WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL
            AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
            EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
            AGREEMENTS OF THE PARTIES.

                 THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
            PARTIES.


                                                                   following page]
                                            [Signatures appear on following  page]




                                                              7
            AGENCY AND LOAN AGREEMENT Wall017
                                      Wa11017
            4052018_017
DocuSign Envelope
DocuSign Envelope ID:
                  ID: EBF25AAB-B0C3-4EC4-B7FA-FAAB1FDF5F6A
                      8F65D26C-3FF3-4D3A-8646-594543F1E728
          Case 20-31139-hdh7 Doc 1 Filed 04/08/20                 Entered 04/08/20 15:17:28   Page 145 of 175



            “CO-LENDER”
            "CO-LENDER"
                         [ —DocuSigned by:

                           2 Ly(a h                    y   12/12/2018
                                                            '12/2018
            ____________________________________
                      •-••••• E_CC429B8D 08D47A




            “BORROWER”
            "BORROWER"

            WALL 017, LLC
                                 D5ocuSigned by:



            By:            L    NVI A   bartbk     ,
                    ____________________________________
                             5 C2C214E1213 2F
                                                                 12/18/2018

                    Tim Barton as President of Carnegie Development, LLC,
                    The Managing Member of Wall 017, LLC


            “AGENT”
            "AGENT"

            PLATINUM INVESTMENT CORPORATION
                            E —DocuSigned by:

                               Atiautd, Fut                    12/5/2018
            By:    ____________________________________
                         "- 86EE266F063C423...

            Name: Michael Fu
            Title: Chief Executive Officer




            AGENCY
               AND
                 LOAN
                    AGREEMENT
            4052018_017 Wa11017
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
                                                                  8
1<6>598;"2;?7:<=7"41."0'&0322,#)2+-#($01#-0'3#3$*/'%,'$00(
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20            Entered 04/08/20 15:17:28        Page 146 of 175



                                         UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS


            In re:                                                Chapter 7

            WALL017, LLC,                                         Case No.

                     Alleged Debtor.


                     DECLARATION OF CHAO XU !" SUPPORT OF INVOLUNTARY PETITION


                     Petitioning Creditor below, pursuant to 28 U.S.C. § 1746, hereby declares under penalty

            of perjury under the laws of the United States, as follows:

                     1.      I am a citizen of the People’s Republic of China, and I am a Petitioning Creditor

            of the above-captioned alleged debtor (the “Alleged Debtor”). I have firsthand knowledge of the

            facts as set forth herein.

                     2.      Pursuant to a certain Loan Agreement, by and between Petitioning Creditor on the

            one hand, and the Alleged Debtor on the other hand (the “Loan Agreement”), Petitioning

            Creditor loaned monies to the Alleged Debtor on the terms and conditions more fully set forth in

            the Loan Agreement. A true and correct copy of the Loan Agreement is attached hereto as

            Exhibit “A.”

                     3.      The Alleged Debtor is in default of the Loan Agreement as a result of, among

            other things, its failure to repay sums as and when due thereunder.

                     4.      More specifically, one or more interest payment(s) came due under the Loan

            Agreement and remain unpaid.

                     5.      As of the date hereof, Petitioning Creditor holds a claim against the Alleged

            Debtor for the principal amount set forth, interest and other charges as may be applicable under

            the Loan Agreement and/or under applicable law (the “Claim”).
1<6>598;"2;?7:<=7"41."0'&0322,#)2+-#($01#-0'3#3$*/'%,'$00(
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28         Page 147 of 175



                     6.      The Claim of Petitioning Creditor is not contingent as to liability, nor is the Claim

            subject to a bona fide dispute as to the liability or amount thereof.

                     I certify pursuant 28 U.S.C. § 1746 under penalty of perjury under the laws of the United

            States of America that the foregoing is true and correct.



            Dated:   3/23/2020                                             _____________________________
                                                                           CHAO XU


            218183328v1




                                                               2
1<6>598;"2;?7:<=7"41."0'&0322,#)2+-#($01#-0'3#3$*/'%,'$00(
DocuSign Envelope ID: F7295A02-8F46-41D6-8BE0-E9C90E7AF6A8
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20              Entered 04/08/20 15:17:28        Page 148 of 175



                                           AGENCY AND LOAN AGREEMENT


                   THIS AGREEMENT is dated __December 10_, 2018, and is between __Xu Chao___
            (Passport No: _ G52029293__)( &mCo-DW`VWd(n', PLATINUM INVESTMENT CORPORATION
            &mAgentn' and WALL 017( DD; &m:addaiWdn'.


                                                         ARTICLE ONE

                                                             The Loan

            1.1     The Loan.     Co-Lender, faYWfZWd i[fZ afZWd ^W`VWde &mAdditional Co-Lendersn'( upon
            the terms and subject to the conditions hereinafter set forth and on the date of this Agreement,
            SYdWWe fa _S]W S ^aS` fa :addaiWd &fZW mDaS`n' Xad fZW bgdbaeW Se eWf XadfZ ZWdW[`.

                     (a)     Agency: Co-Lender, hereby appoints Agent, who will act as agent for Co-Lender
                             and the Additional Co-Lenders for the purpose of entering into the loan
                             documents for the Loan. Co-Lender acknowledges that Agent has no liability for
                             the repayment of the Loan, and that such obligation will be the responsibility of
                             Borrower.

                     (b)     Terms of Lender Commitment: Co-Lender agrees to lend $ _50,000____ of the
                             total loan amount of $8,800,000 &m;a__[f_W`fn'* ;a-Lender acknowledges that
                             a condition of the Loan being made is that the Additional Co-Lenders fund
                             sufficient amounts &m9VV[f[a`S^ DaS`en' to total the Commitment. If the Loan is
                             funded, interest and principal shall be paid by Borrower to Co-Lender as follows:

                                     Principal and interest:

                                     Principal: USD $_50,000_- _Fifty Thousand and No/100 Dollars

                                     Interest: Interest amount equal to _Eleven percent (_11_%) per annum
                                     commencing on _January 1st, 2019__, or such later date that the Loan is
                                     funded to Borrower. The first yearoe interest will be due to the Lender,
                                     within ten (10) business days after _ January 1st, 2020___. The second
                                     yearoe interest, together with the total principal shall be paid to the Lender
                                     within ten (10) business days of _ January 1st, 2021___. Sums not paid by
                                     such times, shall bear interest at the rate of _Thirteen__ percent (_13_%)
                                     per annum from the dates payments were due.

                             Agent shall serve as administrator on behalf of the Co-Lender and Additional Co-
                             Lenders, in the administration of the Loan and Additional Loans. 9YW`foe XWW Xad
                             such services shall be paid by Borrower. Wherever this Agreement requires
                             payment to Co-Lender, such payments shall be made to Agent on behalf of Co-
                             Lender and the Additional Co-Lenders.

                                                                1
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
1<6>598;"2;?7:<=7"41."0'&0322,#)2+-#($01#-0'3#3$*/'%,'$00(
DocuSign Envelope ID: F7295A02-8F46-41D6-8BE0-E9C90E7AF6A8
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20            Entered 04/08/20 15:17:28     Page 149 of 175



                     (c)     Loan Purpose:

                             (i)     The Loan shall be evidenced by this Agreement. The Loans and the
                                     Additional Loans shall be used to acquire 200 acres located in Forney,
                                     Kaufman County, State of Texas for residential lot development known as
                                     Windmill Farms &mHdabWdfkn'. The Property has a purchase price of
                                     $11,000,000 and the balance of funds will be provided by Borrower.

                             (ii)    No Commitment for Additional/Permanent Financing: BORROWER
                                     ACKNOWLEDGES AND AGREES THAT LENDER HAS NOT
                                     MADE ANY COMMITMENTS EITHER EXPRESS OR IMPLIED,
                                     TO EXTEND THE TERM OF THE LOAN PAST ITS STATED
                                     MATURITY DATE OR TO PROVIDE BORROWER WITH
                                     PERMANENT FINANCING ONCE THE INITIAL TERM OF THE
                                     LOAN HAS EXPIRED OR WITH ANY ADDITIONAL FINANCING
                                     WHICH BORROWER MAY NEED.

            1.2.   Pre-payment. Borrower may prepay the Loan in part or in full without penalty at any
            time before final maturity, by cash or check. Prepayment in full shall consist of payment of the
            remaining unpaid principal balance together with all accrued and unpaid interest to the date of
            repayment and all other amounts, costs and expenses for which Borrower is responsible under
            any other agreement with Lender pertaining to the Loan, and in no event will Borrower ever be
            required to pay any unearned interest. Any prepayments shall be applied first to charges for
            which Borrower is responsible, then to interest and then to principal. Prepayments shall be
            applied to payments next due under the Loan.


                                                         ARTICLE TWO

                                                 Representations of Borrower

                     Borrower represents, covenants, and warrants that:

            2.1   Representations. All representations and warranties made by Borrower pursuant to this
            Loan Agreement are true and correct.

            2.2     Power and Authority: Borrower is a limited liability company duly organized, validly
            existing and in good standing under the laws of the State of Texas and is duly qualified to do
            business and in good standing in all states in which the conduct of its operations or the
            ownership of its properties requires such qualification. The execution, delivery and performance
            by Borrower of this Agreement and all other Loan Papers to which it is a party have been duly
            authorized by all necessary corporate action and they have full power and authority to conduct
            their business and to carry out all of the terms and conditions hereof.

            2.3   Violation of Law; Breach of Agreements. The execution, delivery and performance by
            Borrower of the Loan Papers do not and will not:

                                                              2
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
1<6>598;"2;?7:<=7"41."0'&0322,#)2+-#($01#-0'3#3$*/'%,'$00(
DocuSign Envelope ID: F7295A02-8F46-41D6-8BE0-E9C90E7AF6A8
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20            Entered 04/08/20 15:17:28        Page 150 of 175



                     (a)     Violate any provision of any law, rule, regulation, order, judgment, injunction, or
                             determination presently in effect having applicability to Borrower; or

                     (b)     Result in the breach of or constitute a default under the certificate of
                             incorporation, bylaws, any indenture, agreement, or instrument to which
                             Borrower is a party or by which its properties may be bound or affected.

            2.4     Enforceability. The Loan Papers constitute legal, valid, and binding obligations of
            Borrower, enforceable against Borrower, in accordance with their respective terms, except to the
            extent that such enforcement may be limited by applicable Bankruptcy, insolvency, and other
            e[_[^Sd ^Sie SXXWUf[`Y UdWV[fadeo d[YZfe YW`WdS^^k*

            2.5     Taxes. All Federal and State tax returns of Borrower have been appropriately filed and
            the taxes paid except those for which extensions have been obtained.


                                                       ARTICLE THREE

                                             Affirmative Covenants of Borrower

            3.1      Covenants

                     (a)     Borrower shall not effectuate a change in its businesses as is conducted on the
                             date of this Agreement.

                     (b)     All financial information prepared by Borrower and delivered to Lender, shall be
                             prepared in accordance with sound accounting principles, consistently applied.

                     (c)     Without limiting the terms of this Agreement or any of the other Loan Papers, to
                             the extent not prohibited by applicable law, Borrower will pay all reasonable costs
                             and expenses and reimburse Lender for any and all reasonable out-of-pocket
                             expenditures incurred or expended from time to time, in connection with expenses
                             relat[`Y fa DW`VWdoe WjWdU[e[`Y S`k aX [fe d[YZfe S`V dW_WV[We g`VWd fZW DaS`
                             Papers or at law, including, without limitation, all filing fees, taxes, Uniform
                             Commercial Code search fees, other fees and expenses incident to title searches,
                             reports and security [`fWdWefe( WeUdai XWWe( dWSea`ST^W Sffad`Wkeo XWWe( dWSea`ST^W
                             legal expenses, court costs, fees and expenses incurred in connection with any
                             complete or partial liquidation of such property, and all fees and expenses for any
                             professional service relating to such property or any operations conducted in
                             connection with it.

            3.2     Borrower shall immediately notify Lender upon the occurrence of any condition, event or
            act that would constitute a Default or any Event of Default under this Agreement or upon the
            occurrence of any change in the condition (financial or otherwise) of Borrower that would
            _SfWd[S^^k SXXWUf :addaiWdoe ST[^[fk fa dWbSk fZW [`VWTfWV`Wee UdWSfWV ZWdWTk*


                                                              3
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
1<6>598;"2;?7:<=7"41."0'&0322,#)2+-#($01#-0'3#3$*/'%,'$00(
DocuSign Envelope ID: F7295A02-8F46-41D6-8BE0-E9C90E7AF6A8
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28       Page 151 of 175



            3.3    Borrower will pay the Loan according to its terms and will do and perform every act and
            discharge all of the obligations provided to be performed and discharged under this Agreement
            and any and all of the instruments referred to or mentioned herein at the time or times and in the
            manner herein specified.

            3.4    Borrower will promptly cure any defects in the execution and delivery of this Agreement
            and any other instrument or instruments referred to or mentioned herein and will immediately
            execute and deliver to Lender, upon request, any instrument required to accomplish the
            covenants and agreements of Borrower.

            3.5     Borrower will, in the Event of Default, upon request, within ten (10) days from said
            request, reimburse Lender for all amounts extended, advanced or incurred by Lender to satisfy
            any obligation of Borrower under this Agreement, or to protect the properties, assets or business
            of Borrower or to enforce the rights of Lender under this Agreement or any other instrument
            referred to or mentioned herein or executed or to be executed in connection herewith, which
            amounts will include all Uagdf Uaefe( dWSea`ST^W Sffad`Wkoe XWWe( dWSea`ST^W XWWe aX SgV[fade S`V
            accountants, and investigation expenses reasonably incurred by Lender in connection with any
            such matters, together with interest at the contract rate on each such amount from the date that
            the same is due and payable to Lender until the date it is repaid to Lender.

            3.6     Borrower will maintain its legal existence, remain in good standing in each jurisdiction in
            which it is required to be qualified, maintain all franchises and licenses necessary in its business,
            and comply with all valid and applicable statutes, rules and regulations, and it will maintain or
            cause to be maintained its properties and equipment in good and workable condition at all times.


                                                       ARTICLE FOUR
                                                    Default and Acceleration

            4.1     Events of Default.     An event of default shall exist if any one or more of the following
            WhW`fe &ZWdW[`SXfWd Ua^^WUf[hW^k dWXWddWV fa Se m=hW`fe aX <WXSg^fn' eZS^^ aUUgd S`V TW Ua`f[`g[`Y6

                     (a)     Failure to pay any principal or interest on any Indebtedness to Lender when due
                             or declared due and such failure shall continue for fifteen (15) days following
                             written notice of such failure is given by Lender to Borrower.

                     (b)     Default in the observance or performance of any of the covenants, terms or
                             agreements of this Agreement or any other document or instrument executed by
                             Borrower, and such failure shall continue for thirty (30) days following written
                             notice of such failure is given by Lender to Borrower.

            4.2     Optional Acceleration. Upon the occgddW`UW aX S`k =hW`f aX <WXSg^f( Sf DW`VWdoe abf[a`(
            all or any part of this Indebtedness owing to Lender shall forthwith become due and payable,
            without prior presentment, demand, notice of default, notice of acceleration, or notice of any
            kind, all of which are hereby waived.


                                                               4
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
1<6>598;"2;?7:<=7"41."0'&0322,#)2+-#($01#-0'3#3$*/'%,'$00(
DocuSign Envelope ID: F7295A02-8F46-41D6-8BE0-E9C90E7AF6A8
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20                 Entered 04/08/20 15:17:28      Page 152 of 175



            4.3     Automatic Acceleration. All Indebtedness owing to Lender shall automatically and
            immediately become due and payable in full, without notice or demand, upon the appointment of
            a receiver or a liquidator for benefit of creditors, whether voluntary or involuntary, for Borrower,
            or surety or for any of their property or upon the commencement of any proceeding under any
            Bankruptcy or insolvency law by or against Borrower or surety for Borrower.

            4.4     Right of Set Off. Upon the occurrence and during the continuance of any Event of
            Default, the Lender is hereby authorized at any time and from time to time, without notice to the
            Borrower to set off and apply any and all deposits of Borrower at any time held and other
            indebtedness at any time owing by the Lender to or for the credit or the account of the Borrower
            against any and all of the obligations of the Borrower now or hereafter existing under this
            Agreement, irrespective of whether or not the Lender shall have made any demand under this
            Agreement and although such obligations may be unmatured. The Lender agrees promptly to
            notify the Borrower after any such set off and application, provided that the failure to give such
            notice shall not affect the validity of such set off and application or otherwise result in liability to
            the secured party. The rights of the Lender under this paragraph are in addition to other rights
            and remedies (including without limitation other rights of set off) which the Lender may have.

            4.5     Progress Reporting. Borrower shall agree to provide quarterly progress reports to Lender
            outlining the ongoing status of the development, which shall include: the platting, design,
            W`Y[`WWd[`Y( S`V Ua`efdgUf[a` VdSi[`Ye( S^^ aX iZ[UZ eZS^^ Ua`ef[fgfW mSUf[h[fkn fo the land prior
            to actual physical development of the land.


                                                         ARTICLE FIVE

                                                             Miscellaneous

            5.1     Definitions. Indebtedness as used in this Loan Agreement means all present and future
            debt, obligations and liabilities of Borrower to Lender presently existing or which may in any
            manner or means hereafter be incurred or evidenced, including but not limited to notes,
            advances, overdrafts, bookkeeping entries, renewals, extensions, endorsements, and guaranties,
            plus costs and expenses to obtain, preserve and enforce this Loan Agreement and all agreements
            and instruments, and to collect the Indebtedness and to secure, maintain, preserve, and dispose of
            Ua^^SfWdS^( faYWfZWd i[fZ S^^ [`fWdWef S`V dWSea`ST^W Sffad`Wkeo XWWe*

            5.2    Construing Loan Papers. This Loan Agreement, and all other loan documents, papers
            S`V [`efdg_W`fe &mDaS` HSbWden' Ua^^WUf[hW^k Ua`ef[fgfW fZW Wh[VW`UW aX A`VWTfWV`Wee ai[`Y fa
            Lender and the rights and obligations of the parties hereto, and are to be construed as
            supplemental to each other.

            5.3    Renewals and Extensions. This Loan Agreement shall also apply to any and all renewals
            and extensions, loans and advancements to Borrower.

            5.4    Texas Law. This Loan Agreement, and the other Loan Papers shall be construed under
            the laws of the State of Texas.

                                                                  5
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
1<6>598;"2;?7:<=7"41."0'&0322,#)2+-#($01#-0'3#3$*/'%,'$00(
DocuSign Envelope ID: F7295A02-8F46-41D6-8BE0-E9C90E7AF6A8
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20              Entered 04/08/20 15:17:28   Page 153 of 175



            5.5     Maximum Rate of Interest. The terms of this Loan Agreement have been made on the
            assumption that all payments will be made as scheduled. In the event any interest paid to Lender
            is in excess of the maximum non-usurious rate permitted by the usury laws of Texas and the
            United States as construed by courts having jurisdiction thereof, whether by reason of
            prepayment, acceleration or otherwise, such interest shall be considered for all purposes as
            payment on principal and so credited to the Loan. The right to demand any such excess interest
            shall be and is hereby waived and any payment of any amount in excess of the legal rate shall be
            considered a mistake with the excess being applied to the principal of the Loan, and if all
            Indebtedness is paid, the excess shall be refunded to Maker.

            5.6    Collateral. -,,% aX fZW _W_TWdeZ[b [`fWdWefe [` :addaiWd &m;a^^SfWdS^n' eZS^^ TW b^WVYWV
            fa eWUgdW fZW DaS` S`V fZW 9VV[f[a`S^ DaS`e bgdegS`f fa S H^WVYW 9YdWW_W`f &mH^WVYW
            9YdWW_W`fn' fZSf will be given to Agent on behalf of the Lender and Co-Lenders. Each of the
            Lender and Co-Lenders shall share pro rata in the Collateral pursuant to the Pledge Agreement.


            5.7     Notice. Unless otherwise provided herein, all notices, requests, consents and demands
            shall be in writing and shall be mailed, postage prepaid, addressed as follows:

                     TO AGENT:                        Platinum Investment Corporation
                                                      Attn: Michael Fu
                                                      B4-1015 West Lake International
                                                      Hangzhou
                                                      Michael@yding.cn
                                                      281-318-8611

                     TO BORROWER:                     Wall 017, LLC
                                                      c/o Tim Barton
                                                      1755 Wittington Place, Suite 340
                                                      Dallas, TX 75234
                                                      tbarton@jmjdevelopment.net
                                                      972-385-9934 (office)

                     TO CO-LENDER:                    Xu Chao
                                                      6A--.,/( FgaVW A`fo^( I[S`ZS[-Yanhu Lukou, Nanshan
                                                      District, Shenzhen, Guangdong, China
                                                      helenaxu0915@aliyun.com
                                                      (86) 15012666468

            5.8    Place of Payment. All sums payable hereunder to Lender shall be payable at the offices
            of Lender at the address indicated above or such other place as the owner shall hereafter
            designate by written notice to Borrower.

            5.9   Representations Survive. All covenants, agreements, representations and warranties
            made herein shall survive the execution and delivery of this Agreement in the making of the


                                                                6
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
1<6>598;"2;?7:<=7"41."0'&0322,#)2+-#($01#-0'3#3$*/'%,'$00(
DocuSign Envelope ID: F7295A02-8F46-41D6-8BE0-E9C90E7AF6A8
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28      Page 154 of 175



            Loan. All statements contained in any certificate or other instrument delivered by Borrower,
            hereunder shall be deemed to constitute representation and warranties made by Borrower.

            5.10 No Waiver. No waiver or consent by Lender with respect to any act or omission of
            Borrower on one occasion shall constitute a waiver or consent with respect to any other act or
            omission by Borrower on the same or any other occasion, and no failure on the part of Lender to
            exercise and no delay in exercising any right hereunder shall operate as a waiver thereof, nor
            shall any single or partial exercise by Lender of any right hereunder preclude any other or further
            right of exercise thereof or the exercise of any other right.

            5.11 Confidentiality. The Lender agrees to keep the contents of all financial documents and
            other information delivered to Lender as part of this agreement confidential and to request its
            agents and representatives to keep such information confidential provided that nothing contained
            in this Agreement shall prohibit disclosure of any matter to the extent required by law or order of
            any court or administrative agency. The provisions of the Section shall survive Closing or any
            termination of this Agreement.

                 THIS WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL
            AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
            EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
            AGREEMENTS OF THE PARTIES.

                 THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
            PARTIES.


                                             [Signatures appear on following page]




                                                              7
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
1<6>598;"2;?7:<=7"41."0'&0322,#)2+-#($01#-0'3#3$*/'%,'$00(
DocuSign Envelope ID: F7295A02-8F46-41D6-8BE0-E9C90E7AF6A8
           Case 20-31139-hdh7 Doc 1 Filed 04/08/20              Entered 04/08/20 15:17:28   Page 155 of 175



            QCO-1+3*+7R

                                                         $%"$$"%#$'
            ____________________________________



            m(4774<+7R

            WALL 017, LLC

                                                               $%"$&"%#$'
            By:      ____________________________________
                     Tim Barton as President of Carnegie Development, LLC,
                     The Managing Member of Wall 017, LLC


            m'-+39R

            PLATINUM INVESTMENT CORPORATION
                                                                   $%"$#"%#$'
            By:    ____________________________________
            Name: Michael Fu
            Title: Chief Executive Officer




                                                               8
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
DocuSign Envelope ID: 0BA9AECD-1956-4F67-B8F3-9E1CA787B98F
          Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28        Page 156 of 175



                                         UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS


            In re:                                                Chapter 7

            WALL017, LLC,                                         Case No.

                     Alleged Debtor.


              DECLARATION OF GUOQIN ZHOU IN SUPPORT OF INVOLUNTARY PETITION


                     Petitioning Creditor below, pursuant to 28 U.S.C. § 1746, hereby declares under penalty

            of perjury under the laws of the United States, as follows:

                     1.      I am a citizen of the People’s Republic of China, and I am a Petitioning Creditor

            of the above-captioned alleged debtor (the “Alleged Debtor”). I have firsthand knowledge of the

            facts as set forth herein.

                     2.      Pursuant to a certain Loan Agreement, by and between Petitioning Creditor on the

            one hand, and the Alleged Debtor on the other hand (the “Loan Agreement”), Petitioning

            Creditor loaned monies to the Alleged Debtor on the terms and conditions more fully set forth in

            the Loan Agreement. A true and correct copy of the Loan Agreement is attached hereto as

            Exhibit “A.”

                     3.      The Alleged Debtor is in default of the Loan Agreement as a result of, among

            other things, its failure to repay sums as and when due thereunder.

                     4.      More specifically, one or more interest payment(s) came due under the Loan

            Agreement and remain unpaid.

                     5.      As of the date hereof, Petitioning Creditor holds a claim against the Alleged

            Debtor for the principal amount set forth, interest and other charges as may be applicable under

            the Loan Agreement and/or under applicable law (the “Claim”).
DocuSign Envelope ID: 0BA9AECD-1956-4F67-B8F3-9E1CA787B98F
          Case 20-31139-hdh7 Doc 1 Filed 04/08/20              Entered 04/08/20 15:17:28         Page 157 of 175



                     6.      The Claim of Petitioning Creditor is not contingent as to liability, nor is the Claim

            subject to a bona fide dispute as to the liability or amount thereof.

                     I certify pursuant 28 U.S.C. § 1746 under penalty of perjury under the laws of the United

            States of America that the foregoing is true and correct.



            Dated: 4/7/2020                                                _____________________________
                                                                           GUOQIN ZHOU


            218292297v1




                                                               2
DocuSign
DocuSign Envelope
         Envelope ID:
                  ID: 0BA9AECD-1956-4F67-B8F3-9E1CA787B98F
                      1CB948EC-CF0E-45EA-8DA8-F4A90D87C12D
          Case 20-31139-hdh7 Doc 1 Filed 04/08/20               Entered 04/08/20 15:17:28        Page 158 of 175



                                           AGENCY AND LOAN AGREEMENT


                   THIS AGREEMENT is dated __October 17__, 2018, and is between __Zhou Guoqin___
            (Passport No: _E90465995__), (“Co-Lender,”), PLATINUM INVESTMENT CORPORATION
            (“Agent”) and WALL 017, LLC (“Borrower”).


                                                        ARTICLE ONE

                                                             The Loan

            1.1     The Loan.     Co-Lender, together with other lenders (“Additional Co-Lenders”), upon
            the terms and subject to the conditions hereinafter set forth and on the date of this Agreement,
            agrees to make a loan to Borrower (the “Loan”) for the purpose as set forth herein.

                    (a)     Agency: Co-Lender, hereby appoints Agent, who will act as agent for Co-Lender
                            and the Additional Co-Lenders for the purpose of entering into the loan
                            documents for the Loan. Co-Lender acknowledges that Agent has no liability for
                            the repayment of the Loan, and that such obligation will be the responsibility of
                            Borrower.

                    (b)     Terms of Lender Commitment: Co-Lender agrees to lend $ _100,000____ of the
                            total loan amount of $8,800,000 (“Commitment”). Co-Lender acknowledges that
                            a condition of the Loan being made is that the Additional Co-Lenders fund
                            sufficient amounts (“Additional Loans”) to total the Commitment. If the Loan is
                            funded, interest and principal shall be paid by Borrower to Co-Lender as follows:

                                     Principal and interest:

                                     Principal: USD $_100,000_- _One Hundred Thousand                 and No/100
                                     Dollars

                                     Interest: Interest amount equal to _Nine percent (_9_%) per annum
                                     commencing on _November 1st, 2018__, or such later date that the Loan
                                     is funded to Borrower. The first year’s interest will be due to the Lender,
                                     within ten (10) business days after _ November 1st, 2019___. The second
                                     year’s interest, together with the total principal shall be paid to the Lender
                                     within ten (10) business days of _ November 1st, 2020___. Sums not paid
                                     by such times, shall bear interest at the rate of _Eleven__ percent (_11_%)
                                     per annum from the dates payments were due.

                            Agent shall serve as administrator on behalf of the Co-Lender and Additional Co-
                            Lenders, in the administration of the Loan and Additional Loans. Agent’s fee for
                            such services shall be paid by Borrower. Wherever this Agreement requires
                            payment to Co-Lender, such payments shall be made to Agent on behalf of Co-
                            Lender and the Additional Co-Lenders.
                                                                1
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
DocuSign
DocuSign Envelope
         Envelope ID:
                  ID: 0BA9AECD-1956-4F67-B8F3-9E1CA787B98F
                      1CB948EC-CF0E-45EA-8DA8-F4A90D87C12D
          Case 20-31139-hdh7 Doc 1 Filed 04/08/20            Entered 04/08/20 15:17:28      Page 159 of 175




                    (c)     Loan Purpose:

                            (i)      The Loan shall be evidenced by this Agreement. The Loans and the
                                     Additional Loans shall be used to acquire 200 acres located in Forney,
                                     Kaufman County, State of Texas for residential lot development known as
                                     Windmill Farms (“Property”). The Property has a purchase price of
                                     $11,000,000 and the balance of funds will be provided by Borrower.

                            (ii)     No Commitment for Additional/Permanent Financing: BORROWER
                                     ACKNOWLEDGES AND AGREES THAT LENDER HAS NOT
                                     MADE ANY COMMITMENTS EITHER EXPRESS OR IMPLIED,
                                     TO EXTEND THE TERM OF THE LOAN PAST ITS STATED
                                     MATURITY DATE OR TO PROVIDE BORROWER WITH
                                     PERMANENT FINANCING ONCE THE INITIAL TERM OF THE
                                     LOAN HAS EXPIRED OR WITH ANY ADDITIONAL FINANCING
                                     WHICH BORROWER MAY NEED.

            1.2. Pre-payment. Borrower may prepay the Loan in part or in full without penalty at any
            time before final maturity, by cash or check. Prepayment in full shall consist of payment of the
            remaining unpaid principal balance together with all accrued and unpaid interest to the date of
            repayment and all other amounts, costs and expenses for which Borrower is responsible under
            any other agreement with Lender pertaining to the Loan, and in no event will Borrower ever be
            required to pay any unearned interest. Any prepayments shall be applied first to charges for
            which Borrower is responsible, then to interest and then to principal. Prepayments shall be
            applied to payments next due under the Loan.


                                                       ARTICLE TWO

                                                Representations of Borrower

                    Borrower represents, covenants, and warrants that:

            2.1   Representations. All representations and warranties made by Borrower pursuant to this
            Loan Agreement are true and correct.

            2.2     Power and Authority: Borrower is a limited liability company duly organized, validly
            existing and in good standing under the laws of the State of Texas and is duly qualified to do
            business and in good standing in all states in which the conduct of its operations or the
            ownership of its properties requires such qualification. The execution, delivery and performance
            by Borrower of this Agreement and all other Loan Papers to which it is a party have been duly
            authorized by all necessary corporate action and they have full power and authority to conduct
            their business and to carry out all of the terms and conditions hereof.

            2.3   Violation of Law; Breach of Agreements. The execution, delivery and performance by
            Borrower of the Loan Papers do not and will not:
                                                             2
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
DocuSign
DocuSign Envelope
         Envelope ID:
                  ID: 0BA9AECD-1956-4F67-B8F3-9E1CA787B98F
                      1CB948EC-CF0E-45EA-8DA8-F4A90D87C12D
          Case 20-31139-hdh7 Doc 1 Filed 04/08/20            Entered 04/08/20 15:17:28        Page 160 of 175




                    (a)     Violate any provision of any law, rule, regulation, order, judgment, injunction, or
                            determination presently in effect having applicability to Borrower; or

                    (b)     Result in the breach of or constitute a default under the certificate of
                            incorporation, bylaws, any indenture, agreement, or instrument to which
                            Borrower is a party or by which its properties may be bound or affected.

            2.4     Enforceability. The Loan Papers constitute legal, valid, and binding obligations of
            Borrower, enforceable against Borrower, in accordance with their respective terms, except to the
            extent that such enforcement may be limited by applicable Bankruptcy, insolvency, and other
            similar laws affecting creditors’ rights generally.

            2.5     Taxes. All Federal and State tax returns of Borrower have been appropriately filed and
            the taxes paid except those for which extensions have been obtained.


                                                      ARTICLE THREE

                                             Affirmative Covenants of Borrower

            3.1     Covenants

                    (a)     Borrower shall not effectuate a change in its businesses as is conducted on the
                            date of this Agreement.

                    (b)     All financial information prepared by Borrower and delivered to Lender, shall be
                            prepared in accordance with sound accounting principles, consistently applied.

                    (c)     Without limiting the terms of this Agreement or any of the other Loan Papers, to
                            the extent not prohibited by applicable law, Borrower will pay all reasonable costs
                            and expenses and reimburse Lender for any and all reasonable out-of-pocket
                            expenditures incurred or expended from time to time, in connection with expenses
                            relating to Lender’s exercising any of its rights and remedies under the Loan
                            Papers or at law, including, without limitation, all filing fees, taxes, Uniform
                            Commercial Code search fees, other fees and expenses incident to title searches,
                            reports and security interests, escrow fees, reasonable attorneys’ fees, reasonable
                            legal expenses, court costs, fees and expenses incurred in connection with any
                            complete or partial liquidation of such property, and all fees and expenses for any
                            professional service relating to such property or any operations conducted in
                            connection with it.

            3.2     Borrower shall immediately notify Lender upon the occurrence of any condition, event or
            act that would constitute a Default or any Event of Default under this Agreement or upon the
            occurrence of any change in the condition (financial or otherwise) of Borrower that would
            materially affect Borrower’s ability to repay the indebtedness created hereby.

                                                             3
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
DocuSign
DocuSign Envelope
         Envelope ID:
                  ID: 0BA9AECD-1956-4F67-B8F3-9E1CA787B98F
                      1CB948EC-CF0E-45EA-8DA8-F4A90D87C12D
          Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28        Page 161 of 175



            3.3    Borrower will pay the Loan according to its terms and will do and perform every act and
            discharge all of the obligations provided to be performed and discharged under this Agreement
            and any and all of the instruments referred to or mentioned herein at the time or times and in the
            manner herein specified.

            3.4    Borrower will promptly cure any defects in the execution and delivery of this Agreement
            and any other instrument or instruments referred to or mentioned herein and will immediately
            execute and deliver to Lender, upon request, any instrument required to accomplish the
            covenants and agreements of Borrower.

            3.5     Borrower will, in the Event of Default, upon request, within ten (10) days from said
            request, reimburse Lender for all amounts extended, advanced or incurred by Lender to satisfy
            any obligation of Borrower under this Agreement, or to protect the properties, assets or business
            of Borrower or to enforce the rights of Lender under this Agreement or any other instrument
            referred to or mentioned herein or executed or to be executed in connection herewith, which
            amounts will include all court costs, reasonable attorney’s fees, reasonable fees of auditors and
            accountants, and investigation expenses reasonably incurred by Lender in connection with any
            such matters, together with interest at the contract rate on each such amount from the date that
            the same is due and payable to Lender until the date it is repaid to Lender.

            3.6     Borrower will maintain its legal existence, remain in good standing in each jurisdiction in
            which it is required to be qualified, maintain all franchises and licenses necessary in its business,
            and comply with all valid and applicable statutes, rules and regulations, and it will maintain or
            cause to be maintained its properties and equipment in good and workable condition at all times.


                                                      ARTICLE FOUR
                                                   Default and Acceleration

            4.1     Events of Default.     An event of default shall exist if any one or more of the following
            events (hereinafter collectively referred to as “Events of Default”) shall occur and be continuing:

                    (a)     Failure to pay any principal or interest on any Indebtedness to Lender when due
                            or declared due and such failure shall continue for fifteen (15) days following
                            written notice of such failure is given by Lender to Borrower.

                    (b)     Default in the observance or performance of any of the covenants, terms or
                            agreements of this Agreement or any other document or instrument executed by
                            Borrower, and such failure shall continue for thirty (30) days following written
                            notice of such failure is given by Lender to Borrower.

            4.2     Optional Acceleration. Upon the occurrence of any Event of Default, at Lender’s option,
            all or any part of this Indebtedness owing to Lender shall forthwith become due and payable,
            without prior presentment, demand, notice of default, notice of acceleration, or notice of any
            kind, all of which are hereby waived.


                                                              4
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
DocuSign
DocuSign Envelope
         Envelope ID:
                  ID: 0BA9AECD-1956-4F67-B8F3-9E1CA787B98F
                      1CB948EC-CF0E-45EA-8DA8-F4A90D87C12D
          Case 20-31139-hdh7 Doc 1 Filed 04/08/20              Entered 04/08/20 15:17:28          Page 162 of 175



            4.3     Automatic Acceleration. All Indebtedness owing to Lender shall automatically and
            immediately become due and payable in full, without notice or demand, upon the appointment of
            a receiver or a liquidator for benefit of creditors, whether voluntary or involuntary, for Borrower,
            or surety or for any of their property or upon the commencement of any proceeding under any
            Bankruptcy or insolvency law by or against Borrower or surety for Borrower.

            4.4     Right of Set Off. Upon the occurrence and during the continuance of any Event of
            Default, the Lender is hereby authorized at any time and from time to time, without notice to the
            Borrower to set off and apply any and all deposits of Borrower at any time held and other
            indebtedness at any time owing by the Lender to or for the credit or the account of the Borrower
            against any and all of the obligations of the Borrower now or hereafter existing under this
            Agreement, irrespective of whether or not the Lender shall have made any demand under this
            Agreement and although such obligations may be unmatured. The Lender agrees promptly to
            notify the Borrower after any such set off and application, provided that the failure to give such
            notice shall not affect the validity of such set off and application or otherwise result in liability to
            the secured party. The rights of the Lender under this paragraph are in addition to other rights
            and remedies (including without limitation other rights of set off) which the Lender may have.

            4.5     Progress Reporting. Borrower shall agree to provide quarterly progress reports to Lender
            outlining the ongoing status of the development, which shall include: the platting, design,
            engineering, and construction drawings, all of which shall constitute “activity” to the land prior
            to actual physical development of the land.


                                                        ARTICLE FIVE

                                                         Miscellaneous

            5.1     Definitions. Indebtedness as used in this Loan Agreement means all present and future
            debt, obligations and liabilities of Borrower to Lender presently existing or which may in any
            manner or means hereafter be incurred or evidenced, including but not limited to notes,
            advances, overdrafts, bookkeeping entries, renewals, extensions, endorsements, and guaranties,
            plus costs and expenses to obtain, preserve and enforce this Loan Agreement and all agreements
            and instruments, and to collect the Indebtedness and to secure, maintain, preserve, and dispose of
            collateral, together with all interest and reasonable attorneys’ fees.

            5.2    Construing Loan Papers. This Loan Agreement, and all other loan documents, papers
            and instruments (“Loan Papers”) collectively constitute the evidence of Indebtedness owing to
            Lender and the rights and obligations of the parties hereto, and are to be construed as
            supplemental to each other.

            5.3    Renewals and Extensions. This Loan Agreement shall also apply to any and all renewals
            and extensions, loans and advancements to Borrower.

            5.4    Texas Law. This Loan Agreement, and the other Loan Papers shall be construed under
            the laws of the State of Texas.

                                                               5
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
DocuSign
DocuSign Envelope
         Envelope ID:
                  ID: 0BA9AECD-1956-4F67-B8F3-9E1CA787B98F
                      1CB948EC-CF0E-45EA-8DA8-F4A90D87C12D
          Case 20-31139-hdh7 Doc 1 Filed 04/08/20              Entered 04/08/20 15:17:28      Page 163 of 175



            5.5     Maximum Rate of Interest. The terms of this Loan Agreement have been made on the
            assumption that all payments will be made as scheduled. In the event any interest paid to Lender
            is in excess of the maximum non-usurious rate permitted by the usury laws of Texas and the
            United States as construed by courts having jurisdiction thereof, whether by reason of
            prepayment, acceleration or otherwise, such interest shall be considered for all purposes as
            payment on principal and so credited to the Loan. The right to demand any such excess interest
            shall be and is hereby waived and any payment of any amount in excess of the legal rate shall be
            considered a mistake with the excess being applied to the principal of the Loan, and if all
            Indebtedness is paid, the excess shall be refunded to Maker.

            5.6    Collateral. 100% of the membership interests in Borrower (“Collateral”) shall be pledged
            to secure the Loan and the Additional Loans pursuant to a Pledge Agreement (“Pledge
            Agreement”) that will be given to Agent on behalf of the Lender and Co-Lenders. Each of the
            Lender and Co-Lenders shall share pro rata in the Collateral pursuant to the Pledge Agreement.


            5.7     Notice. Unless otherwise provided herein, all notices, requests, consents and demands
            shall be in writing and shall be mailed, postage prepaid, addressed as follows:

                    TO AGENT:                        Platinum Investment Corporation
                                                     Attn: Michael Fu
                                                     B4-1015 West Lake International
                                                     Hangzhou
                                                     Michael@yding.cn
                                                     281-318-8611

                    TO BORROWER:                     Wall 017, LLC
                                                     c/o Tim Barton
                                                     1755 Wittington Place, Suite 340
                                                     Dallas, TX 75234
                                                     tbarton@jmjdevelopment.net
                                                     972-385-9934 (office)

                    TO CO-LENDER:                    Zhou Guoqin
                                                     22-2, Xinda Yinjun Xiangyuan, No.777 Xijiao Rd.,
                                                     Yuecheng District, Shaoxing City, Zhejiang Province,
                                                     China
                                                     nacee@fuluogarments.com
                                                     (86) 13957505115

            5.8    Place of Payment. All sums payable hereunder to Lender shall be payable at the offices
            of Lender at the address indicated above or such other place as the owner shall hereafter
            designate by written notice to Borrower.

            5.9   Representations Survive. All covenants, agreements, representations and warranties
            made herein shall survive the execution and delivery of this Agreement in the making of the

                                                               6
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
DocuSign
DocuSign Envelope
         Envelope ID:
                  ID: 0BA9AECD-1956-4F67-B8F3-9E1CA787B98F
                      1CB948EC-CF0E-45EA-8DA8-F4A90D87C12D
          Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28       Page 164 of 175



            Loan. All statements contained in any certificate or other instrument delivered by Borrower,
            hereunder shall be deemed to constitute representation and warranties made by Borrower.

            5.10 No Waiver. No waiver or consent by Lender with respect to any act or omission of
            Borrower on one occasion shall constitute a waiver or consent with respect to any other act or
            omission by Borrower on the same or any other occasion, and no failure on the part of Lender to
            exercise and no delay in exercising any right hereunder shall operate as a waiver thereof, nor
            shall any single or partial exercise by Lender of any right hereunder preclude any other or further
            right of exercise thereof or the exercise of any other right.

            5.11 Confidentiality. The Lender agrees to keep the contents of all financial documents and
            other information delivered to Lender as part of this agreement confidential and to request its
            agents and representatives to keep such information confidential provided that nothing contained
            in this Agreement shall prohibit disclosure of any matter to the extent required by law or order of
            any court or administrative agency. The provisions of the Section shall survive Closing or any
            termination of this Agreement.

                 THIS WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL
            AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
            EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
            AGREEMENTS OF THE PARTIES.

                 THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
            PARTIES.


                                            [Signatures appear on following page]




                                                             7
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
DocuSign
DocuSign Envelope
         Envelope ID:
                  ID: 0BA9AECD-1956-4F67-B8F3-9E1CA787B98F
                      1CB948EC-CF0E-45EA-8DA8-F4A90D87C12D
          Case 20-31139-hdh7 Doc 1 Filed 04/08/20                Entered 04/08/20 15:17:28   Page 165 of 175



            “CO-LENDER”

                                                     11/6/2018
            ____________________________________



            “BORROWER”

            WALL 017, LLC

                                                       11/7/2018
            By:     ____________________________________
                    Tim Barton as President of Carnegie Development, LLC,
                    The Managing Member of Wall 017, LLC


            “AGENT”

            PLATINUM INVESTMENT CORPORATION

                                                        10/17/2018
            By:    ____________________________________
            Name: Michael Fu
            Title: Chief Executive Officer




                                                                 8
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
DocuSign Envelope ID: 552B0CF4-3072-4BE7-BDCE-AD217DE339E0
          Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28        Page 166 of 175



                                         UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS


            In re:                                                Chapter 7

            WALL017, LLC,                                         Case No.

                     Alleged Debtor.


                 DECLARATION OF YIJING WU IN SUPPORT OF INVOLUNTARY PETITION


                     Petitioning Creditor below, pursuant to 28 U.S.C. § 1746, hereby declares under penalty

            of perjury under the laws of the United States, as follows:

                     1.      I am a citizen of the People’s Republic of China, and I am a Petitioning Creditor

            of the above-captioned alleged debtor (the “Alleged Debtor”). I have firsthand knowledge of the

            facts as set forth herein.

                     2.      Pursuant to a certain Loan Agreement, by and between Petitioning Creditor on the

            one hand, and the Alleged Debtor on the other hand (the “Loan Agreement”), Petitioning

            Creditor loaned monies to the Alleged Debtor on the terms and conditions more fully set forth in

            the Loan Agreement. A true and correct copy of the Loan Agreement is attached hereto as

            Exhibit “A.”

                     3.      The Alleged Debtor is in default of the Loan Agreement as a result of, among

            other things, its failure to repay sums as and when due thereunder.

                     4.      More specifically, one or more interest payment(s) came due under the Loan

            Agreement and remain unpaid.

                     5.      As of the date hereof, Petitioning Creditor holds a claim against the Alleged

            Debtor for the principal amount set forth, interest and other charges as may be applicable under

            the Loan Agreement and/or under applicable law (the “Claim”).
DocuSign Envelope ID: 552B0CF4-3072-4BE7-BDCE-AD217DE339E0
          Case 20-31139-hdh7 Doc 1 Filed 04/08/20              Entered 04/08/20 15:17:28         Page 167 of 175



                    6.       The Claim of Petitioning Creditor is not contingent as to liability, nor is the Claim

            subject to a bona fide dispute as to the liability or amount thereof.

                    I certify pursuant 28 U.S.C. § 1746 under penalty of perjury under the laws of the United

            States of America that the foregoing is true and correct.



            Dated: 4/6/2020                                                _____________________________
                                                                           YIJING WU


            218292530v1




                                                               2
DocuSign
DocuSign Envelope
         Envelope ID:
                  ID: 552B0CF4-3072-4BE7-BDCE-AD217DE339E0
                      922FA846-B4FF-4233-9546-9B3914E32EEF
          Case 20-31139-hdh7 Doc 1 Filed 04/08/20               Entered 04/08/20 15:17:28        Page 168 of 175



                                           AGENCY AND LOAN AGREEMENT


                   THIS AGREEMENT is dated __October 16__, 2018, and is between __Wu Yijing___
            (Passport No: _G45202760__), (“Co-Lender,”), PLATINUM INVESTMENT CORPORATION
            (“Agent”) and WALL 017, LLC (“Borrower”).


                                                        ARTICLE ONE

                                                             The Loan

            1.1     The Loan.     Co-Lender, together with other lenders (“Additional Co-Lenders”), upon
            the terms and subject to the conditions hereinafter set forth and on the date of this Agreement,
            agrees to make a loan to Borrower (the “Loan”) for the purpose as set forth herein.

                    (a)      Agency: Co-Lender, hereby appoints Agent, who will act as agent for Co-Lender
                             and the Additional Co-Lenders for the purpose of entering into the loan
                             documents for the Loan. Co-Lender acknowledges that Agent has no liability for
                             the repayment of the Loan, and that such obligation will be the responsibility of
                             Borrower.

                    (b)      Terms of Lender Commitment: Co-Lender agrees to lend $ _550,000____ of the
                             total loan amount of $8,800,000 (“Commitment”). Co-Lender acknowledges that
                             a condition of the Loan being made is that the Additional Co-Lenders fund
                             sufficient amounts (“Additional Loans”) to total the Commitment. If the Loan is
                             funded, interest and principal shall be paid by Borrower to Co-Lender as follows:

                                     Principal and interest:

                                     Principal: USD $_550,000_- _Five Hundred and Fifty Thousand               and
                                     No/100 Dollars

                                     Interest: Interest amount equal to _Fifteen__ percent (_15_%) per annum
                                     commencing on _November 1st, 2018____, or such later date that the
                                     Loan is funded to Borrower. The first year’s interest will be due to the
                                     Lender, within ten (10) business days after _ November 1st, 2019___.
                                     The second year’s interest, together with the total principal shall be paid to
                                     the Lender within ten (10) business days of _ November 1st, 2020___.
                                     Sums not paid by such times, shall bear interest at the rate of
                                     _Seventeen__ percent (_17_%) per annum from the dates payments were
                                     due.

                             Agent shall serve as administrator on behalf of the Co-Lender and Additional Co-
                             Lenders, in the administration of the Loan and Additional Loans. Agent’s fee for
                             such services shall be paid by Borrower. Wherever this Agreement requires

                                                                1
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
DocuSign
DocuSign Envelope
         Envelope ID:
                  ID: 552B0CF4-3072-4BE7-BDCE-AD217DE339E0
                      922FA846-B4FF-4233-9546-9B3914E32EEF
          Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28     Page 169 of 175



                             payment to Co-Lender, such payments shall be made to Agent on behalf of Co-
                             Lender and the Additional Co-Lenders.

                    (c)      Loan Purpose:

                             (i)     The Loan shall be evidenced by this Agreement. The Loans and the
                                     Additional Loans shall be used to acquire 200 acres located in Forney,
                                     Kaufman County, State of Texas for residential lot development known as
                                     Windmill Farms (“Property”). The Property has a purchase price of
                                     $11,000,000 and the balance of funds will be provided by Borrower.

                             (ii)    No Commitment for Additional/Permanent Financing: BORROWER
                                     ACKNOWLEDGES AND AGREES THAT LENDER HAS NOT
                                     MADE ANY COMMITMENTS EITHER EXPRESS OR IMPLIED,
                                     TO EXTEND THE TERM OF THE LOAN PAST ITS STATED
                                     MATURITY DATE OR TO PROVIDE BORROWER WITH
                                     PERMANENT FINANCING ONCE THE INITIAL TERM OF THE
                                     LOAN HAS EXPIRED OR WITH ANY ADDITIONAL FINANCING
                                     WHICH BORROWER MAY NEED.

            1.2. Pre-payment. Borrower may prepay the Loan in part or in full without penalty at any
            time before final maturity, by cash or check. Prepayment in full shall consist of payment of the
            remaining unpaid principal balance together with all accrued and unpaid interest to the date of
            repayment and all other amounts, costs and expenses for which Borrower is responsible under
            any other agreement with Lender pertaining to the Loan, and in no event will Borrower ever be
            required to pay any unearned interest. Any prepayments shall be applied first to charges for
            which Borrower is responsible, then to interest and then to principal. Prepayments shall be
            applied to payments next due under the Loan.


                                                        ARTICLE TWO

                                                 Representations of Borrower

                    Borrower represents, covenants, and warrants that:

            2.1   Representations. All representations and warranties made by Borrower pursuant to this
            Loan Agreement are true and correct.

            2.2     Power and Authority: Borrower is a limited liability company duly organized, validly
            existing and in good standing under the laws of the State of Texas and is duly qualified to do
            business and in good standing in all states in which the conduct of its operations or the
            ownership of its properties requires such qualification. The execution, delivery and performance
            by Borrower of this Agreement and all other Loan Papers to which it is a party have been duly
            authorized by all necessary corporate action and they have full power and authority to conduct
            their business and to carry out all of the terms and conditions hereof.

                                                             2
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
DocuSign
DocuSign Envelope
         Envelope ID:
                  ID: 552B0CF4-3072-4BE7-BDCE-AD217DE339E0
                      922FA846-B4FF-4233-9546-9B3914E32EEF
          Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28        Page 170 of 175



            2.3   Violation of Law; Breach of Agreements. The execution, delivery and performance by
            Borrower of the Loan Papers do not and will not:

                    (a)      Violate any provision of any law, rule, regulation, order, judgment, injunction, or
                             determination presently in effect having applicability to Borrower; or

                    (b)      Result in the breach of or constitute a default under the certificate of
                             incorporation, bylaws, any indenture, agreement, or instrument to which
                             Borrower is a party or by which its properties may be bound or affected.

            2.4     Enforceability. The Loan Papers constitute legal, valid, and binding obligations of
            Borrower, enforceable against Borrower, in accordance with their respective terms, except to the
            extent that such enforcement may be limited by applicable Bankruptcy, insolvency, and other
            similar laws affecting creditors’ rights generally.

            2.5     Taxes. All Federal and State tax returns of Borrower have been appropriately filed and
            the taxes paid except those for which extensions have been obtained.


                                                       ARTICLE THREE

                                             Affirmative Covenants of Borrower

            3.1     Covenants

                    (a)      Borrower shall not effectuate a change in its businesses as is conducted on the
                             date of this Agreement.

                    (b)      All financial information prepared by Borrower and delivered to Lender, shall be
                             prepared in accordance with sound accounting principles, consistently applied.

                    (c)      Without limiting the terms of this Agreement or any of the other Loan Papers, to
                             the extent not prohibited by applicable law, Borrower will pay all reasonable costs
                             and expenses and reimburse Lender for any and all reasonable out-of-pocket
                             expenditures incurred or expended from time to time, in connection with expenses
                             relating to Lender’s exercising any of its rights and remedies under the Loan
                             Papers or at law, including, without limitation, all filing fees, taxes, Uniform
                             Commercial Code search fees, other fees and expenses incident to title searches,
                             reports and security interests, escrow fees, reasonable attorneys’ fees, reasonable
                             legal expenses, court costs, fees and expenses incurred in connection with any
                             complete or partial liquidation of such property, and all fees and expenses for any
                             professional service relating to such property or any operations conducted in
                             connection with it.

            3.2     Borrower shall immediately notify Lender upon the occurrence of any condition, event or
            act that would constitute a Default or any Event of Default under this Agreement or upon the

                                                              3
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
DocuSign
DocuSign Envelope
         Envelope ID:
                  ID: 552B0CF4-3072-4BE7-BDCE-AD217DE339E0
                      922FA846-B4FF-4233-9546-9B3914E32EEF
          Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28        Page 171 of 175



            occurrence of any change in the condition (financial or otherwise) of Borrower that would
            materially affect Borrower’s ability to repay the indebtedness created hereby.

            3.3    Borrower will pay the Loan according to its terms and will do and perform every act and
            discharge all of the obligations provided to be performed and discharged under this Agreement
            and any and all of the instruments referred to or mentioned herein at the time or times and in the
            manner herein specified.

            3.4    Borrower will promptly cure any defects in the execution and delivery of this Agreement
            and any other instrument or instruments referred to or mentioned herein and will immediately
            execute and deliver to Lender, upon request, any instrument required to accomplish the
            covenants and agreements of Borrower.

            3.5     Borrower will, in the Event of Default, upon request, within ten (10) days from said
            request, reimburse Lender for all amounts extended, advanced or incurred by Lender to satisfy
            any obligation of Borrower under this Agreement, or to protect the properties, assets or business
            of Borrower or to enforce the rights of Lender under this Agreement or any other instrument
            referred to or mentioned herein or executed or to be executed in connection herewith, which
            amounts will include all court costs, reasonable attorney’s fees, reasonable fees of auditors and
            accountants, and investigation expenses reasonably incurred by Lender in connection with any
            such matters, together with interest at the contract rate on each such amount from the date that
            the same is due and payable to Lender until the date it is repaid to Lender.

            3.6     Borrower will maintain its legal existence, remain in good standing in each jurisdiction in
            which it is required to be qualified, maintain all franchises and licenses necessary in its business,
            and comply with all valid and applicable statutes, rules and regulations, and it will maintain or
            cause to be maintained its properties and equipment in good and workable condition at all times.


                                                      ARTICLE FOUR
                                                   Default and Acceleration

            4.1     Events of Default.     An event of default shall exist if any one or more of the following
            events (hereinafter collectively referred to as “Events of Default”) shall occur and be continuing:

                    (a)      Failure to pay any principal or interest on any Indebtedness to Lender when due
                             or declared due and such failure shall continue for fifteen (15) days following
                             written notice of such failure is given by Lender to Borrower.

                    (b)      Default in the observance or performance of any of the covenants, terms or
                             agreements of this Agreement or any other document or instrument executed by
                             Borrower, and such failure shall continue for thirty (30) days following written
                             notice of such failure is given by Lender to Borrower.

            4.2     Optional Acceleration. Upon the occurrence of any Event of Default, at Lender’s option,
            all or any part of this Indebtedness owing to Lender shall forthwith become due and payable,

                                                              4
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
DocuSign
DocuSign Envelope
         Envelope ID:
                  ID: 552B0CF4-3072-4BE7-BDCE-AD217DE339E0
                      922FA846-B4FF-4233-9546-9B3914E32EEF
          Case 20-31139-hdh7 Doc 1 Filed 04/08/20                  Entered 04/08/20 15:17:28      Page 172 of 175



            without prior presentment, demand, notice of default, notice of acceleration, or notice of any
            kind, all of which are hereby waived.

            4.3     Automatic Acceleration. All Indebtedness owing to Lender shall automatically and
            immediately become due and payable in full, without notice or demand, upon the appointment of
            a receiver or a liquidator for benefit of creditors, whether voluntary or involuntary, for Borrower,
            or surety or for any of their property or upon the commencement of any proceeding under any
            Bankruptcy or insolvency law by or against Borrower or surety for Borrower.

            4.4     Right of Set Off. Upon the occurrence and during the continuance of any Event of
            Default, the Lender is hereby authorized at any time and from time to time, without notice to the
            Borrower to set off and apply any and all deposits of Borrower at any time held and other
            indebtedness at any time owing by the Lender to or for the credit or the account of the Borrower
            against any and all of the obligations of the Borrower now or hereafter existing under this
            Agreement, irrespective of whether or not the Lender shall have made any demand under this
            Agreement and although such obligations may be unmatured. The Lender agrees promptly to
            notify the Borrower after any such set off and application, provided that the failure to give such
            notice shall not affect the validity of such set off and application or otherwise result in liability to
            the secured party. The rights of the Lender under this paragraph are in addition to other rights
            and remedies (including without limitation other rights of set off) which the Lender may have.

            4.5     Progress Reporting. Borrower shall agree to provide quarterly progress reports to Lender
            outlining the ongoing status of the development, which shall include: the platting, design,
            engineering, and construction drawings, all of which shall constitute “activity” to the land prior
            to actual physical development of the land.


                                                        ARTICLE FIVE

                                                             Miscellaneous

            5.1     Definitions. Indebtedness as used in this Loan Agreement means all present and future
            debt, obligations and liabilities of Borrower to Lender presently existing or which may in any
            manner or means hereafter be incurred or evidenced, including but not limited to notes,
            advances, overdrafts, bookkeeping entries, renewals, extensions, endorsements, and guaranties,
            plus costs and expenses to obtain, preserve and enforce this Loan Agreement and all agreements
            and instruments, and to collect the Indebtedness and to secure, maintain, preserve, and dispose of
            collateral, together with all interest and reasonable attorneys’ fees.

            5.2    Construing Loan Papers. This Loan Agreement, and all other loan documents, papers
            and instruments (“Loan Papers”) collectively constitute the evidence of Indebtedness owing to
            Lender and the rights and obligations of the parties hereto, and are to be construed as
            supplemental to each other.

            5.3    Renewals and Extensions. This Loan Agreement shall also apply to any and all renewals
            and extensions, loans and advancements to Borrower.

                                                                  5
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
DocuSign
DocuSign Envelope
         Envelope ID:
                  ID: 552B0CF4-3072-4BE7-BDCE-AD217DE339E0
                      922FA846-B4FF-4233-9546-9B3914E32EEF
          Case 20-31139-hdh7 Doc 1 Filed 04/08/20               Entered 04/08/20 15:17:28    Page 173 of 175



            5.4    Texas Law. This Loan Agreement, and the other Loan Papers shall be construed under
            the laws of the State of Texas.

            5.5     Maximum Rate of Interest. The terms of this Loan Agreement have been made on the
            assumption that all payments will be made as scheduled. In the event any interest paid to Lender
            is in excess of the maximum non-usurious rate permitted by the usury laws of Texas and the
            United States as construed by courts having jurisdiction thereof, whether by reason of
            prepayment, acceleration or otherwise, such interest shall be considered for all purposes as
            payment on principal and so credited to the Loan. The right to demand any such excess interest
            shall be and is hereby waived and any payment of any amount in excess of the legal rate shall be
            considered a mistake with the excess being applied to the principal of the Loan, and if all
            Indebtedness is paid, the excess shall be refunded to Maker.

            5.6    Collateral. 100% of the membership interests in Borrower (“Collateral”) shall be pledged
            to secure the Loan and the Additional Loans pursuant to a Pledge Agreement (“Pledge
            Agreement”) that will be given to Agent on behalf of the Lender and Co-Lenders. Each of the
            Lender and Co-Lenders shall share pro rata in the Collateral pursuant to the Pledge Agreement.


            5.7     Notice. Unless otherwise provided herein, all notices, requests, consents and demands
            shall be in writing and shall be mailed, postage prepaid, addressed as follows:

                    TO AGENT:                         Platinum Investment Corporation
                                                      Attn: Michael Fu
                                                      B4-1015 West Lake International
                                                      Hangzhou
                                                      Michael@yding.cn
                                                      281-318-8611

                    TO BORROWER:                      Wall 017, LLC
                                                      c/o Tim Barton
                                                      1755 Wittington Place, Suite 340
                                                      Dallas, TX 75234
                                                      tbarton@jmjdevelopment.net
                                                      972-385-9934 (office)

                    TO CO-LENDER:                     Wu Yijing
                                                      4-4-1403, Huafangyicheng, No.29 Qingnian Rd,
                                                      Chaoyang Dist., Beijing, China
                                                      110041228@qq.com
                                                      (86)13811055575

            5.8    Place of Payment. All sums payable hereunder to Lender shall be payable at the offices
            of Lender at the address indicated above or such other place as the owner shall hereafter
            designate by written notice to Borrower.


                                                                6
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
DocuSign
DocuSign Envelope
         Envelope ID:
                  ID: 552B0CF4-3072-4BE7-BDCE-AD217DE339E0
                      922FA846-B4FF-4233-9546-9B3914E32EEF
          Case 20-31139-hdh7 Doc 1 Filed 04/08/20             Entered 04/08/20 15:17:28       Page 174 of 175



            5.9    Representations Survive. All covenants, agreements, representations and warranties
            made herein shall survive the execution and delivery of this Agreement in the making of the
            Loan. All statements contained in any certificate or other instrument delivered by Borrower,
            hereunder shall be deemed to constitute representation and warranties made by Borrower.

            5.10 No Waiver. No waiver or consent by Lender with respect to any act or omission of
            Borrower on one occasion shall constitute a waiver or consent with respect to any other act or
            omission by Borrower on the same or any other occasion, and no failure on the part of Lender to
            exercise and no delay in exercising any right hereunder shall operate as a waiver thereof, nor
            shall any single or partial exercise by Lender of any right hereunder preclude any other or further
            right of exercise thereof or the exercise of any other right.

            5.11 Confidentiality. The Lender agrees to keep the contents of all financial documents and
            other information delivered to Lender as part of this agreement confidential and to request its
            agents and representatives to keep such information confidential provided that nothing contained
            in this Agreement shall prohibit disclosure of any matter to the extent required by law or order of
            any court or administrative agency. The provisions of the Section shall survive Closing or any
            termination of this Agreement.

                 THIS WRITTEN LOAN AGREEMENT REPRESENTS THE FINAL
            AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
            EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
            AGREEMENTS OF THE PARTIES.

                 THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
            PARTIES.


                                            [Signatures appear on following page]




                                                             7
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
DocuSign
DocuSign Envelope
         Envelope ID:
                  ID: 552B0CF4-3072-4BE7-BDCE-AD217DE339E0
                      922FA846-B4FF-4233-9546-9B3914E32EEF
          Case 20-31139-hdh7 Doc 1 Filed 04/08/20            Entered 04/08/20 15:17:28   Page 175 of 175



            “CO-LENDER”


            ____________________________________



            “BORROWER”

            WALL 017, LLC


            By:     ____________________________________
                    Tim Barton as President of Carnegie Development, LLC,
                    The Managing Member of Wall 017, LLC


            “AGENT”

            PLATINUM INVESTMENT CORPORATION


            By:    ____________________________________
            Name: Michael Fu
            Title: Chief Executive Officer




                                                             8
            AGENCY AND LOAN AGREEMENT Wall017
            4052018_017
